Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 1 of 200 PageID #:62226

                                                                                   5005

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   February 4, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   9:55 a.m.

    9                              TRIAL - VOLUME 33-A
                                TRANSCRIPT OF PROCEEDINGS
   10
                    BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 2 of 200 PageID #:62227

                                                                                   5006

    1    APPEARANCES:     (Continued)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. SCOTT M. RICHEY

   10                                    MR. MICHAEL J. ALLAN
                                         MS. JESSICA ILANA ROTHSCHILD
   11                                    MS. KASSANDRA MICHELE OFFICER
                                    1330 Connecticut Avenue NW
   12                               Washington, DC 20036
                                    (202) 429-6230
   13
                                    STEPTOE & JOHNSON, LLP
   14                               BY: MR. DANIEL S. STRINGFIELD
                                    227 West Monroe Street
   15                               Suite 4700
                                    Chicago, Illinois 60606
   16                               (312) 577-1300

   17

   18    ALSO PRESENT:              MR. RUSS LUND and
                                    MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 3 of 200 PageID #:62228

                                                                                              5007

               1          (Proceedings heard in open court.          Jury out)

               2               THE COURT:     Good morning, counsel.

               3               MR. DE VRIES:      Good morning Your Honor.

               4               THE COURT:     A note from a juror.        We need a reader,

09:55:21       5    someone with very good eyes.

               6               You again, Mr. Alper?

               7               MR. ALPER:     Yes.

               8               THE CLERK:     You have experience.

               9               MR. ALPER:     Once again, without the name of the

09:55:39      10    juror?

              11               THE COURT:     Yes.

              12               MR. ALPER:     Okay.    "Your Honor, I would like the

              13    Court to be aware that I rescheduled my trip from December 2nd

              14    through the 6th to February 17th through the 21st.

09:55:51      15    Unfortunately, I am unable to reschedule if I miss this

              16    opportunity.     If possible, please consider this situation when

              17    scheduling the coming weeks.         It appears this trial is coming

              18    to a close.     I wanted to let the Court know about my trip in

              19    case flexibility permits.

09:56:08      20               "Kind regards," the juror.

              21               THE COURT:     We'll take the matter under advisement

              22    and respond, if necessary, in due course.

              23               Please file the exhibit for the record.

              24               THE CLERK:     Thank you.

09:57:07      25          (Jury in)
           Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 4 of 200 PageID #:62229
                                                 Aron - cross by New
                                                                                              5008

               1               THE COURT:     All right.     Good morning, members of the

               2    jury.

               3               Unrelated to the note that you have sent to the Court

               4    this morning, by agreement of the attorneys, the trial will

09:58:26       5    not go forward on Thursday.         So when you leave Wednesday, your

               6    next appearance would be the following Monday.

               7               But this is completely unrelated to the note that was

               8    sent to the Judge this morning.          But I tell you this now so

               9    that you can make your plans accordingly.

09:58:46      10               All said and done, once again, good morning.

              11               Please recall the witness.

              12               MR. STRINGFIELD:      Hytera recalls Dr. Debra J. Aron.

              13            DEBRA J. ARON, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

              14                          CROSS-EXAMINATION (Resumed)

09:59:27      15    BY MS. NEW:

              16    Q.   Good morning, Dr. Aron.

              17    A.   Good morning.

              18    Q.   So just to go back to what you were talking about on

              19    direct examination yesterday, I want to talk about --

09:59:39      20               THE COURT:     Just let's ask questions and not just

              21    talk about, counsel.

              22               MS. NEW:    Of course.

              23    BY MS. NEW:

              24    Q.   I want to ask you a couple of questions about a few of

09:59:46      25    your opinions here on your slide, which was DDX-22.4, is that
           Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 5 of 200 PageID #:62230
                                                 Aron - cross by New
                                                                                              5009

               1    correct?

               2    A.   Yes.

               3    Q.   Okay.    And I specifically just want to ask you about these

               4    three opinions since we touched on most of your other opinions

10:00:07       5    yesterday, okay?

               6    A.   Okay.    I don't remember if we touched on the rest of my

               7    opinions, but I'm happy to talk about these.

               8    Q.   Okay.    So one of your opinions, this first opinion here,

               9    is that Mr. Malackowski overstates unjust enrichment by

10:00:28      10    failing to deduct R&D, fair?

              11    A.   Correct.

              12    Q.   Okay.    And you disagree that Mr. Malackowski should not

              13    have deducted R&D costs from Hytera's revenue numbers for the

              14    accused products, right?

10:00:42      15    A.   That's right.

              16    Q.   And you told the jury that he didn't deduct those costs

              17    because he felt that some of the R&D was not associated with

              18    the accused products, correct?

              19    A.   No, that's not what I said.

10:00:53      20    Q.   Okay.    So let's look at the trial transcript from

              21    yesterday.

              22                 You were asked by your counsel, and this is page 4840

              23    of the trial transcript, you were asked:

              24                 "Why did he contend that the data were not reliable?"

10:01:22      25                 And you answered, "He thought that the data included
           Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 6 of 200 PageID #:62231
                                                 Aron - cross by New
                                                                                              5010

               1    research and development that was not associated, directly

               2    associated with the accused products."             Right?

               3    A.   Right.    He thought the data were unreliable.

               4    Q.   Okay.    And he thought that the data was unreliable for

10:01:41       5    reasons other than the fact that it didn't -- that it included

               6    unaccused products, right?

               7    A.   With respect to the wage rate data, which, as I testified

               8    yesterday, he thought it was unreliable because it varied

               9    around a lot.     And I showed the chart of the actual wage rate

10:02:10      10    data and my assessment of its variability.

              11    Q.   And you were here when Mr. Malackowski testified in court,

              12    right?

              13    A.   Yes.

              14    Q.   Okay.    So let's look at that trial transcript.            And this

10:02:28      15    is page 2197 of the trial transcript.

              16                 THE COURT:   On what date, counsel?

              17                 MS. NEW:   Mr. Malackowski took the stand I believe on

              18    December 2nd, 2019.

              19                 THE COURT:   Proceed.

10:02:42      20                 MS. NEW:   Thank you.

              21    BY MS. NEW:

              22    Q.   And one of the things he said was, "So in 2014, Hytera

              23    introduced four radio models and in doing so they incurred

              24    almost 6 million in R&D."

10:03:01      25                 "And then if we look at 2016, just two years later,
           Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 7 of 200 PageID #:62232
                                                 Aron - cross by New
                                                                                              5011

               1    they introduced one model in their second-to-last model.                  Yet

               2    the accounting records showed that they incurred 17 million,

               3    two and a half times more R&D for that model?"

               4                 And he said, "Intuitively that doesn't make sense.

10:03:22       5    When I dug into the documents what I found is that we looked

               6    through the spreadsheets, it's because the R&D relates to

               7    other products and, therefore, my opinion wasn't a sufficient

               8    basis for deduction."

               9                 And so in addition to saying it included unaccused

10:03:36      10    products, he also said it didn't make sense because the R&D

              11    was doubling from when Hytera was releasing more products 'til

              12    it was releasing less products, right?

              13    A.   What you just read, he said that he thought it didn't make

              14    sense because he thought it wasn't related to the accused

10:03:51      15    products.

              16    Q.   But he also said that it doubled from years when they were

              17    releasing more products to years when they were releasing less

              18    products, right?

              19    A.   Right.    And then he explained why he thought that didn't

10:04:05      20    make sense.

              21    Q.   So yesterday you presented to the jury your conclusions

              22    about Hytera's R&D expenditures, right?

              23    A.   Yes.

              24    Q.   Okay.    And that was based on R&D data produced by Hytera,

10:04:19      25    correct?
           Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 8 of 200 PageID #:62233
                                                 Aron - cross by New
                                                                                              5012

               1    A.   Correct.

               2    Q.   And the data that you relied on in the opinions that you

               3    gave to the jury yesterday is data that was produced in

               4    November of 2019 and December of 2019, correct?

10:04:34       5    A.   Correct.

               6    Q.   And November 2019 and December 2019 were in the middle of

               7    this trial, right?

               8    A.   During this trial, yes.

               9    Q.   But that's not the original data that was produced by

10:04:46      10    Hytera, right?

              11    A.   It's a filtering down of the data that was originally

              12    produced.     It's the same data, but it's a subset of it.

              13    Q.   And so you issued an expert report in August of 2019,

              14    right?

10:05:01      15    A.   Right.

              16    Q.   And that was in response to Mr. Malackowski's June 2019

              17    report, correct?

              18    A.   Yes.

              19    Q.   And at that time you both had this original set of R&D

10:05:12      20    data that was produced sometime before Mr. Malackowski's June

              21    2019 report, fair?

              22    A.   Correct.

              23    Q.   And in your August report, you used that R&D data to

              24    calculate Hytera's R&D expenditures, fair?

10:05:29      25    A.   That's right.
           Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 9 of 200 PageID #:62234
                                                 Aron - cross by New
                                                                                              5013

               1    Q.   And then Mr. Malackowski in September of 2019 criticized

               2    that data, right?

               3    A.   He did.

               4    Q.   And in his report he provided several reasons why it was,

10:05:42       5    what he said was illogical and unreliable, right?

               6    A.   What was the first word?

               7    Q.   Illogical.

               8    A.   Yes.

               9    Q.   And unreliable?

10:05:52      10    A.   Yes.

              11    Q.   And one of the reasons he identified is that Hytera

              12    incurred 60 percent of its R&D costs associated with the

              13    accused products after 2015, even though 12 of the 14 accused

              14    products launched before 2015, right?

10:06:11      15    A.   I don't remember if that's exactly what he said, but

              16    that's the spirit of what he said, yes.

              17    Q.   And he also said that 41 percent of the R&D costs were

              18    incurred after the lawsuit was filed, right?

              19    A.   Again, I don't recall him exactly saying that, but that

10:06:33      20    could very well be.

              21    Q.   And you recall that he did opine that it was about $60

              22    million that was spent in R&D after this lawsuit was filed,

              23    right?

              24    A.   I don't recall if that was the number.

10:07:02      25    Q.   Let's look at his report.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 10 of 200 PageID #:62235
                                             Aron - cross by New
                                                                                           5014

            1                MS. NEW:   May I approach to refresh the witness's

            2   recollection?

            3                THE COURT:   Yes.

            4   BY MS. NEW:

10:08:03    5   Q.   There you go.

            6   A.   Thank you.

            7                MS. NEW:   So I've handed the witness

            8   Mr. Malackowski's September 3, 2019 report and pointed her to

            9   page 29.

10:08:13   10   BY MS. NEW:

           11   Q.   Dr. Aron, if you could read that middle paragraph to

           12   yourself starting with "According to Hytera's R&D costs" and

           13   let me know when you are finished.

           14   A.   I've read it.

10:08:38   15   Q.   Okay.    So does that refresh your recollection that

           16   Mr. Malackowski's conclusion that Hytera also purportedly

           17   incurred 41 percent of its total R&D costs associated with the

           18   accused products after Motorola filed its original complaint

           19   in this litigation?

10:08:55   20   A.   That's what he says.        I don't think that's what you asked

           21   me earlier though.

           22   Q.   And if you look at figure 3 at the top, if you could

           23   refresh yourself on that.

           24   A.   Do you mean figure 5?

10:09:07   25   Q.   I do, yes.     Thank you.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 11 of 200 PageID #:62236
                                              Aron - cross by New
                                                                                           5015

            1   A.     Okay.

            2   Q.     Okay.    And you can see that in 2017, according to the data

            3   produced by Hytera before the expert reports, Hytera

            4   included -- incurred $26.9 million in R&D expenses in 2017,

10:09:27    5   right?

            6   A.     Right.

            7   Q.     And 25.5 in expenses in 2018, right?

            8   A.     Right.

            9   Q.     And both of those -- most of those expenses were incurred

10:09:37   10   after the lawsuit was filed?

           11   A.     I don't recall the date of the lawsuit, but 2018 certainly

           12   was.

           13   Q.     And you've been here in court, so you know that the

           14   complaint was filed in March of 2017, right?

10:09:49   15   A.     You've refreshed my recollection.         As I said, I didn't

           16   recall what month.

           17   Q.     Okay.    And so after Mr. Malackowski -- and actually, let

           18   me take that.

           19                  MS. NEW:   May I approach again, Your Honor, just to

10:10:01   20   take that back?

           21                  THE COURT:   Yes.

           22                  MS. NEW:   Thank you.

           23   BY MS. NEW:

           24   Q.     And so then after Mr. Malackowski issued his September 3rd

10:10:15   25   report, you were deposed on September 20th, 2019, right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 12 of 200 PageID #:62237
                                             Aron - cross by New
                                                                                           5016

            1   A.   That sounds right, yep.

            2   Q.   And between Mr. Malackowski's report and your deposition,

            3   you didn't change your R&D calculations, right?

            4   A.   Correct.

10:10:30    5   Q.   But you did issue an errata on September 20th, 2019,

            6   right?

            7   A.   Correct.

            8   Q.   And an errata is a document that you use to correct errors

            9   or mistakes in your report, correct?

10:10:45   10   A.   Correct.

           11   Q.   And in your deposition when I deposed you, you still

           12   relied on the old set of R&D data, correct?

           13   A.   That's the data we all had, yes.

           14   Q.   And then Mr. Malackowski was also deposed using that same

10:11:00   15   data, right?

           16   A.   Correct.

           17   Q.   And then as we just discussed in the middle of trial, on

           18   November 21st, Hytera produced this new updated R&D data,

           19   right?

10:11:11   20   A.   Did you say November 21st?

           21   Q.   I did.

           22   A.   That's my recollection, yes.

           23   Q.   And then shortly after that, you issued a new expert

           24   report also in the middle of trial on November 26th, right?

10:11:23   25   A.   Updating with respect to the new data, yes.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 13 of 200 PageID #:62238
                                             Aron - cross by New
                                                                                           5017

            1   Q.   And then on December 11th, Hytera again produced a new set

            2   of R&D data, right?

            3   A.   Correct.

            4   Q.   And on December 23rd, two days before Christmas, you

10:11:40    5   issued another errata, right?

            6   A.   It was an update to reflect the new data, yes.

            7   Q.   Right.    But it was an errata.        And you also included an

            8   updated schedule of your R&D calculations, right?

            9   A.   Yes.    All the changes related to the new data.

10:11:56   10   Q.   And you mentioned that Mr. Malackowski didn't consider

           11   that new data in reaching his opinions, right?

           12   A.   That was his testimony in court.

           13   Q.   And that's because the data, some of the data was produced

           14   just a few days before he testified on December 2nd, right?

10:12:13   15   A.   I think you said it was produced November 21st?

           16   Q.   I did.

           17   A.   So that wouldn't be a few days before his testimony.

           18   Q.   About two weeks.

           19   A.   Yes, he had two weeks.

10:12:30   20   Q.   Okay.    And then the other set of data that you rely on,

           21   the December 11th data, that was produced after he testified,

           22   right?

           23   A.   Right, because his testimony affected the filtering of the

           24   data.

10:12:48   25   Q.   And so you agree that the November 21st and the December
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 14 of 200 PageID #:62239
                                             Aron - cross by New
                                                                                           5018

            1   11th data, the data produced after the start of this trial, is

            2   different than the data that you and Mr. Malackowski relied on

            3   for your expert reports and at your depositions, fair?

            4   A.   Correct.     It's refined to take out products that are no

10:13:09    5   longer accused by Motorola.

            6   Q.   And you agree that at this point in time, neither you nor

            7   Mr. Malackowski are relying on that original set of data for

            8   your expert opinions in this case, right?

            9   A.   We're relying on or at least I'm relying on a filtered

10:13:29   10   subset of the original data, filtered to reflect the current

           11   set of accused products in this case.

           12   Q.   Okay.    So I want to move on to your next opinion, which is

           13   that, it's this one, which is that Mr. Malackowski overstates

           14   unjust enrichment by adding hypothetical R&D.              Is that fair?

10:14:01   15   A.   Yes.

           16   Q.   Okay.    And so it's your opinion that in calculating the

           17   R&D cost savings component of Mr. Malackowski's damages

           18   number, that he used an incorrect number of staff months to

           19   calculate the R&D savings, right?

10:14:39   20   A.   He used a number that is inconsistent with numbers in a

           21   Motorola business plan that are a more appropriate measure of

           22   staff months according to Hytera's technical expert,

           23   Mr. Grimmett.

           24   Q.   Okay.    And just to refresh the jury, Mr. Malackowski's

10:15:04   25   opinion is that Motorola is entitled to this 73.6 million,
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 15 of 200 PageID #:62240
                                             Aron - cross by New
                                                                                           5019

            1   right?

            2   A.   It is.

            3   Q.   And you've adjusted it down to 12.97 million, right?

            4   A.   Well, to be clear, it's not my opinion that 12.97 million

10:15:21    5   in hypothetical R&D expenditures are something that Motorola

            6   is entitled to.

            7              My opinion as I expressed is that Motorola is not

            8   entitled to any hypothetical R&D expenditures in the scenario

            9   where Hytera is not up 'til this day assumed to be able to --

10:15:45   10   haven't been able to produce a DMR radio.

           11              THE COURT:     Just a minute.      Just a minute.

           12              You may answer the question as it was put to you by

           13   counsel.     If you don't recall it, I'll ask the court reporter

           14   to read it back.       Do you recall the question?

10:15:58   15              THE WITNESS:      I'll hear it again, please.

           16              THE COURT:     All right.     Read the question back,

           17   please.

           18              You must respond to the question.

           19          (Question read)

10:16:18   20              THE WITNESS:      May I ask, what is the "it" to which

           21   you are referring?

           22              THE COURT:     Just a minute.      Are you saying you do not

           23   understand that question?

           24              THE WITNESS:      I am.

10:16:25   25              THE COURT:     You do not understand that question?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 16 of 200 PageID #:62241
                                             Aron - cross by New
                                                                                           5020

            1                THE WITNESS:    Correct, because I'm not sure what "it"

            2   refers to.

            3                THE COURT:   All right.     Just a minute.

            4                The witness says she doesn't understand that

10:16:31    5   question.

            6                MS. NEW:   I'm happy to rephrase, Your Honor.

            7                THE COURT:   Rephrase the question.

            8   BY MS. NEW:

            9   Q.   So Mr. Malackowski, to reset, Mr. Malackowski has said

10:16:39   10   that Motorola is entitled to 73.6 million in R&D cost savings,

           11   correct?

           12   A.   Correct.

           13   Q.   And he says that that's the amount of money that Hytera

           14   was unjustly enriched through its theft of Motorola's trade

10:16:51   15   secrets, right?

           16   A.   He does.

           17   Q.   Okay.    And you've changed the calculation that he used to

           18   arrive at that $73.6 million?

           19   A.   I did.

10:17:01   20   Q.   Okay.    And you changed it in two ways.          One way is you

           21   changed the number of staff months that went into that input,

           22   right?

           23   A.   Correct.

           24   Q.   And the second way is you've changed the wage rate that

10:17:12   25   was used?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 17 of 200 PageID #:62242
                                             Aron - cross by New
                                                                                           5021

            1   A.   That's right.

            2   Q.   Okay.    And for the staff months, you rely on a Motorola

            3   document, right?

            4   A.   Yeah.    Well, I rely on Mr. Grimmett's testimony about the

10:17:28    5   document.

            6   Q.   About the 2004 Motorola document?

            7   A.   Correct.

            8   Q.   Okay.    And you know that that's a document from 2004 that

            9   estimates how many staff months Motorola thought it would take

10:17:44   10   to develop a DMR radio to first launch, correct?

           11   A.   Yes.    That's my understanding.

           12   Q.   Okay.    And you were here -- well, let me ask you this.

           13                You and Mr. Grimmett contend that that 2004 document

           14   contains the staff month estimates before the MOTOTRBO project

10:18:11   15   was complete, right?

           16   A.   Correct.     It was an estimate.

           17   Q.   And that MOTOTRBO project completed and the product

           18   launched in 2007, right?

           19   A.   That's right.

10:18:20   20   Q.   Okay.    And Mr. Malackowski, on the other hand, he

           21   considered the testimony of the Motorola engineers who were

           22   actually involved with the development of the trade secrets in

           23   the real world, right?

           24   A.   That's what he relied on, yes.

10:18:36   25   Q.   And then with respect to the wage rate -- let me ask you
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 18 of 200 PageID #:62243
                                             Aron - cross by New
                                                                                           5022

            1   this, just to make sure we're clear.            The staff estimates that

            2   you used is from a 2004 document before MOTOTRBO project was

            3   complete, correct?

            4   A.   Motorola business plan document, yes.

10:18:59    5   Q.   And Mr. Malackowski relies on the estimates that were

            6   provided after the fact by the engineers who actually worked

            7   on the MOTOTRBO project, fair?

            8   A.   Many years after the fact, yes.

            9   Q.   And then with respect to the wage rates, you used Hytera's

10:19:19   10   2010 wage rate in China, right?

           11   A.   Correct.

           12   Q.   Okay.

           13   A.   In Shenzhen.

           14   Q.   In Shenzhen, thank you.

10:19:27   15                And using that wage rate, you calculated, so you used

           16   the 7,920 staff months and the $1,639 wage rate to come up

           17   with this $12.97 million, right?

           18   A.   I think you slightly misstated the staff month rate.

           19   $1,638.

10:19:51   20   Q.   I think I said 39, right?

           21   A.   I'm not sure.

           22   Q.   Okay.    Let's just, just so we have a clear record, let me

           23   just ask it again.

           24                You adjusted Motorola's expenditures by using the

10:20:04   25   7,920 staff months and multiplying that by $1,638, which was
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 19 of 200 PageID #:62244
                                             Aron - cross by New
                                                                                           5023

            1   the Shenzhen wage rate in 2010, right?

            2   A.   Yes.    It was the Shenzhen wage rate for R&D personnel

            3   working on DMR in Shenzhen.

            4   Q.   And you know that at the time that Motorola was developing

10:20:27    5   DMR, that was a new technology for Motorola?

            6   A.   I expect so, yes.

            7   Q.   And it was a new technology for Hytera, right?

            8   A.   Yes, to my knowledge.

            9   Q.   And in reaching your opinions in this case, you relied on

10:20:48   10   the deposition testimony of Ted Kozlowski, correct?

           11   A.   I reviewed it.      I don't recall what in there I relied on.

           12   But I did review it.

           13   Q.   And Mr. Kozlowski was a senior engineer at Motorola during

           14   the MOTOTRBO project, right?

10:21:10   15   A.   That's my recollection.

           16   Q.   And at his deposition, he was asked, "And how much did

           17   Motorola invest in 2006 on R&D for MOTOTRBO"?

           18               THE COURT:    Just a minute.      There is an objection

           19   pending.

10:21:22   20               MR. STRINGFIELD:      This is a hearsay objection, Your

           21   Honor.

           22               THE COURT:    The objection is overruled.

           23               You may proceed.

           24   BY MS. NEW:

10:21:28   25   Q.   So Mr. Kozlowski was asked, "And how much did Motorola
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 20 of 200 PageID #:62245
                                              Aron - cross by New
                                                                                           5024

            1   invest in 2006 on R&D for MOTOTRBO?"            And he said "75

            2   million."     Do you see that?

            3   A.   I do.

            4   Q.   And then down here he was asked, "How much in 2005?"

10:21:45    5                And he says he doesn't "...recall that exact number.

            6   But the total program was 200 million -- 201 million for the

            7   first release."      Right?

            8   A.   That's what he says.

            9   Q.   And that's the first release of the MOTOTRBO project in

10:22:07   10   2007, right?

           11   A.   Could you show me that again, please?

           12   Q.   Of course.     So he says, "The total program was 201 million

           13   for the first release."        Do you see that?

           14   A.   I do.

10:22:35   15   Q.   And that would be referring to the first release of the

           16   MOTOTRBO product?

           17   A.   I would interpret it that way.

           18   Q.   Okay.    And then he also says that to get to that number,

           19   he relies on "Final financial information from the final

10:22:48   20   program charts."       Did I read that correctly?

           21   A.   Not quite.

           22   Q.   He was asked, "Where did you get that number from?"               And

           23   said, "From our financial information from the final program

           24   charts," right?

10:23:00   25   A.   Now that's right, yes.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 21 of 200 PageID #:62246
                                             Aron - cross by New
                                                                                           5025

            1   Q.   Okay.    So I want to just ask you a few more questions on

            2   your last opinion -- not your last opinion, but the last one

            3   we are going to talk about -- that Mr. Malackowski improperly

            4   calculates damages under the head start scenarios.               And that's

10:23:35    5   one of your opinions, right?

            6   A.   It is.

            7   Q.   And so you, we've established this, but just remind

            8   everyone, you rely on Andy Grimmett to calculate damages for

            9   the hypothetical world where Hytera launches a product

10:23:55   10   comparable to the accused products but without using

           11   Motorola's trade secrets within 6 months from the actual

           12   launch, right?

           13   A.   Correct, with additional staff work.

           14   Q.   And your opinion with respect to this head start period is

10:24:12   15   that under that scenario, Hytera should keep the profits on

           16   any sales that it made after September 2010, right?

           17   A.   Correct, because that's when it would have reproduced the

           18   trade secrets.

           19   Q.   Okay.    And so if we are thinking about that 6 month

10:24:32   20   window, so from March 2010 to September 2010, when

           21   Mr. Grimmett says Hytera could launch an independently

           22   developed product, Motorola gets those profits, right?

           23   A.   Correct.

           24   Q.   But anything after September 2010 up until today, any

10:24:48   25   money that Hytera has made Hytera gets to keep?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 22 of 200 PageID #:62247
                                             Aron - cross by New
                                                                                           5026

            1   A.   Correct.

            2   Q.   And you base that opinion on your understanding of the

            3   application of what you called yesterday the head start

            4   doctrine, right?

10:25:06    5   A.   I base it on the economics of the effect of timing of

            6   entry into a market, which I understand to be consistent with

            7   what I described as the head start doctrine in intellectual

            8   property disputes.

            9   Q.   Okay.    And when you talked about the head start doctrine

10:25:27   10   yesterday, you said that the concept of only assessing damages

           11   from the time when the defendant starts receiving benefits, so

           12   in this case March 2010, until the time that it could have

           13   developed the trade secrets on its own, so in your and

           14   Mr. Grimmett's scenario September 2010, that's just really

10:25:47   15   the, that's the general rule, right?

           16   A.   That's the general rule, right.

           17   Q.   Okay.    But there are exceptions to that rule, what you

           18   mentioned yesterday, right?

           19   A.   Yes, as I discussed yesterday.

10:26:00   20   Q.   And you're not opining on or offering an opinion on the

           21   head start doctrine as a lawyer because you're not a lawyer,

           22   right?

           23   A.   That's correct.

           24   Q.   And you are not instructing the jury on the law about the

10:26:12   25   application of the head start doctrine, right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 23 of 200 PageID #:62248
                                             Aron - cross by New
                                                                                           5027

            1   A.   Only from an economic standpoint, not from a legal one.

            2   Q.   And you would agree that by the time this jury is talking

            3   about the amount of money to award to Motorola, Hytera would

            4   have been found liable for trade secret misappropriation,

10:26:33    5   correct?

            6   A.   If the jury finds Hytera liable for trade secret

            7   misappropriation, that's when they would address the question

            8   of damages, yes.

            9   Q.   And so if Hytera is now liable for trade secret

10:26:48   10   misappropriation, that means that all of its sales of its

           11   accused products are using, using Motorola trade secrets,

           12   right?

           13   A.   I don't know that that follows.          I think then the jury has

           14   to consider the subsequent question, which is at what point

10:27:11   15   could Hytera have created the trade secret information on its

           16   own through its own independent development.

           17   Q.   And maybe let me ask it a different way.             In order to

           18   reach the question of damages, the jury would have to decide

           19   that Hytera has misappropriated Motorola's trade secrets,

10:27:31   20   right?

           21   A.   Agreed.

           22   Q.   And the accused products in this case have been sold from

           23   2010 until at least the first half of 2019, right?

           24   A.   That's right.

10:27:40   25   Q.   And so if trade secret misappropriation is found, that
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 24 of 200 PageID #:62249
                                             Aron - cross by New
                                                                                           5028

            1   would apply to all the products sold in that 9 year time

            2   period, fair?

            3   A.   From a technical standpoint, I don't have an opinion on

            4   that.    From a damages standpoint, the answer is what I gave

10:28:01    5   you earlier, it depends on when Hytera could have

            6   independently developed the trade secrets.

            7   Q.   But we're not talking about independent development.                  I'm

            8   just asking you a basic question, which is there are several

            9   accused products that have been sold over time from 2010 to

10:28:19   10   into 2019, right?

           11   A.   Yes.

           12   Q.   And so if the jury finds misappropriation, that would

           13   apply to those products?

           14   A.   Again, I'm not offering a technical opinion.              I'm

10:28:33   15   explaining how one calculates damages assuming that the jury

           16   reaches that opinion, which means they have found that there

           17   is trade secret misappropriation.

           18   Q.   Okay.    And so in your opinion, Doctor, and this is your

           19   slide from yesterday, DDX-22.24, under the six-month head

10:28:58   20   start scenario and your $2.1 million damages calculation, if

           21   Hytera is found liable for trade secret misappropriation, they

           22   get to keep all of those profits, right?

           23   A.   That's correct.      And that's because they would have made

           24   all of those profits anyway, because they would have developed

10:29:21   25   the trade secrets by this time.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 25 of 200 PageID #:62250
                                        Aron - redirect by Stringfield
                                                                                           5029

            1   Q.   But my question is simpler than that.            In your opinion,

            2   Hytera gets to keep all those profits, right?

            3   A.   Correct, for the reason I just said.

            4                MS. NEW:   I pass the witness, Your Honor.

10:29:36    5                MR. STRINGFIELD:     Redirect, Your Honor?

            6                             REDIRECT EXAMINATION

            7   BY MR. STRINGFIELD:

            8   Q.   Good morning, Dr. Aron.

            9   A.   Good morning.

10:30:10   10   Q.   Daniel Stringfield on behalf of Hytera.

           11                Dr. Aron, I have some questions about topics that you

           12   just covered with counsel for Motorola this morning.                I'll

           13   start with those and then I have some questions about topics

           14   that you covered with counsel yesterday, if that's all right.

10:30:28   15   A.   Okay.

           16   Q.   Counsel's first line of questioning was about

           17   Mr. Malackowski's critique of the Hytera research and

           18   development data.       Do you remember that?

           19   A.   I do.

10:30:41   20   Q.   And Mr. Malackowski was criticizing an old set of research

           21   and development data, right?

           22   A.   A broader set.      The set that I ultimately relied on was a

           23   refined version of that data.

           24   Q.   And Mr. Malackowski's criticisms related to the older,

10:31:03   25   unrefined set of data, is that right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 26 of 200 PageID #:62251
                                        Aron - redirect by Stringfield
                                                                                           5030

            1   A.   That's right.

            2   Q.   And then counsel referred to the instances where the

            3   research and development data were updated and you

            4   supplemented your report to reflect the updated data, is that

10:31:18    5   right?

            6   A.   I did.

            7   Q.   And is that in fact what happened, that the data were

            8   updated and then you updated your reports?

            9   A.   Correct.

10:31:26   10   Q.   The data that you testified about yesterday, which set of

           11   data was that?

           12   A.   The most recent set of data that was produced on December

           13   11th.

           14                THE COURT:   Of what year?

10:31:43   15                THE WITNESS:    2019, Your Honor.

           16   BY MR. STRINGFIELD:

           17   Q.   And you summarized that data in demonstratives that you

           18   discussed yesterday?

           19   A.   I did.

10:31:51   20   Q.   I show you DDX-22.11.        Is that one of the demonstratives

           21   that you discussed yesterday?

           22   A.   Yes.

           23   Q.   What is shown on the, just can you remind us what is shown

           24   on this demonstrative?

10:32:14   25   A.   Sure.    This is the research and development expenditures
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 27 of 200 PageID #:62252
                                        Aron - redirect by Stringfield
                                                                                           5031

            1   by Hytera on the accused products summed up by each year from

            2   2010, which was the year of launch by Hytera of DMR, through

            3   the end of the data, which covered the first half of 2019.

            4   Q.   And one of Mr. Malackowski's criticisms that counsel

10:32:41    5   directed you to was his criticism of the prior data, that 41

            6   percent of the research and development occurred after the

            7   start of this trial in 2017.          Do you remember that?

            8   A.   Yes.

            9   Q.   Looking at the updated data that you testified upon

10:32:55   10   yesterday, is that criticism still valid?

           11   A.   No.    As we saw in the chart in Mr. Malackowski's report,

           12   the amount of R&D went up really quickly towards the end of

           13   2017 and '18.      That's not true in the refined data, and that's

           14   because products that are no longer accused that were

10:33:23   15   introduced in the end of the time period were removed.                The

           16   R&D related to those products was removed.

           17   Q.   And another of Mr. Malackowski's criticisms that you were

           18   asked about was the fact that 25 and a half million dollars of

           19   R&D happened in 2018.        Is that criticism valid any longer in

10:33:42   20   light of the updated data that you testified about?

           21   A.   It's not.

           22   Q.   I have some questions now about counsel's cross of you on

           23   the hypothetical research and development portion of your

           24   affirmative testimony or of your testimony yesterday.

10:34:03   25               On cross-examination, counsel showed you a
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 28 of 200 PageID #:62253
                                        Aron - redirect by Stringfield
                                                                                           5032

            1   demonstrative that you discussed yesterday in your direct

            2   testimony.

            3   A.   We discussed a number of demonstratives.

            4   Q.   Was one of them DDX-22.16?

10:34:24    5   A.   Yes.

            6   Q.   Dr. Aron, can you remind us what the intent of your

            7   correction of Mr. Malackowski's calculation, first of the

            8   staff rate month, which you did on DDX-22.15?

            9   A.   The most accurate and appropriate wage rate to use when

10:34:50   10   assessing what it would have cost Hytera to develop products

           11   in 2008 to 2010 were the actual wage rates that Hytera

           12   incurred for engineers doing that work in that place at that

           13   time.    And that's what I applied.

           14               The wage rates applied by Mr. Malackowski were not

10:35:14   15   that and they were, therefore, inapplicable, so made that

           16   correction.

           17   Q.   And do you contend, even after correcting this

           18   hypothetical research and development data, that any

           19   hypothetical research and development data should be added in

10:35:32   20   the situation that Mr. Malackowski also sought to add the

           21   hypothetical research and development data?

           22               MS. NEW:    Objection, leading.

           23               THE COURT:    Overruled.

           24               You may answer.

10:35:41   25   BY THE WITNESS:
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 29 of 200 PageID #:62254
                                        Aron - redirect by Stringfield
                                                                                           5033

            1   A.   No.   As I explained, the reason that the R&D after launch

            2   -- or sorry, the reason that the R&D that in this hypothetical

            3   world should not be added at all is because it's in a scenario

            4   where the assumption is that Hytera never produces a DMR radio

10:36:05    5   through the entire time period that we're talking about.

            6                And so if they never produce a DMR radio in that

            7   hypothetical world, they also wouldn't have incurred $80

            8   million or $30 million or 12 and a half million dollars of

            9   development costs that would have gotten them to the point

10:36:25   10   where they could produce those products.

           11   BY MR. STRINGFIELD:

           12   Q.   So none of this hypothetical research and development data

           13   should be added on to the unjust enrichment?

           14   A.   Correct.

10:36:36   15   Q.   Counsel showed you DDX-22.16.          Can you remind us the

           16   intent of this slide and what you did here?

           17   A.   Sure.    The intent was to respond to Mr. Malackowski's

           18   assertions that the $73.6 million that it should have taken

           19   Hytera to develop the trade secrets as compared to the $11.8

10:37:08   20   million that it took Hytera to actually develop the entire DMR

           21   radio makes the $11.8 million not a credible figure.

           22                And the intent of my analysis was to demonstrate that

           23   once you make the corrections, it's actually a very comparable

           24   figure to when you look at the actual R&D costs of people to

10:37:32   25   Hytera and China and the number of hours that Motorola
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 30 of 200 PageID #:62255
                                        Aron - redirect by Stringfield
                                                                                           5034

            1   estimated it actually would take from the beginning of DMR

            2   development to launch.

            3   Q.   Counsel asked you questions on cross-examination about the

            4   head start periods.       Do you remember that?

10:37:54    5   A.   Yes.

            6   Q.   And can you remind us what your understanding is of how

            7   the head start period should be applied as an economist?

            8   A.   As a general rule, you start with the assumption that you

            9   lose -- you start to not receive the benefits of the product

10:38:20   10   at the point where you wouldn't have been producing it.

           11               So in my hypothetical, my example, my metaphor that I

           12   talked about yesterday, if you didn't open your gas station in

           13   2010, then you wouldn't be getting benefits, you wouldn't be

           14   selling gasoline from the beginning of 2010 until the time

10:38:38   15   that you actually opened your gas station, which in my example

           16   was beginning of 2011.

           17               So you lose all of those sales during that time

           18   period.     But once you open the gas station, then you not only

           19   start to receive benefits, but you receive the benefits in

10:38:54   20   that hypothetical world that you received in the real world.

           21   That's the default scenario.          That's the base case.

           22               And if you analyze the market and conclude that there

           23   is a compelling reason to deviate from that, then you perform

           24   a disciplined analysis to quantify the extent to which you

10:39:14   25   deviate.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 31 of 200 PageID #:62256
                                        Aron - redirect by Stringfield
                                                                                           5035

            1   Q.   And counsel was asking you questions about what the jury

            2   may find and has compared that to what you calculated under

            3   Mr. Grimmett's head start period.

            4               Can you remind us just how economic damages are

10:39:30    5   calculated and where the consideration of liability falls into

            6   the consideration of economic damages?

            7   A.   The way that damages are calculated is you look at what --

            8   so for unjust enrichment damages, which is what we're talking

            9   about, how much did Hytera actually earn?

10:39:54   10               And then you have to compare that to what would they

           11   have earned if the bad acts, if the alleged bad acts hadn't

           12   happened.

           13               So here the alleged bad acts are misappropriation of

           14   trade secrets that we're talking about.            And so then you'd

10:40:11   15   have to conduct a thought experiment about what would have

           16   happened.     If you assume that Hytera had had access to those

           17   trade secrets and used them, how would that world have been

           18   different?

           19               You figure that out.       You compare the profits in that

10:40:34   20   world to what really happened.          And the difference are the

           21   unjust enrichment, the benefits that Hytera got that it

           22   wouldn't have gotten had it not had access to and used the

           23   trade secrets.

           24               So that assumes access and use of the trade secrets,

10:40:51   25   which you have to find before, which one was to find before
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 32 of 200 PageID #:62257
                                        Aron - redirect by Stringfield
                                                                                           5036

            1   reaching that question.

            2               But there is a difference of opinion by the technical

            3   experts here about what would have happened in that world

            4   where Hytera did have access to and used the trade secrets.

10:41:06    5               Mr. Grimmett says it would have delayed Hytera, but

            6   it would have delayed Hytera by six months plus some

            7   additional staff work.

            8               And Dr. Rangan says it would have precluded Hytera

            9   from producing a DMR radio all the way through today.

10:41:26   10               My job is just to assess, to quantify what the

           11   difference is in the profits between today and between those

           12   two different hypothetical worlds, and that's what I did.

           13   Q.   Yesterday during cross-examination, counsel showed you bar

           14   graphs.    One compared -- we weren't provided a copy of the

10:41:50   15   demonstratives, but my recollection was that one showed all of

           16   Hytera's DMR revenue --

           17               THE COURT:    They were projected to the jury, were

           18   they not?

           19               MR. STRINGFIELD:      They were published to the jury.

10:42:00   20               THE COURT:    Proceed.

           21   BY MR. STRINGFIELD:

           22   Q.   One showed all of Hytera's DMR accused revenue over the

           23   past 9 and a half years; is that your recollection?

           24   A.   I remember that one bar was revenue and one bar was

10:42:13   25   profit.    And I commented that they're not -- you can't put
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 33 of 200 PageID #:62258
                                        Aron - redirect by Stringfield
                                                                                           5037

            1   them on the same chart.        But I don't remember the parameters

            2   of each.

            3   Q.   Sure.    Let me see if I can help you recall.           I have in my

            4   notes that the big bar on the left --

10:42:26    5                THE COURT:   All right.      Just a minute.     Rephrase the

            6   question.

            7                MR. STRINGFIELD:     Sure.

            8                Counsel, can I have a copy of the demonstrative from

            9   yesterday?

10:42:33   10                MS. NEW:   I'm sorry, I don't have it.

           11   BY MR. STRINGFIELD:

           12   Q.   Okay.    So it compared revenue to $2.1 million, which is

           13   what you calculated under Mr. Grimmett's scenario, is that

           14   right?

10:42:42   15   A.   Yes, that's my recollection.

           16   Q.   And it was a big bar, because it was all of Hytera's DMR

           17   revenue going back 9 and a half years, is that right?

           18   A.   Going back some time period.          I don't recall the period.

           19   Q.   Well, I think you already said, but can you tell us if

10:42:57   20   that's a fair comparison or not fair comparison?

           21   A.   It's not really a comparison at all.            I mean, one thing is

           22   revenues and the other thing is profits.             And profits deduct

           23   costs, profits are revenues minus costs.

           24                So, you know, for a company like Hytera, which I

10:43:22   25   think I talked about, I think I testified to yesterday,
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 34 of 200 PageID #:62259
                                        Aron - redirect by Stringfield
                                                                                           5038

            1   Hytera's entire profits as a company going back to 2010 were

            2   $265 million total for all of its products.              It's a small

            3   component of total revenue.         So you can't compare revenues on

            4   the one chart to profits on the other.

10:43:49    5   Q.   And can you remind us how you - and this is DDX-22.37, a

            6   demonstrative you discussed with the jury yesterday - can you

            7   remind us how you calculated or quantified Mr. Grimmett's 6

            8   month head start opinion?

            9   A.   Sure.    The first box there, Unjust Enrichment on R&D

10:44:11   10   Savings, that's because Mr. Grimmett explained that it would

           11   take an additional 650 staff months by Hytera to produce a DMR

           12   product without access and use of the trade secrets.

           13                So I took the 650 and multiplied it by Hytera's costs

           14   of R&D staff working on DMR during that time frame, 2008 to

10:44:34   15   2010.

           16                And the other box, Unjust Enrichment on Sales, that's

           17   the profit that Hytera earned during the 6 months that it sold

           18   the DMR product that it wouldn't have sold and wouldn't have

           19   been entitled to during that 6 months that it would otherwise

10:44:57   20   have been still developing the product.

           21   Q.   So if the second part of the quantification of

           22   Mr. Grimmett's head start opinion is evaluation of Hytera's

           23   profits earned during the head start period, would a more fair

           24   bar chart compare the profits that Hytera earned during those

10:45:17   25   6 months to what you quantified as Mr. Grimmett's head start
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 35 of 200 PageID #:62260
                                        Aron - redirect by Stringfield
                                                                                           5039

            1   opinion?

            2   A.   May I hear the question again?

            3   Q.   Sure.    Would it be more -- if unjust enrichment damages,

            4   which you quantified for Mr. Grimmett's head start opinion

10:45:39    5   considers profit, would a more fair apples-to-apples

            6   comparison be to compare it to a bar graph showing Hytera's

            7   profits during that same 6 month period?

            8   A.   That would be apples to apples, yes.

            9   Q.   So I've prepared a demonstrative that shows that

10:45:55   10   comparison.     And can you remind us, and so on the left, what

           11   we show is what Hytera's accused --

           12                THE COURT:   What's the number on the exhibit for the

           13   record?

           14                MR. STRINGFIELD:     Yes, Your Honor.       DDX-22.45.

10:46:10   15   BY MR. STRINGFIELD:

           16   Q.   And so on the left what we've shown is what Hytera earned

           17   in profit on the accused DMR radios.            And we calculated

           18   $1,051,160.     Does that number sound right to you, Dr. Aron?

           19   A.   Yes.

10:46:26   20   Q.   And on the right is that $2,115,821 in unjust enrichment

           21   damages that you quantified for Mr. Grimmett's 6 month head

           22   start period?

           23   A.   Yes.    And the difference is that Hytera also had to incur

           24   additional R&D expenses, those 650 staff hours.

10:46:47   25   Q.   You testified on direct regarding Dr. Rangan's opinions in
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 36 of 200 PageID #:62261
                                        Aron - redirect by Stringfield
                                                                                           5040

            1   this case, is that right?

            2   A.   I did.

            3   Q.   And the part of Dr. Rangan's or one part of Dr. Rangan's

            4   opinions that you referred to is that Hytera could never

10:47:08    5   launch a DMR radio up to today, is that right?

            6   A.   At least up to today, yes.

            7   Q.   And you were criticized yesterday on cross-examination for

            8   relying on that.       Do you recall that?

            9   A.   I think I was criticized for my characterization of it,

10:47:22   10   not for relying on it.

           11   Q.   And part of your assignment in this case was to respond to

           12   Mr. Malackowski's opinions?

           13   A.   Correct.

           14   Q.   And you responded to his opinions when you testified

10:47:34   15   yesterday?

           16   A.   I did.

           17   Q.   And can you remind us what Mr. Malackowski's primary

           18   unjust enrichment theory is?

           19   A.   Mr. Malackowski's primary unjust enrichment theory is

10:47:51   20   based on the premise that up through today, Hytera never would

           21   have been able to produce a DMR radio without access to the

           22   alleged trade secrets.

           23   Q.   And I've put -- and I apologize, Dr. Aron, I've put

           24   DDX-22.7 back up if that helps you explain the concept.

10:48:13   25   A.   I think that explains the concept, what I said.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 37 of 200 PageID #:62262
                                        Aron - redirect by Stringfield
                                                                                           5041

            1   Q.   And so why, what is the relevance of Dr. Rangan's opinion

            2   to Mr. Malackowski's unjust enrichment number?              And I think

            3   you just mentioned it, but I just wanted to talk about it in

            4   the context of DDX-22.7.

10:48:30    5   A.   It's the basis of his unjust enrichment calculation,

            6   because he relies on the technical expert for Motorola for

            7   what technically would have happened had Hytera not had access

            8   to the alleged trade secrets, just as I relied on both in one

            9   scenario Dr. Rangan's analysis and in the other Mr. Grimmett's

10:48:58   10   analysis.

           11   Q.   And --

           12   A.   Except he didn't rely on Mr. Grimmett.              He only relied on

           13   Dr. Rangan.

           14   Q.   And you were here when Mr. Malackowski testified about his

10:49:08   15   opinions in this case?

           16   A.   Yes.

           17   Q.   This is page 22 -- or excuse me, 2224 through 2225 from

           18   Mr. Malackowski's direct -- or excuse me, cross-examination.

           19               Mr. Malackowski was asked:

10:49:28   20               "Mr. Malackowski, based on your assumption that

           21   Hytera has infringed the trade secrets, you concluded that

           22   Hytera must turn over all of the profits that Hytera has ever

           23   made on the accused DMR radios, accused DMR repeaters and your

           24   estimation of accessories that go with those radios, isn't

10:49:45   25   that right?"
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 38 of 200 PageID #:62263
                                        Aron - redirect by Stringfield
                                                                                           5042

            1               And he answered:      "All of the profits after they

            2   recover their cost of manufacturing, patent royalties,

            3   marketing expenses and the like, yes."

            4               He was asked, "And that's every dollar going back to

10:49:57    5   2010, right?"

            6               And he answered, "That's what the law requires."

            7               And he was asked, "In your opinion" -- "And your

            8   opinion is based on Dr. Rangan's assertion that Hytera

            9   could've never launched a DMR radio on its own up to this very

10:50:12   10   date?"

           11               And he responded, "In part one of my calculations, my

           12   primary calculation does conform to Dr. Rangan's analysis,

           13   that without these trade secrets and copyrights, Hytera could

           14   not have been in this business."

10:50:21   15               Is that your understanding of Mr. Malackowski's

           16   positions?

           17   A.   It is, and it's very consistent with the way he has

           18   conducted his analysis and updated for additional data for

           19   2019.    When additional data came in, he didn't modify his

10:50:38   20   assumption that Hytera still could never be in this market.

           21   Q.   Dr. Aron, you were given a calculator yesterday.               Do you

           22   remember that?

           23   A.   Yes.    I still have it.

           24   Q.   And you were given a table of numbers?

10:50:50   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 39 of 200 PageID #:62264
                                        Aron - redirect by Stringfield
                                                                                           5043

            1   Q.   And you were asked to do a number of calculations?

            2   A.   I was.

            3   Q.   And I think at one point you were converting Chinese

            4   currency to U.S. dollars?

10:51:01    5   A.   A rough approximation.

            6   Q.   Do you recall what products that counsel was asking you to

            7   add up and quantify?

            8   A.   I do not.

            9   Q.   Okay.    We'll come back to that one.         I don't have it in my

10:51:34   10   pile of papers here.

           11                And, Dr. Aron, you were asked several questions

           12   yesterday about the importance of 2010 and Hytera's entry into

           13   the DMR market in 2010.        Do you recall that?

           14   A.   Yes.

10:51:50   15   Q.   And can you remind us what you told us on direct about

           16   your opinion on the importance of Hytera's entrance in 2010 to

           17   the DMR market?

           18   A.   Based on my analysis of the documents and the data, there

           19   was nothing special about 2010 that would mean that if you

10:52:16   20   didn't enter in 2010, you would have somehow missed the boat,

           21   and there would have been ripple effects indefinitely of

           22   having failed to enter in that year.

           23                And in particular, Mr. Malackowski's testimony that

           24   it was especially a critical year because it was the year that

10:52:38   25   customers had to or were migrating from or switching from
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 40 of 200 PageID #:62265
                                        Aron - redirect by Stringfield
                                                                                           5044

            1   analog to digital because of FCC regulations, that the data

            2   just don't bear that out and the facts don't bear that out.

            3                Analog has continued to be and does continue to be a

            4   used technology and was a dominant -- a predominant technology

10:53:02    5   for many years.      There was a gradual transition, and there was

            6   not a ban on analog technology in the U.S.

            7                THE COURT:   Do you claim expertise in terms of what

            8   you have just said?

            9                THE WITNESS:    Yes, Your Honor.

10:53:15   10                THE COURT:   Proceed.

           11   BY MR. STRINGFIELD:

           12   Q.   One of the topics that counsel covered with you yesterday

           13   about the importance of 2010 or Motorola's contention about

           14   the importance of 2010 was Mr. Steve Cragg's testimony about a

10:53:29   15   second mover advantage.        Do you recall that?

           16   A.   I do.

           17   Q.   First, do you know who Steve Cragg is?

           18   A.   Yes.    He's a salesperson for Hytera in the U.S.

           19   Q.   Is Mr. Cragg an economist?

10:53:41   20   A.   No.

           21   Q.   As an economist, can you tell us what the second mover

           22   advantage means?

           23   A.   Well, in economics it refers to, really it refers to the

           24   potential benefits of being in the market after someone else

10:54:06   25   has entered the market, after someone else has broken into the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 41 of 200 PageID #:62266
                                        Aron - redirect by Stringfield
                                                                                           5045

            1   market, and that it essentially applies whether you are

            2   second, third or fourth.         But the idea is that once someone

            3   has gotten into the market and committed to a technology or

            4   demonstrated that there is some demand in the market, the

10:54:29    5   followers then can position themselves in a way that best

            6   positions them relative to the first entrant.

            7   Q.   And with respect to DMR, who was the first seller of DMR

            8   radios?

            9   A.   Motorola.

10:54:43   10   Q.   And that was in about 2007, 2008?

           11   A.   2007.

           12   Q.   And who was the second seller of DMR radios?

           13   A.   For DMR devices it was Hytera.

           14   Q.   Is there any dispute in this case as to whether Hytera

10:54:58   15   would have eclipsed Motorola as the first seller of DMR

           16   radios?

           17   A.   No.   I have not heard any dispute on that.            Hytera would

           18   not have been first into the market.

           19   Q.   And do you know when the second seller of DMR radios

10:55:13   20   entered the market?

           21                THE COURT:   Just a minute.

           22                What is your basis for that assertion?          What factors

           23   did you take into account in reaching the answer you just

           24   gave?

10:55:22   25                THE WITNESS:    I've not seen any assertions that
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 42 of 200 PageID #:62267
                                        Aron - redirect by Stringfield
                                                                                           5046

            1   Hytera had engaged in any efforts that would have put it in a

            2   position to produce a DMR radio before 2007.              I've not seen

            3   anyone on either side claim that that would be the case.                   And

            4   nothing in the R&D data that I reviewed would suggest that

10:55:46    5   that could be the case.

            6               MR. STRINGFIELD:      May I proceed, Your Honor?

            7               THE COURT:    Yes.

            8   BY MR. STRINGFIELD:

            9   Q.   Dr. Aron, who was the -- if Motorola was first and Hytera

10:55:58   10   was second, when did the third seller of DMR radios begin

           11   selling DMR radios, if you know?

           12   A.   There were entrants in 2012 were the next entrants

           13   producing devices.

           14               MR. STRINGFIELD:      May I approach, Your Honor?

10:56:19   15               THE COURT:    Yes.

           16   BY MR. STRINGFIELD:

           17   Q.   Dr. Aron, I've just handed you DTX-4135.             Can you tell us

           18   what this document is?

           19   A.   There is a cover email and an attachment, which is a

10:56:57   20   PowerPoint presentation titled "RP&A Operations Review - March

           21   3, 2014," authored by Jeff Spaeth.

           22   Q.   And Jeff Spaeth is someone at Motorola?

           23   A.   Yes.

           24   Q.   And was this document, DTX-4135, produced by Motorola in

10:57:16   25   this litigation?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 43 of 200 PageID #:62268
                                        Aron - redirect by Stringfield
                                                                                           5047

            1   A.   Yes.

            2               MR. STRINGFIELD:      Your Honor, we request to admit and

            3   publish DTX-4135.

            4               MS. NEW:    No objection.

10:57:27    5               THE COURT:    It is received and may be published.

            6          (DTX-4135 was received in evidence.)

            7   BY MR. STRINGFIELD:

            8   Q.   So, Dr. Aron, as you indicated, the cover of the document

            9   it's an internal Motorola email, is that right?

10:57:41   10   A.   It is.

           11   Q.   And then this is the cover page of the presentation

           12   attached in DTX-4135.        This is a Motorola presentation by Jeff

           13   Spaeth at Motorola?

           14   A.   That's what it says.

10:58:03   15   Q.   I'll turn to page 9 of the document DTX-4135.

           16               Can you tell us, and I know this is not a document

           17   that you may have seen before, but can you tell us what is

           18   summarized on page 9 of DTX-4135?

           19   A.   Thank you.     I can't quite see the top.           There we go.

10:58:31   20               This appears to be a summary by Mr. Spaeth of

           21   companies offering DMR compatible equipment by year.

           22   Q.   And so in 2008, the first and only company offering DMR

           23   compatible equipment, is that Motorola?

           24   A.   Correct.

10:58:50   25   Q.   And then by 2010, there is now two competitors in DMR,
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 44 of 200 PageID #:62269
                                        Aron - redirect by Stringfield
                                                                                           5048

            1   they are Motorola and Hytera.          Do you see that?

            2   A.   That's correct.

            3   Q.   And does that comport with your understanding of how the

            4   timeline of DMR sellers entering the market played out?

10:59:03    5   A.   Yes.

            6   Q.   And then in 2012, Harris has now entered the DMR market.

            7   Do you see that?

            8   A.   That's correct.

            9   Q.   And so that is consistent with what you just told us a

10:59:13   10   moment ago, that after Hytera entered, it was another two

           11   years before somebody else entered DMR, is that right?

           12   A.   Correct.     And that's consistent with my independent

           13   research in the market.

           14   Q.   And then another two years later, 2014, there are multiple

10:59:27   15   more entrants into the DMR market after Hytera entered?

           16   A.   Correct.

           17   Q.   So related to your delay scenarios that you discussed in

           18   the context of DDX-22.26, if Hytera were delayed by 3 months,

           19   would Hytera have still been the second entrant or the second

10:59:58   20   competitor selling DMR radios?

           21               THE COURT:    Can you hold your answer to that

           22   question, please.

           23               Members of the jury, we'll take a short break.             There

           24   is a matter the Court must deal with.            About 10 minutes.

11:00:11   25          (Jury out)
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 45 of 200 PageID #:62270
                                        Aron - redirect by Stringfield
                                                                                           5049

            1                THE COURT:   The trial is adjourned for a few minutes.

            2         (Recess.     Jury in)

            3                MR. STRINGFIELD:     May I proceed, Your Honor?

            4                THE COURT:   Yes, please proceed.

11:23:25    5   BY MR. STRINGFIELD:

            6   Q.   Welcome back, Dr. Aron.

            7                I want to finish talking about what we were just

            8   discussing before the break.          But first I want to circle back

            9   to something I wanted to ask you earlier, but I couldn't find

11:23:37   10   my paper and now I found my paper.

           11                So, Dr. Aron, earlier, just taking you back, we were

           12   talking about your cross-examination yesterday, when you were

           13   given a calculator, tables of numbers and you were asked to do

           14   calculations and conversions of currency and all kinds of good

11:23:54   15   things.    Do you remember that?

           16   A.   I do.

           17   Q.   I'll show you PTX-2226, which was the table of numbers

           18   that you were given yesterday.          And I've marked here on page

           19   226.7 the numbers that you were asked to calculate.               I

11:24:35   20   apologize.

           21                Dr. Aron, can you see the model numbers?           I know it's

           22   small print, but can you see the model numbers?

           23   A.   I can.

           24   Q.   And do you recall being asked to sum values related to

11:25:03   25   these models?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 46 of 200 PageID #:62271
                                        Aron - redirect by Stringfield
                                                                                           5050

            1   A.   I do.

            2   Q.   And so for the record they're MD650 and MD780.              Did I read

            3   those right?

            4   A.   You did.

11:25:10    5   Q.   Do you know what the MD products are at Hytera?

            6   A.   They're mobile products, mobile DMR.

            7   Q.   And how do you know they are mobiles based on the model

            8   numbers?

            9   A.   They start with M.

11:25:22   10   Q.   And did you include the mobile products in your damages

           11   analysis?

           12   A.   No.    They were ultimately determined at trial to not be

           13   accused.

           14   Q.   And did Mr. Malackowski include the mobile numbers in his

11:25:37   15   report or testimony?

           16   A.   He did not.

           17   Q.   Are the mobile radios relevant at all to your damages

           18   opinion or Mr. Malackowski's damages opinion?

           19   A.   They are not.

11:25:49   20   Q.   You were asked yesterday on cross some questions about

           21   market capitalization.        Do you recall that?

           22   A.   I do.

           23   Q.   At a high level, what is your understanding of how market

           24   capitalization is calculated?

11:26:08   25   A.   It's the value of the price of the stock at a point in
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 47 of 200 PageID #:62272
                                        Aron - redirect by Stringfield
                                                                                           5051

            1   time times the number of shares of that stock outstanding.

            2   Q.   That's it?

            3   A.   That's it.

            4   Q.   And the price of stock goes up and the price of stock goes

11:26:22    5   down, is that right?

            6   A.   It changes from day to day and from hour to hour.

            7   Q.   And the document you were shown yesterday reflected a

            8   market cap in about January by Hytera of around $2 billion

            9   U.S. dollars.      Do you recall that?

11:26:38   10   A.   Yes, that's right.

           11   Q.   And would it surprise you to learn that since that time

           12   Hytera's stock has gone up and gone down?

           13   A.   I would be surprised if it hadn't gone up and gone down.

           14   Q.   Would it surprise you to learn that Hytera's stock has in

11:26:50   15   fact gone down 10 percent since then, and now Hytera's market

           16   cap is $1.8 billion approximately?

           17   A.   Considering what's happening in China, no, that would not

           18   surprise me.

           19   Q.   Would it surprise you that Motorola's market cap was

11:27:07   20   around $30 billion yesterday?

           21   A.   What was the figure you gave?

           22   Q.   About $30 billion U.S.

           23   A.   Billion, did you say?

           24   Q.   Billion?

11:27:15   25   A.   Yes, that wouldn't surprise me.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 48 of 200 PageID #:62273
                                        Aron - redirect by Stringfield
                                                                                           5052

            1   Q.   In this case you analyzed economic damages under unjust

            2   enrichment and lost profits, is that right?

            3   A.   Yes.

            4   Q.   And, again, those are both based on profit numbers, is

11:27:30    5   that right?

            6   A.   They're based on incremental profit numbers as we

            7   discussed.

            8   Q.   As an economist, you wouldn't use market cap to calculate

            9   Hytera's profits, would you?

11:27:42   10   A.   No, no.    Market cap is not something you could start with

           11   even to figure out a company's profits.

           12   Q.   And the discussion you gave yesterday about Hytera's total

           13   profits over the last 10 years, that has nothing to do with

           14   Hytera's market cap, is that right?

11:28:01   15   A.   From a mathematical standpoint, no.           You couldn't

           16   determine the past profits from the current market cap, no.

           17   You couldn't make that relationship.

           18   Q.   Okay.    I want to continue our discussion from right before

           19   the break regarding DTX-4135.          And this was in the context of

11:28:31   20   questions you were asked yesterday on cross-examination about

           21   the importance of entering the market in 2010.              Do you recall

           22   that?

           23   A.   Yes, I remember that.

           24   Q.   And the Court asked you a question about, you know, after

11:28:49   25   I asked a question about whether there was any dispute in this
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 49 of 200 PageID #:62274
                                        Aron - redirect by Stringfield
                                                                                           5053

            1   case whether Hytera would be the first DMR entrant over

            2   Motorola, do you recall me asking that question?

            3   A.   I do.

            4   Q.   And then the Court asked you a question afterwards about

11:29:04    5   the data that you relied on.          And I want to focus on your

            6   answer just to be clear about something.

            7                You don't contend that Hytera had not started

            8   research and development at some point before it launched its

            9   radios in 2010?      That's not your contention that Hytera wasn't

11:29:21   10   doing research and development for years before 2010?

           11   A.   If you are asking me was Hytera doing research and

           12   development for years before 2010, the answer is yes, that's

           13   my understanding it was.

           14   Q.   And, in fact, yesterday you showed DDX-22.10 that showed

11:29:40   15   Hytera was doing research and development going back to 2005

           16   on towards launching its first DMR product, is that right?

           17   A.   That's correct.

           18   Q.   So back to our discussion of the importance of 2010 or

           19   lack thereof, perhaps, so Hytera entered in 2010 and then

11:30:03   20   other entrants entered in 2012.          Is that what is shown on

           21   DDX-4135?

           22   A.   DDX-4135 shows one additional entrant in 2012.

           23   Q.   And then many more entrants another two years later in

           24   2014?

11:30:23   25   A.   In 2014, yes.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 50 of 200 PageID #:62275
                                        Aron - redirect by Stringfield
                                                                                           5054

            1   Q.   And so back to your discussion of the various delay

            2   periods, Hytera actually launched in March of 2010?

            3   A.   Correct.

            4   Q.   So if Hytera were delayed 3 months to June 2010, would

11:30:37    5   Hytera have still been the second seller of DMR products?

            6   A.   Yes.

            7   Q.   If Hytera were delayed 6 months to September of 2010,

            8   would Hytera still have been the second seller of DMR

            9   products?

11:30:50   10   A.   Yes.

           11   Q.   And if Hytera were delayed a whole year to March 2011,

           12   would Hytera still have been the second seller of DMR

           13   products?

           14   A.   Yes.

11:31:02   15   Q.   Another set of documents that you were asked about

           16   yesterday on cross were a series of emails from G.S. Kok in

           17   about the 2007 time frame.         Do you recall those?

           18   A.   I do.

           19   Q.   And a couple of those emails related to FCC regulations.

11:31:24   20   Do you remember that?

           21   A.   Yes.

           22   Q.   And do you know who G.S. Kok is?

           23   A.   Yes.

           24   Q.   And do you know approximately when he started at Hytera,

11:31:42   25   the year?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 51 of 200 PageID #:62276
                                        Aron - redirect by Stringfield
                                                                                           5055

            1   A.   2008, I believe.

            2   Q.   2008.    The emails that you were shown yesterday, all three

            3   of them were dated in 2007?

            4   A.   Correct.

11:31:52    5   Q.   And so that was during the period that G.S. Kok was trying

            6   to get a job at Hytera?

            7   A.   That's right.

            8   Q.   You were read G.S. Kok's statements about the FCC

            9   regulations?

11:32:02   10   A.   Yes, I read them.

           11   Q.   Did you think that his statements and characterizations of

           12   the regulations were accurate?

           13   A.   No.   I think they reflected his perception, but perhaps

           14   his interest in getting a job leading DMR at Hytera.

11:32:24   15   Q.   As an economist, you wouldn't rely on offhanded remarks

           16   about -- that included inaccurate statements about a

           17   regulation in forming your economic opinions in this case, is

           18   that right?

           19   A.   No.   I reviewed the actual regulations and the FCC

11:32:44   20   commentary and the Department of Homeland Security

           21   explanations of the narrow banding regulations as they evolved

           22   over time.

           23   Q.   And, in fact, yesterday you talked about some industry

           24   reports that reflected the broader industry opinion about what

11:33:04   25   the state of the transition from analog to digital was.                Do
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 52 of 200 PageID #:62277
                                        Aron - redirect by Stringfield
                                                                                           5056

            1   you recall that?

            2   A.   Yes.    Those reports were primarily about the actual effect

            3   and the observed transition of actual customers from digital,

            4   from analog to digital over time.

11:33:21    5   Q.   One of the industry reports by an independent third party

            6   you discussed yesterday was DTX-3167.            Do you recall

            7   discussing this?

            8   A.   Yes, the his report.

            9   Q.   And this document was dated in August 2017?

11:33:36   10   A.   This one was, yes.

           11   Q.   And then I'll hold a page for you.

           12               Do you recall the portion of the document that talked

           13   about the gradual transition as the document characterized it

           14   in 2017?

11:34:17   15   A.   Yes.    I think the piece we read talked about in 2017 the

           16   market was just, the analog market was just starting to reach

           17   the end of its useful life, something along those lines.

           18   Q.   And also during your direct testimony yesterday you

           19   discussed actual data that you analyzed about the analog to

11:34:42   20   digital transition.       And you summarized that on DDX-22.27, is

           21   that right?

           22   A.   That's right.

           23   Q.   And remind us again what this data that you analyzed

           24   summarized?

11:34:52   25   A.   It shows all two-way radio sales worldwide broken down
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 53 of 200 PageID #:62278
                                        Aron - redirect by Stringfield
                                                                                           5057

            1   between analog and digital.         And the digital, the yellow part,

            2   includes all digital technologies, not just DMR and not just

            3   DMR and dPMR, but it includes TETRA, P25, PDT and other

            4   digital technologies.

11:35:15    5              And what it shows is that analog was still a majority

            6   of the market, well over that in 2010, and then it has

            7   gradually declined since that time, falling below 50 percent

            8   of sales and shipments in 2015.

            9              THE COURT:     This represents global sales, is that

11:35:37   10   correct?

           11              THE WITNESS:      It does.

           12              THE COURT:     What percentage of the global sales occur

           13   in the United States applying it to your chart?

           14              THE WITNESS:      We don't have good data year by year of

11:35:48   15   the digital-analog breakdown in the United States alone.                   But

           16   the total sales I believe are approximately 20 percent and

           17   from --

           18              THE COURT:     So your answer is 20 percent?

           19              THE WITNESS:      Of the total sales.

11:36:03   20              THE COURT:     Okay.

           21   BY MR. STRINGFIELD:

           22   Q.   Dr. Aron, as an economist, do you believe that data and

           23   industry reports are more reliable or less reliable than

           24   anecdotes and mischaracterizations in emails?

11:36:19   25   A.   In my work, I rely on data and I rely on industry reports
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 54 of 200 PageID #:62279
                                        Aron - redirect by Stringfield
                                                                                           5058

            1   from analysts that I have determined to be reliable.

            2                 I also rely on commentary from reliable sources, as I

            3   said, such as the FCC, Department of Homeland Security.

            4                 I also rely on internal documents as we talked about,

11:36:47    5   as I testified to yesterday, such as Motorola's actual

            6   strategy documents that it produces in the normal course of

            7   business for its own strategy work.

            8                 But commentary in an email from someone who is trying

            9   to get a job to lead up a product that it would be good for

11:37:09   10   him for that product to be important doesn't enter -- doesn't

           11   bear weight in my analysis.

           12   Q.    And another topic that you were asked about in the context

           13   of the contended importance of 2010 was Hytera's IPO.                Do you

           14   recall that?

11:37:28   15   A.    I do.

           16   Q.    You're aware that Hytera went public in 2011?

           17   A.    Correct.

           18   Q.    Do you know what stock exchange that Hytera went public

           19   on?

11:37:37   20   A.    It wasn't the NASDAQ.       It was a Chinese stock exchange.

           21   Q.    And you were here when Mr. Yuan testified before the

           22   holiday break, is that right?

           23   A.    I was.

           24                 THE COURT:   What Chinese stock exchange?

11:37:49   25                 THE WITNESS:   It's on this document, Your Honor.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 55 of 200 PageID #:62280
                                        Aron - redirect by Stringfield
                                                                                           5059

            1   It's called the Shenzhen Stock Exchange.

            2              THE COURT:     Proceed.

            3   BY MR. STRINGFIELD:

            4   Q.   And, Mr. Yuan, he testified here as an officer of the

11:38:03    5   company?

            6   A.   Yes, he did.

            7   Q.   And Mr. Yuan was in fact at Hytera in 2010/2011 when

            8   Hytera was going public, is that right?

            9   A.   That was his testimony, yes.

11:38:15   10   Q.   And Mr. Yuan was asked about the IPO.            And this is on

           11   3384, I'll start, and the excerpt I have here continues to

           12   page 3386.

           13              He was asked, "Was there any urgency to Hytera going

           14   public in 2011?"

11:38:33   15              He responded "No."

           16              And then he was asked the purpose of Hytera going

           17   public, and he gave responses to that.

           18              And then at line 24 on page 3384, Mr. Yuan was asked,

           19   "Mr. Yuan, did Hytera have to get any kind of approval to go

11:38:53   20   public or have an IPO to be listed on the Shenzhen exchange?"

           21              And he answered "Yes."        And that continues on to page

           22   3385.

           23              Do you recall Mr. Yuan giving those questions and

           24   answers?

11:39:05   25   A.   Yes, I do.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 56 of 200 PageID #:62281
                                        Aron - redirect by Stringfield
                                                                                           5060

            1   Q.   And then he was asked to provide the -- what information

            2   he had to provide to the authority for permission to go

            3   public.     And he listed three things.         On lines 8, he explained

            4   that he had to -- or excuse me, lines 5, 6 and 7.               He said

11:39:23    5   that he had, Hytera -- "one thing is the last three years of

            6   financial report and another thing is the prospectus for the

            7   future."

            8                Do you see that?

            9   A.   Correct.

11:39:34   10   Q.   And then at line 15, he was asked about the three years of

           11   financial information that Hytera was required to give to the

           12   authority to go public.

           13                And he said that, in 2011, going back three years,

           14   that financial information would be 2010, 2009 and 2008.

11:39:52   15                Do you recall him testifying to that?

           16   A.   I do.

           17   Q.   And then he was asked at line 22, in that time frame, the

           18   three year look-back that they had to provide to the Shenzhen

           19   Stock Exchange, what the majority of Hytera's sales were at

11:40:06   20   that time.

           21                And he responded, "Because Hytera hadn't launched DMR

           22   until the beginning of 2010, if you look at those years, the

           23   majority of sales come from analog."

           24                Do you recall him testifying to that?

11:40:20   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 57 of 200 PageID #:62282
                                        Aron - redirect by Stringfield
                                                                                           5061

            1   Q.   And Mr. Yuan was asked about the prospectus, and I think

            2   you were also asked some questions about the prospectus

            3   yesterday also.      Do you recall that?

            4   A.   I do.

11:40:31    5   Q.   And he was asked, you know, whether DMR was given any

            6   special emphasis in the prospectus.           And he was asked the

            7   question:

            8                "Mr. Yuan, it sounds like DMR was mentioned among one

            9   of many technologies in one of three portions of the

11:40:49   10   prospectus, is that right?"

           11                And he responded, "That's right."

           12                And he was asked, "Was DMR emphasized or highlighted

           13   in any particular way in the prospectus?"

           14                And he answered "No."

11:41:00   15                Do you recall him testifying to that?

           16   A.   I do.

           17   Q.   I'll show you PTX-2380, which was the prospectus that

           18   counsel discussed with you during cross.

           19   A.   I have it here still.

11:41:16   20   Q.   And counsel directed you to a single page.             Would you

           21   agree that this is a voluminous document, Dr. Aron?

           22   A.   It is.

           23                THE COURT:   I've already ruled the entire prospectus

           24   is in evidence.      It has been published to the jury and they

11:41:44   25   will have an opportunity when they go in to deliberate to
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 58 of 200 PageID #:62283
                                        Aron - redirect by Stringfield
                                                                                           5062

            1   consider it in its entirety along with all of the other

            2   evidence in the case.

            3   BY MR. STRINGFIELD:

            4   Q.   And, Dr. Aron, I'll direct you to page 526, 2380.526.

11:41:58    5                And yesterday during cross counsel directed you to

            6   just this single page.        Do you recall that?

            7   A.   Correct.

            8   Q.   And I believe counsel pointed to instances where, you

            9   know, DMR was mentioned in the document.             Do you recall that?

11:42:11   10   A.   I do.

           11   Q.   But in each instance where DMR is referenced, it's

           12   mentioned along with other products that Hytera sells.                I've

           13   highlighted a line on that page that says, "The company has

           14   launched PDT, DMR, TETRA terminal products and plans to launch

11:42:34   15   a single-station PDT trunking system and a multi-station PDT

           16   trunking system in 2011."         Do you see that?

           17   A.   That's right.

           18   Q.   And they talk about "The issue has had a head start in

           19   technical research..." counsel discussed that sentence with

11:42:48   20   you "...and product development in the PDT and DMR fields

           21   leading the technology."

           22                And then they highlight, "Hytera is the first

           23   manufacturer in the world to launch PDT products, the second

           24   to launch DMR products and the first domestic company to

11:43:04   25   launch self-developed TETRA terminal products."
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 59 of 200 PageID #:62284
                                        Aron - redirect by Stringfield
                                                                                           5063

            1                Do you see that?

            2   A.   I do.

            3   Q.   I'll show you page 423 of the prospectus, page 423.

            4   A.   Okay.

11:43:50    5   Q.   And counsel didn't discuss this page with you yesterday,

            6   is that right?

            7   A.   That's right.

            8   Q.   Hytera highlights that they have a complete range of

            9   product lines and can provide full range of products from

11:44:02   10   analog to digital, from terminals to systems, from voice to

           11   data, as well as customized overall solutions which can

           12   effectively meet differentiated needs of professional wireless

           13   communication in different application areas and cover most of

           14   the market segments.

11:44:16   15                And, again, they highlight the company's variety of

           16   products here.      It lists the company's products include analog

           17   conventional terminals, analog trunk terminals, DMR digital

           18   terminals, TETRA digital trunk terminals, PDT digital trunk

           19   terminals, MPT analog trunk systems, analog simulcast systems,

11:44:39   20   PDT digital trunk systems, as well as mobile video systems.

           21                Do you see the variety of technologies that Hytera

           22   highlighted in its prospectus as part of its attempt to go

           23   public in 2011?

           24   A.   Right, under the category Product Advantages.

11:44:55   25   Q.   Turn to page 512 of the prospectus.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 60 of 200 PageID #:62285
                                        Aron - redirect by Stringfield
                                                                                           5064

            1   A.   Okay.

            2   Q.   Are you there, Dr. Aron?

            3   A.   I'm there.

            4   Q.   I'm sorry.     One sentence in particular in the prospectus,

11:45:41    5   they highlight, "In 2011, the digital upgrade of the

            6   professional wireless communication industry is a smooth and

            7   gradual process."       Do you see that?

            8   A.   I do.    It's consistent with the sentence above it under 2,

            9   "The advantages of analog products determine the digital

11:45:57   10   upgrade of the industry is a long-term process."

           11   Q.   Does that sentence tell you that Hytera was in a panic

           12   about the impending transition from analog to digital?

           13   A.   No.   I think they're characterizing it fairly as a

           14   long-term process of digital migration.

11:46:18   15   Q.   And in this document Hytera was telling potential

           16   investors that same thing, is that right?

           17   A.   That's what we're talking about here, that this is the

           18   prospectus to potential investors.

           19   Q.   Page 531.

11:46:54   20   A.   Okay.

           21   Q.   Under the heading Remarkable Research and Development

           22   Results, Hytera says, "Our company has achieved outstanding

           23   research and development results through 17 year efforts" --

           24   that's 17 years back from 2011, do you understand that?

11:47:10   25   A.   That's right.      This is a 2011 document.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 61 of 200 PageID #:62286
                                        Aron - redirect by Stringfield
                                                                                           5065

            1   Q.   "The analog technique has reached the same level of

            2   international leading enterprises.           We created Hytera unique

            3   digital signalling HDC1200/2400 based on good command of

            4   various analog product signaling (such as DTMF, 2Tone, 5Tone,

11:47:33    5   MDC1200, LTR and MPT1327)."

            6                Do you see that?

            7   A.   I see that.

            8   Q.   They go on to mention that they, at Hytera, "...as one of

            9   few manufacturers who master core technologies of digital

11:47:46   10   communication standards at the same time, such as TETRA, DMR,

           11   PDT, DMR.     We have gained great achievements in digital

           12   communication standard and actively participated in

           13   international communication standard organization work with a

           14   number of proposals accepted and published by the European

11:48:05   15   Telecommunications Standards Institute, ETSI."

           16                Do you see that?

           17   A.   Yes, except I think you misread a few lines up, it's

           18   TETRA, DMR, PDT and dPMR.

           19   Q.   Excuse me.     Thank you.

11:48:28   20                Page 539 of the prospectus.        Again, this is Hytera's

           21   2011 statement to potential investors.

           22   A.   Okay.

           23   Q.   They highlight TETRA digital terminal products.              The

           24   document says, "The company is the first Chinese company to

11:48:47   25   launch TETRA terminal products with independent intellectual
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 62 of 200 PageID #:62287
                                            Aron - recross by New
                                                                                           5066

            1   property rights, including portable radios, mobile radios and

            2   modem equipment."

            3                Do you see that?

            4   A.   Yes.    And it's the first digital technology they list

11:49:01    5   under their section above called Digital Terminal Products.

            6   Q.   Thank you, Dr. Aron.

            7                MR. STRINGFIELD:     I pass the witness.

            8                MS. NEW:   I have a very brief recross, Your Honor.

            9                THE COURT:   I think you should ask some questions to

11:49:30   10   clarify considering the testimony the jury heard yesterday

           11   about what exchange Hytera is functioning.

           12                MS. NEW:   I'm sorry, Your Honor, about the exchange

           13   rate?

           14                THE COURT:   Stock exchange.

11:49:50   15                MS. NEW:   Okay.

           16                              RECROSS-EXAMINATION

           17   BY MS. NEW:

           18   Q.   Dr. Aron, yesterday we looked at an exhibit about Hytera's

           19   market cap.     You recall that?

11:49:57   20   A.   That's correct.

           21   Q.   Okay.    And that's for the Shenzhen Stock Market, correct?

           22   A.   Stock Exchange, yes.

           23   Q.   And that's different than NASDAQ or the NY, New York Stock

           24   Exchange, right?

11:50:11   25   A.   Yes.    The documents you showed me yesterday were touting a
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 63 of 200 PageID #:62288
                                            Aron - recross by New
                                                                                           5067

            1   potential IPO on the NASDAQ.          But that's not what happened.

            2   Q.   And that wasn't quite my question though.

            3                The document I showed you about the market cap was

            4   for the value of the stock on the Shenzhen Stock Exchange,

11:50:30    5   right?

            6   A.   That's right.

            7   Q.   And the date of that market cap was as of January 23rd,

            8   2019, right?

            9   A.   That's how I read the document, yes.

11:50:44   10   Q.   Okay.

           11                THE COURT:    Has Hytera ever been listed on the

           12   NASDAQ?

           13                BY THE WITNESS:     Not to my knowledge, Your Honor.

           14                THE COURT:    Proceed.

11:50:53   15   BY MS. NEW:

           16   Q.   So, Dr. Aron, I want to go back to the R&D data that we

           17   talked about on cross-examination, you just discussed again

           18   with your counsel.        And that relates to whether or not

           19   Mr. Malackowski should deduct R&D expenses from Hytera's

11:51:07   20   revenues for the accused products.           Do you understand that?

           21   A.   Yes.

           22   Q.   Okay.    And you said, we talked on cross about several sets

           23   of data.     There was the data produced before the trial and

           24   then there were the two sets of data produced during the

11:51:23   25   trial, right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 64 of 200 PageID #:62289

                                                                                           5068

            1   A.   Correct.

            2   Q.   Okay.    And your testimony about the two sets of data

            3   produced in the middle of the trial is that the only change

            4   was the filtering to remove unaccused products, correct?

11:51:37    5   A.   The only change was the filtering, and the filtering

            6   removed unaccused products.         It also removed some stray other

            7   rows that shouldn't have been there that were corrected.

            8   Q.   Okay.    And that's your testimony about the only changes?

            9   A.   To the data, that's my recollection.

11:52:01   10   Q.   Okay.    And you stand by that testimony?

           11   A.   That's my recollection, yes.

           12                MS. NEW:    Pass the witness, Your Honor.

           13                THE COURT:    Anything further, counsel?

           14                MR. STRINGFIELD:     Your Honor, we have no further

11:52:13   15   questions today.        But we would reserve the right to recall

           16   Dr. Aron after Mr. Malackowski's rebuttal testimony.

           17                THE COURT:    No.   You finish with this witness today.

           18                MR. STRINGFIELD:     For today, yes, Your Honor.

           19                THE COURT:    Now, you can do that at 1:00.

11:52:31   20                Members of the jury, we'll break for a one hour and 7

           21   minute lunch.      So 1:00 o'clock.

           22          (Recess at 11:53 a.m. to 1:00 p.m.)

           23

           24

           25
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 65 of 200 PageID #:62290

                                                                                    5069

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   February 4, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   1:03 p.m.

     9                              TRIAL - VOLUME 33-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                     BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                 and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. AKSHAY DEORAS
                                          MR. BRANDON HUGH BROWN
   15                                555 California Street
                                     Suite 2700
   16                                San Francisco, California 94104
                                     (415) 439-1400
   17
                                     KIRKLAND & ELLIS, LLP
   18                                BY: MR. MICHAEL W. DE VRIES
                                          MR. CHRISTOPHER M. LAWLESS
   19                                333 South Hope Street
                                     Suite 2900
   20                                Los Angeles, California 90071
                                     (213) 680-8400
   21

   22
         Court Reporter:             JENNIFER COSTALES, CRR, RMR
   23                                Official Court Reporter
                                     219 South Dearborn Street, Room 2342
   24                                Chicago, Illinois 60604
                                     (312) 435-5895
   25                                jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 66 of 200 PageID #:62291

                                                                                    5070

     1   APPEARANCES:      (Continued)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. SCOTT M. RICHEY

   10                                     MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   11                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   12                                Washington, DC 20036
                                     (202) 429-6230
   13
                                     STEPTOE & JOHNSON, LLP
   14                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   15                                Suite 4700
                                     Chicago, Illinois 60606
   16                                (312) 577-1300

   17

   18    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 67 of 200 PageID #:62292

                                                                                           5071

            1         (Proceedings in open court.         Jury in)

            2              THE COURT:     Good afternoon, members of the jury.

            3              If Hytera has any further questions of the witness,

            4   you may recall her.

01:03:41    5              MR. CLOERN:      Your Honor, Hytera does not.

            6              And Hytera at this time rests its case.             Hytera plans

            7   to renew Rule 50 motions.         But in light of the jury's presence

            8   and in an effort to get Dr. Wicker on and off by the end of

            9   tomorrow, Hytera would like to defer that until the close of

01:03:59   10   all evidence after Motorola's rebuttal case.

           11              THE COURT:     Okay.    So you are resting?

           12              MR. CLOERN:      Yes, Your Honor.

           13              THE COURT:     Okay.    Is Motorola prepared to go

           14   forward?

01:04:08   15              MR. ALPER:     Yes, Your Honor.       Motorola has a very

           16   short rebuttal with --

           17              THE COURT:     Call the witness.

           18              MR. ALPER:     Yes.    We have two final --

           19              THE COURT:     I'm not saying it has to be short.           I'm

01:04:18   20   simply saying call the witness.

           21              MR. ALPER:     Brief testimony from our two final

           22   witnesses, beginning with Dr. Stephen Wicker, Your Honor, who

           23   we'll come up to the stand with your permission.

           24              THE COURT:     Yes.    And then you have a witness

01:04:27   25   scheduled for Monday?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 68 of 200 PageID #:62293
                                           Wicker - direct by Brown
                                                                                           5072

            1                MR. ALPER:   Yes, Your Honor.

            2                THE COURT:   All right.     Proceed.

            3                MR. ALPER:   Thank you, Your Honor.

            4                THE CLERK:   Raise your right hand.

01:04:50    5          (Witness duly sworn)

            6          STEPHEN WICKER, PLAINTIFFS' REBUTTAL WITNESS, SWORN

            7                               DIRECT EXAMINATION

            8   BY MR. BROWN:

            9   Q.   Welcome back, Dr. Wicker.

01:05:05   10   A.   Thank you.

           11   Q.   Now, it's been a while since you testified.

           12                THE COURT:   There is no special significance to the

           13   second oath.      We just wanted to make sure that the witness was

           14   previously sworn.

01:05:14   15                MR. BROWN:   Yes, Your Honor.

           16                THE COURT:   All right.     Please proceed.

           17   BY MR. BROWN:

           18   Q.   It's been a while since you testified, and you were on the

           19   stand for a long time.        I'm not going to keep you there nearly

01:05:21   20   as long this time, okay?

           21   A.   Thank you.

           22   Q.   Okay.    I just want to spend a little bit of time asking

           23   you questions about some of the other testimony that we heard

           24   over the last couple months of trial.

01:05:31   25                In particular, did you hear the testimony from
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 69 of 200 PageID #:62294
                                           Wicker - direct by Brown
                                                                                           5073

            1   Ms. Frederiksen-Cross, Mr. Grimmett and Dr. Aron?

            2   A.   Yes, I did.

            3   Q.   And did you hear that they had a number of

            4   characterizations about what you say Hytera has done to use

01:05:44    5   Motorola's trade secrets?

            6   A.   Yes, they did.

            7   Q.   So let's walk through some of that.           I'm going to start

            8   with DDX-20.14, which was Ms. Frederiksen-Cross's

            9   demonstrative.

01:06:02   10              Ms. Frederiksen-Cross put up a demonstrative that

           11   says that one of the accusations in this case is that 50 out

           12   of 3500 source code files are contaminated by Motorola's trade

           13   secrets.     Do you remember that?

           14   A.   Yes, I do.

01:06:17   15   Q.   Do you agree with that?

           16   A.   No, I don't.

           17   Q.   What's wrong with that?

           18   A.   What this number does is it doesn't take into account the

           19   fact that those 3500 files were developed with Motorola source

01:06:25   20   code available.      People were looking at source code from

           21   Motorola while they wrote the allegedly independent Hytera

           22   source code.

           23              In my opinion, all 3500 of those source code files

           24   are contaminated or were developed with knowledge and

01:06:39   25   availability of Motorola source code.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 70 of 200 PageID #:62295
                                           Wicker - direct by Brown
                                                                                           5074

            1   Q.   Now, in fairness to Ms. Frederiksen-Cross, she then later

            2   said that about 4 percent of Hytera source code was what you

            3   actually accused.       Is that number correct?

            4   A.   No, it's not.

01:06:51    5   Q.   And just yesterday - I'm showing DDX-22.42 - Dr. Aron said

            6   that 10 percent of -- that you said that 10 percent of

            7   Hytera's source code was contaminated by Motorola's trade

            8   secrets.     Is that number correct?

            9   A.   No, it's not.

01:07:10   10   Q.   So putting aside what you just said about using all of

           11   Motorola's trade secrets, where is the disconnect happening in

           12   these numbers?      What is it that Hytera's experts are counting

           13   to get to these numbers?

           14   A.   Well, what they're doing is they're counting lines.

01:07:23   15   They're literally looking at Motorola code and Hytera code and

           16   counting lines that I have identified as being copied.

           17               And what that does is it fails to take into account

           18   the importance of the source code, how the source code is

           19   used.    It's simply counting.        And that does not accurately

01:07:42   20   reflect what has happened in this case.

           21   Q.   Now, you've prepared some demonstratives for your rebuttal

           22   testimony?

           23   A.   Yes.

           24   Q.   I'm going to put up PDX-20.5, which is one of your

01:07:53   25   demonstratives.      Can you explain what it is that -- let me set
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 71 of 200 PageID #:62296
                                           Wicker - direct by Brown
                                                                                           5075

            1   the stage first.

            2                There are three libraries that Hytera acknowledges

            3   were taken from Motorola, fair?

            4   A.   That's right.

01:08:01    5   Q.   And can you just very at a high level explain to us what

            6   those libraries are?

            7   A.   Okay.    First off, the libraries are collections of code.

            8   They provide capabilities to other source code.              And there are

            9   three particular libraries that have been discussed a lot here

01:08:16   10   in court.

           11                There is a DSP library.       This provides functionality

           12   that allows you to turn wave forms, signals going through

           13   space into voice and vice versa.           It's at the core of creating

           14   the functionality of a radio over which people are going to

01:08:34   15   talk and send data.

           16                There is also the radio application framework

           17   library.     This is the library that handles interactions

           18   between applications and gives the radio its ability to have

           19   different applications going at the same time, moving messages

01:08:50   20   between applications and so forth.

           21                And the third library that we've been discussing is

           22   the radio hardware abstraction layer.            The way I talked about

           23   this last time I was here was to talk about a conductor

           24   organizing all the events at the lower layers.              That's what

01:09:08   25   happens here, even to the point of creating a timer that
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 72 of 200 PageID #:62297
                                           Wicker - direct by Brown
                                                                                           5076

            1   ensures that all the events happen at exactly the right time.

            2                Now, all three of these libraries were taken from

            3   Motorola and are in extensive use in Hytera's radios.

            4   Q.   I want to come back to the extensive use point.

01:09:25    5                But are these radios important to the functionality

            6   of Hytera's radios?

            7   A.   They lie at the core of that functionality.             Numerous

            8   files that go way beyond simple copying make use of these

            9   libraries to achieve the functioning of the radio.

01:09:40   10   Q.   What would happen to Hytera's radios if these libraries

           11   weren't available?

           12   A.   They wouldn't work.       They simply would not function.

           13   Q.   Now, in your PDX-20, what are you showing here?

           14   A.   Okay.    So this is an example of something that a library

01:10:00   15   would provide, in fact, a particular library.              This has to do

           16   with logging and entry in application message queue.

           17                So what happens is when a message arrives for an

           18   application or a group of applications, it is put into a queue

           19   and is logged in so that it is known that it is there and it

01:10:20   20   is subsequently processed.

           21                So it's actually a relatively short piece of code.

           22   It's 44 lines.      But it's 44 lines that are used throughout

           23   Hytera's software.

           24   Q.   So let me put on PTX-586 at page 5, which is already

01:10:35   25   admitted.     This was the figure that you had up on a board for
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 73 of 200 PageID #:62298
                                           Wicker - direct by Brown
                                                                                           5077

            1   a while, Professor Wicker.

            2                Where does this functionality that's in the 44 lines

            3   of code that are identified here, where does that come in in

            4   the architecture that Hytera took from Motorola?

01:10:48    5   A.   Okay.    So what we see are a number of different things.

            6   But let's focus first, here we have a couple applications.                  We

            7   have three applications that are interacting somehow.                And we

            8   have information coming down from the application as well as

            9   information coming up from lower layers.

01:11:05   10                Now, what happens is that messages can come from a

           11   number of different places, and they are put into this

           12   AppMsgQueue.

           13                Now, that little bit of code, those 44 lines that I

           14   showed you on the previous slide, they're what control the

01:11:23   15   input of messages to this particular queue, this queue here.

           16   And subsequently the message is processed.             It can cause an

           17   application to be turned on.          It can cause lots of different

           18   things.

           19   Q.   And so on the slide here on PDX-6, you've got a few

01:11:39   20   examples of things on the right, scan application, emergency

           21   application and so on.        What are you indicating there about

           22   the importance of stolen code?

           23   A.   Okay.    So these are just five examples of code that uses

           24   these 44 lines, scan application, emergency application.

01:11:59   25   These are various applications that make use of login chain at
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 74 of 200 PageID #:62299
                                           Wicker - direct by Brown
                                                                                           5078

            1   AppMsgQueue, this fundamental piece of code.              And raPIS as

            2   well, raPIS is the interface specification, the tools that are

            3   made available at lower layers.          This is also making use of

            4   this particular 44 lines of code.

01:12:21    5   Q.    And did you do an analysis of how many times throughout

            6   Hytera's code in just one version references this one

            7   function?

            8   A.    I did.   It was 1300 times.       Basically this little chunk of

            9   code is referenced 1300 times throughout all of Hytera's

01:12:39   10   source code.

           11   Q.    Now, when Ms. Frederiksen-Cross was here testifying about

           12   the source code, she said, she was asked:             "You haven't done a

           13   valuation of whether or not the 4 percent that you say was

           14   copied was more valuable than the other 96 percent, right?

01:12:56   15               "Answer:    That's correct.

           16               "Question:    You just based it entirely on the pure

           17   number of lines?

           18               "Answer:    That is correct."

           19               This is page 4124 and 4125 of the trial transcript.

01:13:07   20               What is the risk of that approach when you are

           21   looking at your analysis here on how often this code is relied

           22   on?

           23   A.    Well, what it does, if we just looked at those lines,

           24   those 44 lines and said, well, that's .001 percent of Hytera's

01:13:22   25   source code, it can't be that important; you'd be missing the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 75 of 200 PageID #:62300
                                           Wicker - direct by Brown
                                                                                           5079

            1   fact that so much of the other code relies on those 44 lines.

            2                If we took those 44 lines out, the code on the right

            3   wouldn't work.      And so that's a very important point.            You

            4   have to know what the software is doing in order to talk about

01:13:40    5   how important it is, whether its misappropriation and use is a

            6   big problem or a small one.

            7   Q.   So is the use of just a pure line of code metric an

            8   appropriate way to figure out how important something that's

            9   stolen was?

01:13:57   10   A.   No, no.    In fact, there was discussion in court earlier,

           11   reference to a particular book in fact that made the point

           12   that by not taking into account the importance of the code, by

           13   just counting lines, you are making a fundamental mistake.

           14   Q.   That was one of the libraries.          Which library was that

01:14:19   15   that we were speaking about?

           16   A.   Let's see, we were just talking about this one, the

           17   application framework.        So we were talking about how messages

           18   are logged into the application message queue.

           19   Q.   And let's switch now to the DSP library.             The DSP library

01:14:37   20   is responsible for what again?

           21   A.   Okay.    The DSP library, it's digital signal processing,

           22   it's literally taking signals and digitizing them or vice

           23   versa, manipulating the fundamental signals so that we hear

           24   voice after receiving radio waves.

01:14:54   25   Q.   And, again, without that functionality, can a radio even
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 76 of 200 PageID #:62301
                                           Wicker - direct by Brown
                                                                                           5080

            1   function as a radio?

            2   A.   It wouldn't be a radio.

            3   Q.   Now, Mr. Grimmett put up slide DDX-21.35.             And what he

            4   testified about was that the only material that was from the

01:15:10    5   DSP in the slide that was contaminated by Motorola's code was

            6   the one he has grayed out with the Malaysian team reference

            7   there.    Do you see that?

            8   A.   Yes, I do.

            9   Q.   And he said that the rest of the code on here was done by

01:15:24   10   Hytera coders and wasn't accused.           Do you remember that?

           11   A.   I do remember that.

           12   Q.   Is that correct?

           13   A.   No, it's not.

           14   Q.   Why not?

01:15:30   15   A.   Because what he did not take into account again is what is

           16   actually happening in this other code.            We can go through it

           17   all if you wish, but basically what we see is that this other

           18   code is calling on Motorola's library, in this case the DSP

           19   library for its functionality.

01:15:45   20              And so even though we look at a piece, particular

           21   piece of code, and it was done by someone other than what he

           22   refers to as the Malaysian team, it's still making use of

           23   Motorola's code.

           24   Q.   So let me show you your PDX-20.10.           And you've got, for

01:16:03   25   example, dps_a_pl control.         That's one of the files that
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 77 of 200 PageID #:62302
                                           Wicker - direct by Brown
                                                                                           5081

            1   Mr. Grimmett referred to you have on the slide here.                What are

            2   you indicating on PDX-20.10?

            3   A.   Okay.    So this is again an example of code.           You can see

            4   its name right there.        DPS is digital protocol stack.

01:16:23    5                What this code is doing to function is calling on the

            6   DSP library in order to do its functionality.              In other words,

            7   it needs to use code from those libraries in order to do what

            8   it's supposed to do, in this case provide control for the

            9   digital protocol stack.

01:16:42   10   Q.   And so what does it mean that code calls on other code?

           11   From a layman's perspective, can you explain what that means?

           12   A.   Yes.    So what happens in code is you have a number of

           13   different ways of causing things to happen.             One thing you can

           14   do is call a function.        A function might say add this to that.

01:17:00   15                Well, in order to know how to do the adding, you have

           16   to go to another piece of code which will actually tell the

           17   first piece of code how to do its job.

           18                So what we see in source code as complicated as this

           19   is there is a lot of calling on functions and objects and

01:17:16   20   other things that are found in other code.

           21                So in this particular example, dps_control.cpp, this

           22   is calling on code which depends on code in the DSP library.

           23   Q.   So how could that, how could it be that if this code was

           24   independently written before any of the Motorola code got to

01:17:36   25   Hytera, how could it then be relying on the Motorola code that
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 78 of 200 PageID #:62303
                                           Wicker - direct by Brown
                                                                                           5082

            1   didn't exist there at the time?

            2   A.   Well, that's problematic, because it actually is relying

            3   on the Motorola code, which tells me that this code was

            4   written with the Motorola code in mind.

01:17:56    5   Q.   And one more library, the RFhal library.             That's for the

            6   timing and I think you said the coordination functionality?

            7   A.   That's right.

            8   Q.   Let me show you the testimony from Ms. Frederiksen-Cross

            9   on page 3948.      Ms. Frederiksen-Cross was asked:

01:18:16   10                "So Hytera had protocol stack before they hired the

           11   Motorolans, is that correct" -- or "is that right?

           12                "Answer:    That is correct."      Right?

           13   A.   Yes, that's what she said.

           14   Q.   Now, what did you see in the protocol stack code that is

01:18:29   15   currently at Hytera in their devices?            And I'm pointing you to

           16   PDX-20.13.

           17   A.   Okay.    What I saw was that, for example, in this piece of

           18   code it's the lineup manager code.

           19                What it does, it actually relies on the abstraction

01:18:45   20   layer code.     It relies on the hardware abstraction layer to

           21   cause certain functions to occur.

           22   Q.   And so how does that relate to the use of the Motorola

           23   stolen libraries?

           24   A.   So basically it is actually using those libraries.               It's

01:18:59   25   not independent.        It's depending on these libraries and it
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 79 of 200 PageID #:62304
                                           Wicker - direct by Brown
                                                                                           5083

            1   wouldn't function without it.

            2   Q.   When you say it's not independent, it's dependent, can you

            3   explain that a little bit more?

            4   A.   Yes.    I'm sorry.     So you could not call this code

01:19:10    5   independently written, because what it's done, the way it's

            6   been written is in such a way that it depends on Motorola's

            7   code.

            8               So the person who wrote this code knew about

            9   Motorola's code, had it next to them and was able to invoke

01:19:25   10   functions to make things happen, functions that literally

           11   called on the library that Motorola provided, that was taken

           12   from Motorola.

           13   Q.   And in order to call on a library that was taken from

           14   Motorola and used in Hytera radios from a technical

01:19:43   15   perspective, what would an engineer from Hytera have to know?

           16   A.   He'd have to know about the library.             He'd have to know

           17   what functions were available from that library.

           18   Q.   And I'm showing your slide PDX-20.14.

           19               What else in Hytera's radios relies on just this one

01:20:04   20   stolen Motorola library?

           21   A.   Well, here we have five different functionalities that

           22   call on this particular stolen library.

           23               The Radio Powerup, what happens when you first turn

           24   on the radio and start looking for radio signals.

01:20:21   25               Transmission and Reception, this is fundamental to
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 80 of 200 PageID #:62305
                                           Wicker - direct by Brown
                                                                                           5084

            1   what the radio does.

            2                The transmission of signals and the reception of

            3   signals depends on the use of this stolen library.

            4                Time slot synchronization.

01:20:34    5                We haven't talked about TDMA in quite a while, but it

            6   basically depends on dividing the channel up in time into two

            7   different slots.       Figuring out what slot you are in is again

            8   dependent on material in the stolen library.

            9                And I could go on.

01:20:50   10                Switching time slots, peripheral device action

           11   control, more things that depend on this library.

           12   Q.   Now, without the RFhal library, how would Hytera's radio

           13   have been -- how would it have functioned?

           14   A.   Well, it would not have functioned.           If you took the

01:21:10   15   library out, it wouldn't work.

           16   Q.   Now, you've seen some -- you've seen that Hytera is

           17   attempting to remove or rewrite the stolen code, at least

           18   during this litigation.

           19                What about that analysis shows you whether or not

01:21:22   20   Hytera would have been able to develop this technology on

           21   their own?

           22   A.   Okay.    So what I've been able to do is look at the code

           23   that's been rewritten or modified over time.              There has

           24   actually been two iterations that I've seen, a few dozen

01:21:37   25   files.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 81 of 200 PageID #:62306
                                           Wicker - direct by Brown
                                                                                           5085

            1              And what I've seen is the names have been changed,

            2   occasionally some structure is changed.            But overall the code

            3   still works the same way.         The code that's been allegedly

            4   rewritten is still heavily dependent on Motorola's code.

01:21:52    5   Q.   So is it using the same ideas as Motorola's code and the

            6   architecture that we've talked about?

            7   A.   Exactly.

            8   Q.   Now, how long has it taken them to come up with the

            9   versions that you've seen of a redesign?

01:22:04   10   A.   It's been, let's see, I think they were first aware of the

           11   need of a redesign several years ago.            The redesign process

           12   has been going on for about a year.

           13   Q.   And so even in a year, with knowing how Motorola's trade

           14   secrets work, how does that affect your opinion that they

01:22:19   15   still haven't finished coming up with anything that looks like

           16   a clean slate?

           17   A.   They have not been able to get away from Motorola's ideas.

           18   They -- all of their code to date, even the modifications

           19   remains essentially polluted by Motorola's code.               It tells me

01:22:35   20   that they're not able to get away from what they've learned

           21   from Motorola.

           22   Q.   How does that impact your opinion about whether or not

           23   Hytera could have independently, without even having seen any

           24   of this information, come up with the trade secret information

01:22:47   25   within the 6 months that Mr. Grimmett says?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 82 of 200 PageID #:62307
                                           Wicker - direct by Brown
                                                                                           5086

            1   A.   They could not have done that.

            2   Q.   Now, we've talked now where I've been asking you questions

            3   about these three libraries at issue.            Is there also evidence

            4   that there is more widespread theft at Hytera?

01:23:02    5   A.   Yes.

            6   Q.   So Ms. Frederiksen-Cross put up this slide.             It's

            7   DDX-20.13.     She alleged that 4 percent of the code at Hytera

            8   was stolen by Motorola with reference to the libraries we just

            9   talked about and 96 percent was developed by Hytera.

01:23:20   10                Do you agree?

           11   A.   No, I don't.

           12   Q.   Let's start with your slide 20.15.

           13                Why is it that you don't agree that 96 percent of

           14   Hytera's code was independently developed?

01:23:35   15   A.   Okay.    So the first thing to note is the extent of the

           16   theft.    When we're looking at source code files, we've got

           17   over a thousand files that were taken.            But we also need to

           18   look at the documents, the documents that describe how things

           19   work.

01:23:50   20                When I looked through this evidence, I noted there

           21   was over 1600 documents that had been taken.              So this is a

           22   vast amount of information, and it's information that's been

           23   made available to Hytera engineers as they've developed their

           24   code.

01:24:06   25                So, again, I don't think I can call it -- I can't
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 83 of 200 PageID #:62308
                                           Wicker - direct by Brown
                                                                                           5087

            1   call it independently developed code, because it's code that

            2   was written with all this information available.

            3   Q.   So starting with the source code, you said over 1,000

            4   Motorola source codes are still in Hytera's files.               Just to

01:24:21    5   begin with, where did that source code come from, other than

            6   obviously Motorola?

            7   A.   It came from the ClearCase system.           In other words, it was

            8   taken from Motorola's files and brought over to Hytera.

            9   Q.   And where is ClearCase, the ClearCase system?

01:24:35   10   A.   That's in Illinois.       It's a database system that you

           11   can -- that is based in Illinois and can be accessed remotely.

           12   Q.   So I'm putting on PDX-20.16, which has a clip of

           13   PTX-1103.3, the organization, one of the organizational charts

           14   in this case.

01:24:53   15                Where did the material, the source code that was

           16   stolen, where did that start at Hytera?

           17   A.   Okay.    So the thing to note here is that we've got three

           18   people who brought over material from Motorola.              And we've

           19   heard the names many times.         G.S. Kok, he's at the top.         Y.T.

01:25:12   20   Kok, he's just underneath G.S. Kok.

           21                Samuel Chia has been referred to many times.            He is

           22   at a relatively high level, the director of DSP and voice

           23   technology.

           24                And I should note that Y.T. Kok is also the director

01:25:29   25   of overall architecture.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 84 of 200 PageID #:62309
                                           Wicker - direct by Brown
                                                                                           5088

            1                So these three people who brought over a substantial

            2   amount of material from Motorola, a very large amount of

            3   material, they're at the top.          They are basically in charge of

            4   the development of DMR radios.

01:25:46    5   Q.   And were they the ones that had that stolen material

            6   initially from Motorola?

            7   A.   Yes.

            8   Q.   And so what happened with all of that material after they

            9   stole it and went to Hytera?          What did they do next with it?

01:25:58   10   A.   Okay.    A number of things happened.         They tried to modify

           11   it and conceal what they had done while at the same time

           12   showing this material to other engineers at Hytera who would

           13   in turn develop additional code.

           14   Q.   Let me show you your slide PDX-20.20, which includes a

01:26:19   15   clip of already admitted PTX-19.2.           What do you mean by they

           16   sought to conceal this copying effort?

           17                MR. CLOERN:    Your Honor, we'd just ask for a

           18   continuing objection.        This is all, that is improper rebuttal.

           19   This is all the same stuff, the slides, all the documents, it

01:26:35   20   was talked about on his direct testimony.             It's been an issue

           21   in expert reports.        Nothing is actually new.

           22                THE COURT:    All right.    The objection is overruled.

           23   You may proceed.

           24   BY MR. BROWN:

01:26:45   25   Q.   Do you remember the question?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 85 of 200 PageID #:62310
                                            Wicker - direct by Brown
                                                                                           5089

            1   A.   Would you please repeat it?

            2   Q.   No problem.

            3                What is it that you saw about -- why is it that you

            4   say that these gentlemen took an effort to conceal their theft

01:26:56    5   while using the Motorola source code and trade secrets?

            6   A.   Okay.    This is one example.        This is an email from G.S.

            7   Kok to Samuel Chia.       And what Mr. Kok is saying is that -- and

            8   he's responding to a number of things, but he's saying we want

            9   to protect the company from impending lawsuits, and to do

01:27:15   10   this, one thing we need to do is to rewrite software so it

           11   looks different from Motorola.

           12                In other words, we want to make it harder for

           13   Motorola and others to see what we've done.

           14                THE COURT:   What is the date of the exhibit?

01:27:27   15                THE WITNESS:     The date, Your Honor, is, it is June

           16   25, 2008.

           17                THE COURT:   Proceed.

           18   BY MR. BROWN:

           19   Q.   And what is it that they ultimately ended up doing in

01:27:43   20   order to rewrite the software to look different than Motorola

           21   but still use Motorola trade secrets?

           22   A.   Okay.    So what they did was they had engineers looking at

           23   Motorola software.

           24                Excuse me, I've circled the wrong thing.

01:27:58   25                They had engineers looking at Motorola software while
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 86 of 200 PageID #:62311
                                           Wicker - direct by Brown
                                                                                           5090

            1   writing what we're calling Hytera software.

            2   Q.   Let's start with your PDX-20.14, which includes clips of

            3   already admitted PTX-654 at page 9 and 651 at page 3.

            4               Can you explain using this slide an example of how

01:28:19    5   the Hytera engineers were using Motorola source code to write

            6   Hytera source code?

            7   A.   Yes.    This is a message from Yang Shuang Feng to another

            8   engineer and he's CCing Y.T. Kok and yet another Hytera

            9   engineer whose name we've heard, Ruan Hanchun.

01:28:38   10               And what he's saying is interesting.           He's saying,

           11   first off, the code has been uploaded to SVN.              So he's saying

           12   that this Motorola code has been uploaded to the SVN, and here

           13   is what we want to do.        The instructions are as follows:

           14   We're going to change the C file into a C++ extension file.

01:28:59   15   And we are going to perform a file split on the API.

           16               So he's telling them how to divide things up and

           17   change them.

           18               He goes on to say all changes and masks are annotated

           19   with "YSF."     I'm going to mark the places that I've changed by

01:29:16   20   putting my initials there.

           21               So this is describing a process by which Motorola's

           22   code has been put on a server and people are taking it off,

           23   modifying it and putting it back over time.

           24   Q.   Now, here in PTX-654 he says he's transplanting and

01:29:36   25   sorting the code out from UIT.          What does that mean?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 87 of 200 PageID #:62312
                                           Wicker - direct by Brown
                                                                                           5091

            1   A.   Okay.    So transplant is literally transplanting the code,

            2   taking it from Motorola's environment and changing it so it

            3   fits into Hytera's.

            4                MR. CLOERN:    Objection, Your Honor.        That's

01:29:48    5   speculation.      There is nothing like that in this document.

            6   There has been testimony on this.           There is no evidence that

            7   that is what transplanting means.

            8                THE COURT:    The objection is overruled.

            9   BY MR. BROWN:

01:29:59   10   Q.   And why don't we address that.          The document here that

           11   he's talking about, that only has screenshots of Motorola's

           12   code, Dr. Wicker, doesn't it?

           13   A.   That's correct.

           14   Q.   Now, you heard Mr. Grimmett actually spoke with the author

01:30:14   15   of this document in Hytera, at Hytera, right?              And that wasn't

           16   recorded and there were no notes of that conversation, right?

           17   A.   That's correct.

           18   Q.   But Mr. Shuang Feng said, he specifically asked what code

           19   he got and he said, and this is Mr. Grimmett speaking, he

01:30:32   20   said, "He told me," referring to Yang Shuang Feng, "that he

           21   was only sent screenshots.         And he was a new engineer and he'd

           22   been asked by Y.T. to produce a document, a kind of previous

           23   learning for part of his learning exercise."

           24                Do you see that?

01:30:46   25   A.   Yes, I do.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 88 of 200 PageID #:62313
                                           Wicker - direct by Brown
                                                                                           5092

            1   Q.   Now, he also later testified on direct while being led by

            2   his counsel, and this is --

            3               MR. CLOERN:     Objection, Your Honor.

            4               THE COURT:    Sustained.

01:30:56    5   BY MR. BROWN:

            6   Q.   He testified on direct --

            7               THE COURT:    Rephrase the question.

            8               MR. BROWN:    Yes, Your Honor.

            9   BY MR. BROWN:

01:30:59   10   Q.   At page 4387:

           11               "And your understanding is that that is a screenshot

           12   of code that Yang Shuang Feng received from Y.T.?

           13               "Answer:    Yes.   It's a screenshot in a Word document.

           14   And he told me he only ever had the screenshot to review."

01:31:18   15               Were you here for that testimony, too?

           16   A.   Yes.

           17   Q.   Is that correct?

           18   A.   No.

           19   Q.   Why not?

01:31:21   20   A.   Because when we looked at the evidence, what I saw was

           21   that there are actual places with this YSF annotation.                That

           22   showed me that Mr. Shuang Feng Yang actually had the code in

           23   front of him and was changing it as he went along.

           24               He wasn't working with screenshots.           He was working

01:31:40   25   with the actual code and editing it over time.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 89 of 200 PageID #:62314
                                           Wicker - direct by Brown
                                                                                           5093

            1   Q.   I'm going to show you already admitted PTX-1863 at

            2   HYT-00736446.

            3                Is this -- this is the RAF_display.cpp file.            What do

            4   you see here that shows you that Mr. Yang Shuang Feng actually

01:32:04    5   received Motorola code and was editing it at Hytera?

            6   A.   Okay.    As I noted on that previous email, in places where

            7   he made changes, he put his initials "YSF" there.               So he's

            8   saying I've changed this.

            9                And you can tell that it's changed because it's now

01:32:20   10   referring to RAF, which is the Hytera designation as opposed

           11   to the Motorola designation.

           12                We can see other changes as well.         Here he's deleted

           13   out an error log.       As he changes the files, what he's doing is

           14   he's trying to make sure it still works, and so he runs an

01:32:40   15   error log to basically debug as he goes along.

           16                And so here we see that he is actively editing the

           17   file.    I think those are the two examples I see here.

           18                MR. CLOERN:    Your Honor, we would just ask for a copy

           19   of this file.      I'm not sure it was identified.          I may have

01:32:56   20   just missed it.

           21                MR. BROWN:    Sure.   It's in your binder.

           22                THE COURT:    All right.    What is the number of the

           23   exhibit if you have it?

           24                MR. BROWN:    It's 1863.    It might be listed under HYT

01:33:05   25   1973-SC-00021309.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 90 of 200 PageID #:62315
                                           Wicker - direct by Brown
                                                                                           5094

            1                MR. CLOERN:    Which binder?     Your Honor, 1863 is an

            2   exhibit of about 74 million pages.           So it's kind of hard to

            3   find.

            4                THE COURT:    I'm tempted to drop in a little humor,

01:33:25    5   but I won't.

            6                The objection is overruled.        Try to provide the

            7   information to counsel.

            8                MR. BROWN:    Yes.   Binder 2.

            9                MR. CLOERN:    The Bates number is?

01:33:49   10           (Discussion off the record)

           11   BY MR. BROWN:

           12   Q.   So let's set the stage a little bit just to make this all

           13   clear.    The file we're looking at is RAF_display.cpp, right?

           14   A.   That's correct.

01:34:12   15   Q.   Now, how do you know that this file is Motorola or was

           16   originally from Motorola?

           17   A.   Okay.    So I can see references to Motorola material in

           18   looking at this file.        Just the first one I'll note is in the

           19   first line.     It's a reference to the user interface task.

01:34:30   20   That again was on that board that I had over here sometime

           21   back and was talking about how applications deal with

           22   messages.

           23                That's a Motorola term.       It's not a Hytera term.         So

           24   that tells me we're looking at something that originated from

01:34:44   25   Motorola.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 91 of 200 PageID #:62316
                                           Wicker - direct by Brown
                                                                                           5095

            1   Q.   And what about the SVC function reference, what does that

            2   indicate to?

            3   A.   That's another example.        SVC is a Motorola name.         It is

            4   not a Hytera term.

01:34:56    5   Q.   And does this code match code that you looked at from

            6   Motorola originally?

            7   A.   Yes.

            8   Q.   So you mentioned that Mr. Yang Shuang Feng is initialing

            9   things and you pointed here (indicating), right?

01:35:10   10   A.   Let's see.     I think I pointed -- well, that's an example.

           11   I'm not sure that's the one I pointed to.             But that is a good

           12   example.     And what he's done is he's commented out the SVC,

           13   which would indicate that it's a Motorola function call and

           14   put in something else.

01:35:25   15   Q.   So let's unpack that.        You are saying he's commenting out

           16   the SVC?

           17   A.   That's right.

           18   Q.   So it says here "IndReqBuf equals" and then there is a

           19   Motorola function in there?

01:35:38   20   A.   That's right.

           21   Q.   And what does it mean that there is these comments here,

           22   the slash slash?

           23   A.   Okay.    So we talked about how code is compiled, how it's

           24   reduced to the 0s and 1s that are actually fed into a

01:35:50   25   microprocessor.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 92 of 200 PageID #:62317
                                           Wicker - direct by Brown
                                                                                           5096

            1               We write code in a source code form so that

            2   relatively normal human beings can read it and write it and

            3   make things happen.

            4               Now, one of the things that's important to the coding

01:36:04    5   process is putting in comments.          So if I read one of my

            6   student's pieces of code, for example, I want comments so I

            7   can know what the student was thinking and what their design

            8   process was.

            9               Well, comments don't make it down to the 0s and 1s

01:36:20   10   that are put in the radio.         They are deleted.

           11               So a comment is something that is not going to be

           12   compiled.

           13               We talk about commenting out code by putting this

           14   slash slash.      What this does is it means the compiler is not

01:36:35   15   going to look at that.        This is no longer part of what will be

           16   reduced to the 0s and 1s that go in the radio.

           17   Q.   And so what happens on line 1159 is it's commented out.

           18               And then what happens on line 1160?           Is this a line

           19   that he added?

01:36:51   20   A.   Yes.    So what we see is actual editing, the kind of thing

           21   that went on to transplant Motorola code into the Hytera

           22   environment.      We see the deletion through commenting of

           23   Motorola code and the insertion of Hytera code.

           24   Q.   And so, for instance, there is the function in here, this

01:37:11   25   is a Motorola function GetIndicatorRequestBuff, right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 93 of 200 PageID #:62318
                                           Wicker - direct by Brown
                                                                                           5097

            1   A.     That's right.

            2   Q.     And then he changes it to what?

            3   A.     RAF_GetIndicatorRequestBuff.

            4               So the SVC becomes RAF.

01:37:26    5   Q.     And so that's changing from the Motorola name to the

            6   Hytera name in Motorola's original code?

            7   A.     Exactly.

            8   Q.     And then what does he do here?

            9   A.     Once again, he says I made a change here, so he puts his

01:37:38   10   initials there so that folks reviewing this code will know

           11   where he's made the change.

           12   Q.     So he's signing his work here?

           13   A.     Essentially, yes.

           14   Q.     What is it that he's being tasked to do if he's going into

01:37:51   15   this code that came from -- well, let me ask first.               Do you

           16   know where this code came from?

           17   A.     Motorola.

           18   Q.     And do you know who at Hytera had it?

           19   A.     I believe this code was actually in the possession of Y.T.

01:38:02   20   Kok.

           21   Q.     So can you explain what situation he was put in?             He was

           22   given code from Y.T. Kok --

           23   A.     Right.

           24   Q.     -- that has calls to a function that didn't exist in

01:38:11   25   Hytera.    Then what is he told to do?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 94 of 200 PageID #:62319
                                           Wicker - direct by Brown
                                                                                           5098

            1   A.    He is being told -- he's been told to transplant it,

            2   basically to translate it from the Motorola code into a Hytera

            3   version so it's not as obvious that it's Motorola code.

            4   Q.    And what does that indicate to you about your

01:38:35    5   demonstrative PDX-20.23 about what Hytera engineers are doing

            6   with all of the Motorola code that Y.T. Kok and Sam and Peiyi

            7   Huang brought over to Hytera?

            8   A.    They're literally using it by studying it, learning from

            9   it and then writing their own code based on what they've

01:38:53   10   learned.

           11   Q.    And what does that tell you about Mr. Grimmett's testimony

           12   that we saw earlier about whether or not Mr. Yang Shuang Feng

           13   had ever been given more than just mere screenshots?

           14   A.    Well, it's clearly not the case.          He's been given a lot

01:39:12   15   more than screenshots because he's actively editing the file

           16   and putting his initials in there as he goes along.               You can't

           17   do that with screenshots, at least not in the way he's done

           18   it.

           19   Q.    And if we look through this entire file, just this one

01:39:26   20   example, was that the only example of YSF screenshots or YSF

           21   fingerprints or did you see it in more places?

           22   A.    They're here in a number of places.          You can see them,

           23   yeah.

           24   Q.    And what are these?

01:39:45   25   A.    There is even more.      These are places where he's modified
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 95 of 200 PageID #:62320
                                           Wicker - direct by Brown
                                                                                           5099

            1   the file.

            2   Q.   Now, let's switch gears and talk about another way in

            3   which Motorola source code was used.

            4                Ms. Frederiksen-Cross put up demonstrative DDX-20.26.

01:40:06    5   Do you remember this?

            6   A.   Yes, I do.

            7   Q.   And do you remember what Ms. Frederiksen-Cross said about

            8   her demonstrative here?

            9   A.   Yes.    She noted yes, there were similarities.            I believe

01:40:14   10   she agreed there may have been some copying.              But then she

           11   noted my ellipses, actually there is ellipses in both places,

           12   but she noted my ellipses and said, well, there is more code

           13   over here on the left.

           14   Q.   And then the next slide that Ms. Frederiksen-Cross put up

01:40:30   15   was DDX-20.27.      Zoom in a little bit more.

           16                And what was the point that Ms. Frederiksen-Cross was

           17   making on this slide?

           18   A.   I believe the point she was trying to make was that I

           19   hadn't shown you everything and that not everything had been

01:40:45   20   copied.

           21   Q.   Now, what happened here?         It looks like in Hytera's code

           22   only a few lines of code from Motorola's XCMP source code file

           23   was copied.     What does that indicate to you?

           24   A.   Okay.    So what's happened here -- these are various reply

01:41:04   25   codes, okay.      This is, by the way, XCMP is one of the trade
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 96 of 200 PageID #:62321
                                           Wicker - direct by Brown
                                                                                           5100

            1   secrets.     It deals with external control and management

            2   protocol.

            3               So these are a number of different replies that this

            4   protocol can handle.

01:41:19    5               And so what this shows me is that the Hytera

            6   engineers looked at this.         They saw the full capability of the

            7   system.    In other words, they saw all these different ways of

            8   dealing with XCMP and they chose a smaller number.

            9               So they didn't use them all.         But they were able to

01:41:36   10   look at the ones that were here, study them, learn from them,

           11   know what the capability of the technology is and then make

           12   their selections accordingly.

           13   Q.   Well, so if Hytera looks at Motorola source code, studies

           14   it and then decides to only use bits and pieces of it, is that

01:41:52   15   still misappropriation?

           16   A.   Yes, it is.     They're still using it.          Someone looking at

           17   all of this information would learn what the capability of the

           18   technology is, what this can do in a fully fleshed out

           19   powerful DMR radio, and then they can make choices, not having

01:42:10   20   to had to go through all the trouble of generating this list

           21   in the first place.

           22   Q.   So if Hytera chooses to use a simpler version of code that

           23   it stole from Motorola, does that affect your opinion at all?

           24   A.   No, no.    They're still using it.         They're still learning

01:42:24   25   from it.     And they're making informed choices based on the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 97 of 200 PageID #:62322
                                           Wicker - direct by Brown
                                                                                           5101

            1   Motorola code that's been taken.

            2   Q.   Now, in using the Motorola code, we've seen that Sam Chia

            3   and G.S. Kok were sensitive to being detected from Motorola.

            4   And I'm showing you PDX-20.2, which has excerpts of PTX-18.6

01:42:48    5   and PTX-22.9.

            6                What is it that you are showing with this?

            7   A.   Okay.    This was from a presentation that dealt with an

            8   FPGA being removed.       The suggestion early on by Sam Chia was

            9   that this FPGA be removed and a newer system be put in its

01:43:08   10   place.

           11                And so what is being said here is that our approach

           12   is going to involve using a lot of Motorola code.               And this is

           13   a problem because we may have the same performance as

           14   Motorola.     This will be detectible.        So we need to change the

01:43:23   15   performance of the reuse algorithms so that it's not as

           16   detectible.

           17   Q.   And so what technology is this presentation talking about

           18   when it's talking about changing the performance?

           19   A.   This is talking about the FPGA working with DSP

01:43:42   20   technology.

           21   Q.   And did Hytera change the performance so that it wouldn't

           22   be detected by Motorola?

           23   A.   They did.

           24   Q.   And where did you see that?

01:43:47   25   A.   I saw it a number of places.          But also in the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 98 of 200 PageID #:62323
                                           Wicker - direct by Brown
                                                                                           5102

            1   communication between these two, the changing of parameters,

            2   et cetera.

            3   Q.   Now, were there also other places where Mr. Chia, Mr. Kok

            4   and Mr. Kok employed this methodology in order to conceal its

01:44:03    5   theft?

            6   A.   Yes.

            7   Q.   If you'll turn in your binder, Professor, to PTX-1385.

            8   A.   Okay.    I've got it.

            9   Q.   Is PTX-1385 a document that you relied on in coming to

01:44:30   10   your opinions in this case?

           11   A.   Yes, it is.

           12   Q.   And is it a document produced by Motorola in this

           13   litigation?

           14   A.   Yes, it is.

01:44:36   15                MR. BROWN:   Plaintiff moves to admit 1385.

           16                THE COURT:   It is received and may be published.

           17          (PTX-1385 was received in evidence.)

           18   BY MR. BROWN:

           19   Q.   What is PTX-1385, Professor?

01:44:46   20   A.   Okay.    So this is a slide deck.        Let's see, there is

           21   about -- I can tell you exactly.           There is roughly 31 pages in

           22   this slide deck.       It's a comparison of Hytera and Motorola's

           23   IP Site Connect Solution.

           24                Basically it is a comparison of how Motorola and

01:45:06   25   Hytera glue together sites using the Internet protocol to
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 99 of 200 PageID #:62324
                                           Wicker - direct by Brown
                                                                                           5103

            1   allow for greater range for their communication systems.

            2               THE COURT:    Who is the author according to the

            3   document and when was it published?

            4               THE WITNESS:     Yes, Your Honor.      John Belmonte was the

01:45:21    5   author and it was published June 27, 2011.

            6   BY MR. BROWN:

            7   Q.   And Mr. Grimmett testified that Motorola was aware of

            8   similarities between its IP Site Connect functionality and

            9   Hytera's IP Site Connect functionality.            Do you remember that?

01:45:37   10   A.   Yes, I do.

           11   Q.   And in particular, there was indications that some of

           12   Motorola's public materials had been copied into Hytera's

           13   public materials?

           14   A.   That's right.

01:45:49   15   Q.   Does that indicate trade secret theft?

           16   A.   No, no.    This is a publicly available diagram.            And so one

           17   looking at this would conclude that, well, Hytera is, you

           18   know, taking ideas from a public document.

           19   Q.   But we were talking about parameter changes and

01:46:07   20   performance changes.        I'll show you PTX-1385 at page 23.

           21               Did Hytera change the functionality of its IP Site

           22   Connect feature in order to conceal its theft?

           23   A.   Yes.

           24   Q.   And what are you showing here on this or what is

01:46:24   25   Mr. Belmonte showing on this slide?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 100 of 200 PageID #:62325
                                           Wicker - direct by Brown
                                                                                            5104

            1    A.   Okay.    In this slide what we see is a number of places in

            2    which Hytera's approach to IP Site Connect is different.                   For

            3    example, Hytera allows Jitter Buffer provisioning.               It gives

            4    some options that Motorola's approach does not.

01:46:41    5                 Hytera does not have a messaging delay.          It does not

            6    have an RSSI, that's radio signal strength indication

            7    threshold value for checking FCC.          And it goes on and on.

            8                 Basically what it's saying is there are some basic

            9    differences that cause the IP Site Connect in Hytera's system

01:47:01   10    to work differently than the one in Motorola's.

           11    Q.   And what would that cause somebody -- from a technical

           12    perspective, what would that look like to somebody

           13    investigating from the outside whether or not there is trade

           14    secret theft in 2011?

01:47:14   15    A.   Well, what they would have -- the conclusion they came to

           16    was that when we look at the diagrams, they've clearly copied

           17    Motorola's diagrams from public documents.

           18                 But when it comes to the inside, the functionality,

           19    which would not have been available from public documents,

01:47:29   20    they see differences.       And so that would indicate that, okay,

           21    they've taken the public documents and copied them, but we're

           22    not seeing evidence of anything worse.

           23    Q.   Now, did you see indications that other of the source code

           24    files than those that we've already talked about, I'm showing

01:47:52   25    PDX-20.25, were also contaminated by engineers who were
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 101 of 200 PageID #:62326
                                           Wicker - direct by Brown
                                                                                            5105

            1    looking at Motorola source code and typing the Hytera source

            2    code?

            3    A.   Yes.

            4    Q.   And what are you showing on this slide?

01:48:02    5    A.   Okay.    So what this slide shows is six different Hytera

            6    engineers, none of whom are former Motorolans to the best of

            7    my knowledge.     And they've written different kinds of code.

            8                 And when I looked at the code, let's take for example

            9    the first one is Chen Ming Jun was writing code

01:48:25   10    dsp_hal_rfdeck.cpp.       When I look through that code I see the

           11    use of the DSP library.

           12    Q.   And what does this indicate to you about how widespread or

           13    not Hytera's use of the Motorola code was?

           14    A.   It shows that it's widespread, because what we see in

01:48:38   15    these six examples are six different engineers writing code.

           16    All of this code calls on one or more of the Motorola

           17    libraries.

           18                 They had to have that information in front of them in

           19    order to write the code, in order to know how to use the

01:48:52   20    libraries.

           21    Q.   And there was some testimony from Ms. Frederiksen-Cross

           22    about application templates.         Very briefly, can you remind us

           23    what that is?

           24    A.   Okay.    The application template is, it is a format that

01:49:09   25    contains information about how Motorola's application layer is
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 102 of 200 PageID #:62327
                                           Wicker - direct by Brown
                                                                                            5106

            1    built.    In other words, it has information on how to write

            2    code to call on different aspects of the application layer

            3    library.

            4    Q.   And Ms. Frederiksen-Cross testified that the application

01:49:27    5    template code wasn't that valuable.           Do you agree?

            6    A.   I very much disagree.

            7    Q.   Why?

            8    A.   Because what this application template did was it told the

            9    engineers:     Here are the things you can call on.           Here is the

01:49:41   10    list of tools that you can use when you are writing an

           11    application.

           12                Basically it enabled the writing of the code, the

           13    application code by Hytera's engineers.            They didn't have to

           14    worry about writing code for all those different things that

01:49:55   15    were in the library.       It was made available to them through

           16    the template.

           17    Q.   The fact that Hytera engineers had to use a template to

           18    write the application, what does that tell you about the state

           19    of their engineering capability?

01:50:07   20    A.   Well, what it said was they weren't very far along in

           21    developing their own application hierarchy.

           22    Q.   Now, Ms. Frederiksen-Cross also testified that the

           23    applications only had copies of the application template in

           24    it, but that no other application code had been copied.                Did I

01:50:26   25    get that right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 103 of 200 PageID #:62328
                                           Wicker - direct by Brown
                                                                                            5107

            1    A.   Yes, I believe you did.

            2    Q.   And was that a correct statement?

            3    A.   No.

            4    Q.   Why not?

01:50:31    5                 And I'm showing your PDX-20.27, which includes a

            6    side-by-side of Motorola's app_powerup.c and Hytera's

            7    app_powerup.c.

            8    A.   Okay.    So, again, app_powerup.c, it's code that's executed

            9    when you powerup an application.          And here we see Hytera's

01:50:52   10    version.     It has both material from the template, I am showing

           11    where the template has been used.          But it also shows actual

           12    Motorola code from this particular file that's been copied

           13    over, code that's not in the template.

           14    Q.   And what does that tell you about whether Hytera's

01:51:08   15    engineers are developing their applications from scratch but

           16    only using a template.        Is that correct?

           17    A.   No, it's not.     Clearly when the code on the right was

           18    written, the template was available, but so was the original

           19    Motorola code, because this isn't in the template and yet it

01:51:23   20    found its way into Hytera's powerup.cpp.

           21    Q.   So let's switch gears now.         We talked about code.

           22                 Did Hytera's engineers also use Motorola confidential

           23    documents that were taken in developing the Hytera software?

           24    A.   Yes, they did.

01:51:42   25    Q.   Now, I'm going to show your slides PDX-20.29 and 30.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 104 of 200 PageID #:62329
                                           Wicker - direct by Brown
                                                                                            5108

            1                 What are you showing on these slides for each of the

            2    trade secrets?

            3    A.   What I'm doing here is I'm summarizing the various

            4    documents that have been identified as constituting the

01:52:00    5    individual trade secrets.        And this is in all of them.          This

            6    is nine of the trade secrets.

            7    Q.   And here is PDX-20.3.

            8    A.   And here are some more.

            9    Q.   And what do these documents -- I mean, there were

01:52:14   10    thousands or tens of thousands of documents taken.               What do

           11    these documents represent?

           12    A.   These are documents that were selected to represent the

           13    trade secret, in other words, that have the information that

           14    constitutes the trade secret between them.

01:52:26   15    Q.   And you were here for the testimony of the Motorola

           16    engineers many, many months ago at this point?

           17    A.   Yes.

           18    Q.   And what did they testify about these documents out of all

           19    the documents that were stolen?

01:52:35   20    A.   Okay.    What they testified about these particular

           21    documents was that they were important and that they reflected

           22    the trade secrets themselves.         In other words, to understand

           23    trade secret number 139, these would be the documents that you

           24    would look at.

01:52:49   25    Q.   And what is it that was your basis - I'm showing you
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 105 of 200 PageID #:62330
                                           Wicker - direct by Brown
                                                                                            5109

            1    PDX-20.28 - for saying that Hytera's engineers were looking at

            2    these confidential documents while writing their source code?

            3    A.   Okay.    What I found was evidence that material from the

            4    documents had actually made its way into the source code in

01:53:08    5    the form of comments.

            6    Q.   Now, did Hytera's experts consider any of that evidence in

            7    concluding that only 4 percent of the code was copied and 96

            8    percent of it was independently developed?

            9    A.   No.

01:53:20   10    Q.   And let me show you PTX-1072.

           11                 Was this a document that you relied on in coming to

           12    the opinion you just pointed out?

           13    A.   Yes.

           14    Q.   Why?

01:53:30   15    A.   This is the ROSAL specification, radio operating system

           16    abstraction layer.       This was a document that I found had been

           17    used extensively.

           18    Q.   And where was the source of this document?             What was the

           19    source of the technical information in this document?

01:53:50   20    A.   The source of the document is a Motorola operating system

           21    document.

           22    Q.   Showing PTX-451.      What about this document?

           23    A.   Okay.    This document, this is a data connectivity

           24    document.     This is also a document that contains a great deal

01:54:01   25    of Motorola information.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 106 of 200 PageID #:62331
                                           Wicker - direct by Brown
                                                                                            5110

            1    Q.   And PTX-861, what about this document?

            2    A.   That's one we've seen several times.            This is the VOX

            3    document, voice operated transmission.            It contains a great

            4    deal of Motorola information.         In fact, it is a Motorola

01:54:16    5    document.

            6    Q.   And PTX-654?

            7    A.   This is the Raf_CoreUserInterface.           This also contains a

            8    great deal of Motorola information.

            9    Q.   PTX-607?

01:54:28   10    A.   Same answer.     We've looked at this one.         This has copied

           11    extensively from Motorola documents.

           12    Q.   PTX-638?

           13    A.   Again, extensive copying from Motorola documents.

           14    Q.   PTX-532?

01:54:40   15    A.   Extensive copying from Motorola documents.

           16    Q.   What about PTX-586?

           17    A.   There is a diagram that we've seen before.             This is an

           18    example of a diagram being literally lifted from a Motorola

           19    document and put into a Hytera document.

01:54:55   20    Q.   And PTX-525, the L1 Timer specification?

           21    A.   This is essentially a copy of Motorola's L1 Timer

           22    document.

           23    Q.   And PTX-480, Hytera's raPIS manual?

           24    A.   Okay.   Once again, extensively copying from Motorola's

01:55:10   25    documents.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 107 of 200 PageID #:62332
                                           Wicker - direct by Brown
                                                                                            5111

            1    Q.   PTX-107, the Conformance Testing Manual with Hytera's logo

            2    on it?

            3    A.   Extensive copying.       In fact, it's almost a duplicate of

            4    Motorola's testing document.

01:55:21    5    Q.   We won't go through all of those in detail, but let's look

            6    at one or two.

            7                 The ROSAL document that we started with, I'm showing

            8    your PDX-20.32.

            9                 What from the Motorola ROSAL document was copied into

01:55:42   10    Hytera's -- or excuse me, the Motorola ROS document was copied

           11    into Hytera's ROSAL document?

           12    A.   Okay.    So on the left, this is the ROS32 Radio Operating

           13    System Users Manual.       This is a Motorola document describing

           14    its original operating system.

01:56:00   15                 And so what I found was I looked at this document, it

           16    dates back to 1999, and I compared it to Hytera's ROSAL

           17    specification, which is a 2008 document.

           18                 And what I found was paraphrasing.         So just as an

           19    example, it says "retrieve," I'll read this part, "Retrieve

01:56:20   20    only a reply or priority message from the task's message queue

           21    if one exists."

           22                 It's a little different, "Receive only a reply type

           23    or priority type message from the task's message queue if one

           24    exists."

01:56:35   25                 So clearly what is on the right is a paraphrase of
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 108 of 200 PageID #:62333
                                           Wicker - direct by Brown
                                                                                            5112

            1    what's on the left.       It's tracking it almost exactly with some

            2    changes.

            3    Q.   And how do you know that this information that was then

            4    copied into a Hytera document was used by Hytera engineers

01:56:51    5    when they were writing the code at Hytera?

            6    A.   Okay.

            7    Q.   I'm going to show you PDX-20.33.

            8    A.   Now if you go back to the previous one for just a second.

            9    Q.   Sure.

01:56:59   10    A.   So what we've seen is a Motorola document into a Hytera

           11    document, okay, through studying one and then writing on the

           12    right while looking at what's on the left.

           13                 And then now please go ahead.

           14                 What we see now is the document that was on the right

01:57:15   15    in the previous slide is now on the left.            This is the Hytera

           16    document.     Now we see word-for-word copying into the Hytera

           17    code.

           18                 So there was an intermediate step.         But the Motorola

           19    information in the first document ends up in the code.

01:57:28   20    Q.   Let me zoom in a little bit on the code comment.

           21                 Ms. Frederiksen-Cross said that this did not indicate

           22    to anybody how to actually create the code for ROSAL.               Do you

           23    agree?

           24    A.   No, I don't.

01:57:40   25    Q.   Why not?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 109 of 200 PageID #:62334
                                           Wicker - direct by Brown
                                                                                            5113

            1    A.   Let's look at what it actually says.            It says, "Receive

            2    only a reply type or priority type message from the task's

            3    message queue if one exists.         If the message queue is empty,

            4    the calling task will go to sleep."

01:57:56    5                 I'll just take that part.

            6                 It's telling you what to write.         It's telling you

            7    what the code needs to do.         If the message queue is empty, the

            8    calling task will go to sleep.          That tells me what to write.

            9                 It's not -- it's basically laying it out.           All one

01:58:14   10    has to do is do what this says, write it out in software and

           11    you've got it.

           12    Q.   And then it also identifies the input and output.              How

           13    does that tell a programmer how this all fits into the big

           14    architecture, the big picture of how this system is going to

01:58:29   15    work?

           16    A.   Okay.    The input and output are here.         Here is the input

           17    and here is the output, okay.         So what this is doing is it's

           18    telling you at a slightly higher layer:            This is what the code

           19    needs to accept as an input and here is what it is going to

01:58:44   20    return as an output.

           21    Q.   And I'll show you Ms. Frederiksen-Cross's testimony on

           22    page 4018 of the trial transcript.           She's asked:

           23                 "And so just so everyone is on the same page, your

           24    testimony is that if someone is writing code at Hytera while

01:59:01   25    using stolen Motorola documents as a reference, that is still
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 110 of 200 PageID #:62335
                                            Wicker - direct by Brown
                                                                                            5114

            1    code that's been independently developed by Hytera?"

            2                 She answers, "This source code implementing the

            3    functionality is independently developed by Hytera."

            4                 Do you see that?

01:59:14    5    A.   Yes, I do.

            6    Q.   Start with just that part.         Do you agree?

            7    A.   I fundamentally disagree, because what she was asked, if

            8    someone is writing code while using stolen Motorola documents

            9    as a reference, it's not independent, okay.             The ideas, in

01:59:29   10    fact, as we just saw in your previous example, the ideas are

           11    coming from Motorola's document.          In fact, in the previous

           12    example the Motorola document was telling the Hytera engineer

           13    how to write the software.         So you can't call that

           14    independent.

01:59:44   15                 MR. CLOERN:   Can we have a page and line number,

           16    please?

           17                 MR. BROWN:    Yeah.   It's 4018.

           18                 MR. CLOERN:   I'm sorry?

           19                 MR. BROWN:    4018 at 18 to 23 was what I read.

01:59:54   20                 MR. CLOERN:   Thanks.

           21                 MR. BROWN:    No worries.

           22    BY MR. BROWN:

           23    Q.   Okay.    I'm showing PTX-525.19.        This is the L1 Timer

           24    Software Requirement Specification.           What is that?

02:00:09   25    A.   Okay.    So the L1 Timer is part of the hardware abstraction
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 111 of 200 PageID #:62336
                                           Wicker - direct by Brown
                                                                                            5115

            1    layer.    What it does is it organizes events.           It says if we

            2    are going to transmit something, we're going to organize it

            3    like this, and then certain things will be followed in exactly

            4    the right order, and the timer makes sure all that happens.

02:00:25    5    Q.   Now, this document is written by Huang Ni, right?

            6    A.   That's right.

            7    Q.   Not written by Y.T. Kok or Sam Chia or Peiyi Huang or

            8    anybody who came from Motorola.          So how can you say that this

            9    document copies from Motorola information?

02:00:38   10    A.   Okay.    So first step, the way the L1 Timer is designed and

           11    Hytera software mimics the L1 Timer in Motorola's, but when I

           12    look into this document in detail, particularly if you'll go

           13    to the end, there is an appendix.          And what this appendix

           14    shows -- that's it.       That's part of it.

02:01:01   15    Q.   Do you want me to --

           16    A.   That's fine.

           17    Q.   Okay.

           18    A.   What this appendix does is it has a number of operational

           19    codes.    Okay.   These don't look like they mean very much.               But

02:01:11   20    to the L1 Timer, it's a way of saying a particular thing has

           21    to happen at a particular time.

           22                 These particular codes were taken from a Motorola

           23    document.     They're identical.      So if you've got the L1 Timer

           24    spec from Motorola, we can see that same list.

02:01:27   25    Q.   I'll show you PDX-20.35.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 112 of 200 PageID #:62337
                                           Wicker - direct by Brown
                                                                                            5116

            1    A.   Okay.

            2    Q.   You've got Motorola's events_code.h file on the left and

            3    then the same, I'll zoom in, the same material we were just

            4    looking at from the specification.

02:01:39    5                 How does that support your opinion, Professor?

            6    A.   Okay.    So this is actually from the code.          It's not from

            7    the L1 Timer spec, although it's there as well.

            8                 And what we see is a list of these event codes, okay.

            9    These are similar to the ones we just looked at.

02:01:55   10                 And if we look at Hytera's L1 Timer specification,

           11    you see the exact same codes.         So clearly what's on the left

           12    in Motorola's code has been copied into Motorola's document on

           13    the right.

           14    Q.   And so what does it tell you that even documents authored

02:02:12   15    by folks who were never at Motorola, those still have Motorola

           16    confidential information?

           17    A.   Well, what it's telling me is these Hytera engineers who

           18    were not at Motorola still have Motorola information available

           19    to them and are able to use it in writing, for example,

02:02:26   20    documents like that.

           21    Q.   I'll show you PTX-641, which is an email already admitted

           22    from Y.T. Kok to a number of Hytera engineers.

           23                 What does this document tell you about how Hytera's

           24    engineers are being instructed on developing their products?

02:02:46   25    A.   Okay.    So what's being sent out is the RAF concept
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 113 of 200 PageID #:62338
                                            Wicker - direct by Brown
                                                                                            5117

            1    document that we've looked at and has been discussed quite a

            2    bit in court.

            3                 And Y.T. Kok is sending it to a number of engineers.

            4    I don't think any of these engineers were Motorolans.

02:03:02    5                 He's sending this document to them and saying:

            6    Please study this first before you start using RAF or

            7    application development.        In other words, make sure you

            8    understand how Motorola did it before you start developing

            9    your own applications.

02:03:15   10    Q.   And would you turn in your binder to PTX-1104.

           11    A.   Okay.

           12    Q.   Is this, is PTX-1104 a document produced by Hytera?

           13    A.   Yes, it was.

           14                 MR. BROWN:    Plaintiff moves to admit PTX-1104.

02:03:36   15                 MR. CLOERN:   I don't know what it is, Your Honor.             I

           16    don't know what it is.        We're not sure.      We got a lot of

           17    binders, hundreds of documents.

           18                 THE COURT:    What does it represent, counsel?

           19                 MR. BROWN:    It is a Hytera document.       It's an email

02:03:48   20    from a Hytera engineer to other Hytera engineers.

           21                 THE COURT:    It is received and may be published.

           22           (PTX-1104 was received in evidence.)

           23                 MR. CLOERN:   Yeah, no objection.

           24    BY MR. BROWN:

02:03:56   25    Q.   Okay.    PTX-1104 is on the screen.        And what is PTX-1104?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 114 of 200 PageID #:62339
                                           Wicker - direct by Brown
                                                                                            5118

            1    A.   Okay.    This is an email from a Hytera engineer to, I

            2    believe it's Peiyi Huang and Y.T. Kok.

            3    Q.   And what is it about this document that supports your

            4    opinion that Hytera engineers were learning from the Motorola

02:04:21    5    material that was brought over by those guys?

            6    A.   Okay.    This particular engineer, Tang Qiang is leaving

            7    Hytera.     And he says, "I'm very sorry but I will be leaving

            8    Hytera."     And he thanks Y.T. and Peiyi Huang, especially Y.T.

            9    He says, "You make me have sense of architecture, have sense

02:04:42   10    of design.     For the first time I understand what is software

           11    development really from CPA..." common platform architecture

           12    "...from RAF..." radio architecture framework "...and FS,"

           13    which I believe means file system.           So he's saying I now

           14    understand this for the first time.

02:04:58   15    Q.   And what, for context, what is CPA?

           16    A.   That's the common platform architecture.            That is the way

           17    the various layers are organized in both Motorola's and

           18    Hytera's code.      It's Hytera's term for the overall

           19    architecture.

02:05:13   20    Q.   And is CPA something that was taken from Motorola?

           21    A.   Yes.

           22    Q.   And what about RAF, just remind us what RAF is?

           23    A.   That's radio architecture framework.            And, again, that's

           24    Motorola's approach to organizing applications.

02:05:25   25    Q.   And so what is he saying about the material that he's
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 115 of 200 PageID #:62340
                                           Wicker - direct by Brown
                                                                                            5119

            1    exposed to at Hytera that was taken from Motorola?

            2    A.   He's saying:     I understand this now for the first time.

            3    Q.   All right.     Let's switch gears and talk about the

            4    conformance testing materials.

02:05:56    5                 We'll start with this slide, PTX-20.51, which shows

            6    the cover pages of PTX-127 and 107.

            7                 Just at a very high level, what are these documents?

            8    A.   Okay.    So on the left we have a Motorola testing document,

            9    Conformance Testing for Radio Hardware Portable and Mobile.

02:06:16   10    LTD.F.2 basically means DMR digital radios.

           11                 And on the right-hand side we have a Hytera document

           12    that's also called Conformance Testing For Radio Hardware

           13    Portable and Mobile.

           14    Q.   And we've talked a lot about these documents, so we don't

02:06:31   15    need to go back into them.         But Mr. Grimmett testified that

           16    this document, Motorola's conformance testing document, is

           17    just taken from the DMR standard.          Is that correct?

           18    A.   No.   That's wrong.

           19    Q.   Let's start with what does that mean, that it's taken from

02:06:44   20    the DMR standard?      What was the allegation?

           21    A.   My understanding of his testimony was he was saying that

           22    Motorola's document is simply taken from, it's a copy of

           23    material in the standard.        So that means it was publicly

           24    available information that Hytera could use as well.

02:07:01   25    Q.   And you've reviewed the DMR standard?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 116 of 200 PageID #:62341
                                           Wicker - direct by Brown
                                                                                            5120

            1    A.   Yes.

            2    Q.   Is Motorola's conformance testing document just right in

            3    the standard all publicly disclosed?

            4    A.   Absolutely not.

02:07:10    5    Q.   During his examination, he pointed to this, I'll zoom in,

            6    these two boxes that appear in the standard and appear in

            7    Motorola's confidential document.

            8    A.   That's right.

            9    Q.   What are the boxes?

02:07:21   10    A.   Okay.    So this is the actual standard, and it's saying,

           11    basically it's putting limits on a kind of modulation, 4FSK, 4

           12    frequency shift keying.

           13                 And this specification requirement has been copied

           14    into Motorola's document.

02:07:40   15    Q.   And so doesn't that mean that Motorola's conformance

           16    testing document isn't a trade secret if some block has been

           17    copied from another document?

           18    A.   No.    This is a testing document.        And so what we're seeing

           19    is Motorola is including in its testing document the actual

02:07:57   20    requirements, okay.       This is what we have to be able to do to

           21    meet the standard.

           22                 But then Motorola's testing document goes far beyond

           23    what the standard says.        It tells you how to do the test.            It

           24    may even, it does in several cases, include additional tests.

02:08:12   25    It has far more than can actually be found in the standard.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 117 of 200 PageID #:62342
                                           Wicker - direct by Brown
                                                                                            5121

            1                The standard says:      This is what you have to meet.

            2    Motorola's document tells you how to test it, how to go about

            3    arranging all the test equipment so you can do the tests and

            4    even changes some numbers to improve the performance of

02:08:30    5    Motorola's system.

            6    Q.   So I'll show you your PDX-25.3.          What are you showing here

            7    on this slide here, Professor?

            8    A.   Everything that's in green on the left in relation to this

            9    particular test, the transmit 4FSK modulation is not in this

02:08:45   10    standard.

           11    Q.   So that's all information Motorola has added to understand

           12    how they're going to meet the standard?

           13    A.   That's right.     And it's providing their experience with

           14    testing, showing you the best way to organize the test

02:08:56   15    equipment right there and providing additional information.

           16    Q.   Let's pull back for a second and talk about standards,

           17    because there has been a lot of questions about standards in

           18    this case.

           19                Is there a good analogy we can use to explain what a

02:09:13   20    standard is and what it means to meet the standard?

           21    A.   Yes.    A standard basically provides an interface.            It

           22    tells you how to use something.

           23                And I developed this analogy of the road, the road is

           24    a standard.     If you want to use a car on the road, there are

02:09:28   25    certain things you have to do.          You've got to have rubber
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 118 of 200 PageID #:62343
                                           Wicker - direct by Brown
                                                                                            5122

            1    wheels.    You can't have metal wheels that tear up the road

            2    most of the time.      And you have to have cars of a certain

            3    width.     You can't be too wide or you're not allowed on the

            4    road.    You have to meet a certain minimum speed limit and

02:09:43    5    there is other requirements, too.

            6                 Basically all cars have to meet this set of

            7    requirements, this standard for using the road.              But that

            8    doesn't mean all cars are alike.

            9    Q.   And so how is it then that car companies in this analogy

02:09:57   10    differentiate themselves from other cars who are all using the

           11    same road?

           12    A.   Okay.    All the cars meet the same basic standard, but some

           13    of the cars are relatively low end.           They provide the basics,

           14    but no frills.      Some cars are fancy sports cars, not family

02:10:16   15    cars.    They are cars that are perhaps more fun to drive and

           16    more expensive.

           17    Q.   But they're both using the same road and driving on it.

           18    So doesn't that mean that they -- that they're driving in the

           19    same way and there is no difference?

02:10:28   20    A.   No.    Now, what this shows is that for a given standard you

           21    can have a lot of different products.           And the products will

           22    differentiate themselves from each other based on features,

           23    price, how comfortable they are, how easy they are to use.

           24                 There is a lot of room for differentiating products,

02:10:45   25    and that's why we have relatively low-end cars and really
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 119 of 200 PageID #:62344
                                           Wicker - direct by Brown
                                                                                            5123

            1    fancy ones.

            2    Q.   Now, take a library like we were talking about -- or

            3    excuse me, like I was asking you questions about earlier about

            4    the DMR DSP library.

02:10:59    5    A.   Yes.

            6    Q.   Does the DMR DSP library just say how to drive on the road

            7    or does it make it drive better on the road?

            8    A.   It makes it drive better.        The DMR DSP library provides a

            9    high quality digital signal processing interface.              It's got

02:11:14   10    powerful algorithms that have been tested over years by

           11    engineers with, in this case, literally decades of experience.

           12    Q.   And so I'm showing you Dr. Aron's slide DDX-22.7.

           13                And she had on here that Motorola's view was that

           14    Hytera could never launch a DMR radio.            Is that correct that

02:11:36   15    that's Motorola's perspective?

           16    A.   No.

           17    Q.   What is Motorola's perspective?

           18    A.   Motorola's perspective is that Hytera could not develop a

           19    DMR radio that was comparable to Motorola's radio, Motorola's

02:11:48   20    radio that's been developed with decades of experience.

           21                MR. CLOERN:    Objection, Your Honor.        This witness has

           22    not offered this opinion.        This was from Dr. Rangan.         This is

           23    a new opinion from this witness.          And Dr. Rangan has not been

           24    brought back on rebuttal.

02:11:59   25                THE COURT:    The objection is overruled.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 120 of 200 PageID #:62345
                                            Wicker - direct by Brown
                                                                                            5124

            1    BY MR. BROWN:

            2    Q.     Now, when we talk about radios and not cars for a second,

            3    what are we talking about here when we talk about the low-end

            4    car that works fine but isn't competing against the sports

02:12:14    5    car?

            6    A.     Okay.    So this is an example of how you can have a range

            7    of radios.       Here we have commercial or low-end radios.           Those

            8    aren't actually the focus of this case.

            9                   But what is the focus are the mid-tier, the

02:12:27   10    repeaters, the high end or professional radios and the

           11    multi-mode radios.       These are radios that have better

           12    performance.       They've got a better feel.         They provide better

           13    functionality.       They are the ones that are using Motorola's

           14    trade secrets.

02:12:42   15    Q.     So when you say the low-end products in this case aren't

           16    really, aren't at issue, what do you mean?

           17    A.     In other words, these did not use Motorola's trade

           18    secrets.       These were developed earlier.       It's my understanding

           19    they actually used chips that were purchased from third

02:12:55   20    parties.

           21    Q.     And so how does the functionality -- I'm sorry.            What chip

           22    are they?       Do you remember the name of the chip that these

           23    low-end products are using?

           24    A.     Actually, no.

02:13:05   25    Q.     How does the functionality in these low-end products
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 121 of 200 PageID #:62346
                                           Wicker - direct by Brown
                                                                                            5125

            1    compare to the functionality in the mid-tier and high-end

            2    products?

            3    A.   Well, it's a lot like the cars.          They all meet the same

            4    standard, but they provide different levels of features,

02:13:17    5    different levels of performance.

            6                 And so here we have literally low end, doesn't

            7    provide the same performance that you get with these radios on

            8    the right side.

            9    Q.   So is it Motorola's contention that Hytera could never

02:13:32   10    develop one of these low-end products?

           11    A.   No, no, it's not.

           12    Q.   And so where does that relate in the car analogy that you

           13    are talking about?

           14    A.   Okay.    So basically the analogy is as follows.            As I

02:13:45   15    understand it, Motorola has no question that Hytera could

           16    develop a low-end DMR radio.

           17                 What it could not develop would be the high end, high

           18    performance DMR radio that would compete directly with

           19    Motorola's products.

02:14:00   20    Q.   And where do the libraries that we've talked about and the

           21    stolen code and stolen trade secrets, where do those fit in in

           22    making Motorola's products that use those trade secrets higher

           23    end rather than the lower-end cars?

           24    A.   Okay.    What it does, those libraries provide high

02:14:16   25    performance code that can be accessed by other code to give
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 122 of 200 PageID #:62347
                                             Wicker - direct by Brown
                                                                                            5126

            1    the performance we would associate with a high end as opposed

            2    to the low end.

            3    Q.   Now, given what you've reviewed of the state of Hytera's

            4    development at the time just before Motorola's technology was

02:14:33    5    brought in, were they six months away from developing a

            6    high-end car or were they six months away from developing

            7    something else?

            8    A.   At best they were six months away from developing the

            9    low-end car.

02:14:47   10                 THE COURT:    Would that include the motorcycle there?

           11                 THE WITNESS:     It depends on the quality of the

           12    motorcycle, Your Honor.

           13                 THE COURT:    All right.     Counsel, we'll take a break

           14    for about 15 minutes.

02:15:00   15                 Members of the jury, you may step out.

           16           (Recess.    Jury in)

           17                 THE COURT:    Please proceed with the witness.

           18                 MR. BROWN:    Thank you, Your Honor.

           19    BY MR. BROWN:

           20    Q.   Professor, will you turn in your binder to 2366.

           21    PTX-2366.

           22    A.   Okay.    I'm there.

           23    Q.   And is this a document produced by Hytera in this

           24    litigation?

           25    A.   Yes, it is.
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 123 of 200 PageID #:62348
                                     Wicker - direct by Brown
                                                                                     5127

     1                 MR. BROWN:    Motorola moves to admit PTX-2366.

     2                 MR. CLOERN:   No objection.

     3                 THE COURT:    It is received and may be published.

     4            (Exhibit No. PTX-2366 was received in evidence.)

     5    BY MR. BROWN:

     6    Q.   Now, Dr. Wicker, let me turn to the metadata first of

     7    PTX-2366.     What is PTX-2366?

     8    A.   Okay.    So it is a document that involves testing

     9    formulated based on a MOTO translation.

    10    Q.   So it says, "Formulated based on 300.113."             What's that?

    11    A.   That's a particular document number.

    12    Q.   And is that the DMR standard?

    13    A.   Yes.

    14    Q.   And then it says, "Plus MOTO translation.doc."              Do you see

    15    that?

    16    A.   Yes.

    17    Q.   And what is this document?

    18    A.   Okay.    So it's a testing document.         And what I found in

    19    looking at the translation was that it is a translation of a

    20    translation of Motorola's work.

    21    Q.   So showing a cover page, translated cover page of 2366 of

    22    32, you said it's a document for testing at Hytera?

    23    A.   Yes.    And we can see this right here, the standards for

    24    reference again, that's what we just referred to, the ETSI

    25    standard, and there's the DMR conformance testing for radio
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 124 of 200 PageID #:62349
                                    Wicker - direct by Brown
                                                                                     5128

     1    hardware document.

     2    Q.   And is that the same conformance testing document that

     3    we've been looking at in this case?

     4    A.   Yes.

     5    Q.   Now, Mr. Grimmett testified that there was no evidence

     6    that Motorola -- or excuse me -- that Hytera was actually

     7    using the conformance testing document that showed up in a

     8    number of engineer's files there.          Do you remember that?

     9    A.   Yes, I do.

    10    Q.   And what -- how does this document affect your opinion?

    11    A.   This shows that that was incorrect.           Basically what this

    12    document shows is that Hytera actually translated the Motorola

    13    document into Chinese so it could be used by Chinese-speaking

    14    engineers.

    15    Q.   Okay.    So here is the translated version of the

    16    conformance testing document that you're pointing to in 2366

    17    at Page 45.     How does that relate to what you're seeing in the

    18    Motorola confidential document, 24- -- 127.6?

    19    A.   Okay.    So let's see, we've got the -- let's see.            This is

    20    the Motorola document on the right.

    21    Q.   Motorola on the right.

    22    A.   Yeah.

    23    Q.   The translated document on the left.

    24    A.   Right.    So what we see, having been translated into

    25    Chinese and then back into English, it still looks very
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 125 of 200 PageID #:62350
                                    Wicker - direct by Brown
                                                                                     5129

     1    similar.     Let me just pick some examples here.

     2                 Select digital modulation.       Select digital

     3    modulation.     Select demod setup.       Select demod setup.

     4                 So we see that this is actually, again, a double

     5    translation of the original Motorola document, which is on the

     6    right.

     7    Q.   Let me go to the original plat here.            Here is the -- this

     8    is from the original Chinese 2366.14.

     9                 How does it affect your opinion that Hytera took this

    10    Motorola conformance document and then translated it into

    11    Chinese?

    12    A.   The clear intent was to make this available to engineers

    13    who only spoke Chinese or at least who didn't speak English.

    14    Q.   And how does that relate to your opinion of whether or not

    15    Hytera is using Motorola's confidential documents in this

    16    case?

    17    A.   It shows use.     They used it to the extent that they

    18    translated it, and they further used it by making it available

    19    to those who needed the Chinese version.

    20    Q.   Now, Dr. Wicker, I'm going to show you PDX-20.36 and

    21    20.37.    This a modification of the slide that we showed

    22    earlier with the trade secret documents.

    23                 What are you showing here?

    24    A.   Okay.    So what I'm showing is that for each of these trade

    25    secrets -- let's just take the first, 21 -- 80 percent of the
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 126 of 200 PageID #:62351
                                    Wicker - direct by Brown
                                                                                     5130

     1    documents that were identified in this litigation as

     2    summarizing the trade secret as embodying it, 80 percent of

     3    those files are still in Hytera's files.             And as we go through

     4    the trade secrets, in some cases it's a hundred percent; in

     5    others, 83, 100, 100 and so forth.

     6               So the substantial majority of the documents that

     7    have been identified as embodying the trade secrets are still

     8    in Hytera's files.

     9    Q.   And when you say "still in Hytera's files," you mean at

    10    the beginning of this litigation, right?

    11    A.   That's right.     They were produced at the beginning of the

    12    litigation and so are presumably still there.

    13    Q.   Now, what does it tell you that after ten years so many of

    14    these trade secret documents were still in Hytera's files when

    15    Motorola brought this lawsuit?

    16               THE COURT:     Let me make a point of clarification.

    17               After production, the originals remain with the

    18    entity that possessed them in the first instance?

    19               THE WITNESS:     Thank you, Your Honor.

    20               THE COURT:     In other words, production doesn't

    21    eliminate somebody having the originals?

    22               THE WITNESS:     Understood.

    23               THE COURT:     All right.     Your answer is yes?

    24               THE WITNESS:     Yes, sir.

    25               THE COURT:     Proceed.
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 127 of 200 PageID #:62352
                                      Wicker - direct by Brown
                                                                                     5131

     1                 THE WITNESS:     Yes, Your Honor.

     2    BY MR. BROWN:

     3    Q.   My question was -- I'll repeat it again -- what does it

     4    tell you or how does it affect your opinion that so many of

     5    the Motorola confidential documents that embody these trade

     6    secrets were in Hytera's files over ten years?

     7    A.   That implies to me that they were in use, in substantial

     8    use over that period of time.          No one threw them away.

     9    Q.   Now, PDX-20.36 and 20.37, some of these numbers are a

    10    little low, Professor.         Hardware is only 40 percent that were

    11    found in Hytera's files.         The repeater, only 50 percent.

    12                 Why is it -- how can you say that all these trade

    13    secrets were used at Hytera if some of the documents at least

    14    are not there right now?

    15    A.   Okay.    So for example, with regard to the hardware,

    16    there's evidence that some of the hardware documents were

    17    actually deleted because one of them was recovered over time.

    18                 The bottom line, though, is that all of these

    19    documents were at Hytera at one point because Sam Chia

    20    downloaded them all.

    21    Q.   So let me show you PDX-48.

    22                 You said that Sam Chia downloaded them.          There

    23    were -- how many documents are missing from your list of

    24    embodying trade secrets that aren't currently at Hytera?

    25    A.   11.
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 128 of 200 PageID #:62353
                                    Wicker - direct by Brown
                                                                                     5132

     1    Q.   Okay.   And how do you know that Mr. Chia downloaded those

     2    documents and brought them with him to Hytera?

     3    A.   Okay.   So these are the Compass logs that have been

     4    discussed.     They show what Mr. Chia downloaded on particular

     5    dates just before he left for Hytera.           And what I'm showing

     6    here is that each one of the documents on the right, which

     7    were not still at Hytera, were downloaded by Mr. Chia before

     8    he went to Hytera.

     9    Q.   And how does it -- when you -- what does it mean to

    10    download something from Motorola's Compass system?

    11    A.   Okay.   You obtain a copy of it on your computer.

    12    Q.   And where are the Compass servers located?

    13    A.   They're in Illinois.

    14    Q.   Now, how many files -- there's 11 files missing here.                 How

    15    many files were ultimately found at Hytera of Motorola's

    16    confidential documents?

    17    A.   Oh, there were thousands of them.

    18    Q.   But I'm showing you your PDX-8.40.           How many documents did

    19    Mr. Chia actually download from Motorola?

    20    A.   He downloaded even more.

    21    Q.   How many?

    22    A.   Tens of thousands.       At least the number, I believe, was

    23    over 10,000.

    24    Q.   And is it disputed in this case now that these were

    25    downloads of material that Mr. Chia brought to Hytera?
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 129 of 200 PageID #:62354
                                    Wicker - direct by Brown
                                                                                     5133

     1    A.   No.

     2    Q.   So there were 10,000 files that were downloaded -- or tens

     3    of thousands of files that were downloaded, but only a couple

     4    thousand are at Hytera.        What happened?

     5    A.   They've been deleted over time.

     6    Q.   And how do you know that?

     7    A.   There are records of deletions.          For example, forensic

     8    evidence was obtained from one of Peiyi Huang's computers that

     9    showed that she had actually moved Motorola documents into the

    10    recycling.     In other words, it was her intent that they be

    11    eliminated from her computer.

    12    Q.   I'll show you PDX-20.55.

    13                 What else happened that has caused materials to go

    14    missing from Hytera?

    15    A.   Okay.    So what this shows is a number of different issues

    16    that have been risen, have been discussed here in court.                   For

    17    example, missing documents and e-mails.            There's evidence of

    18    e-mails that were deleted by one party but not the other party

    19    to the e-mail.      And that's how we know about it.          In fact, one

    20    of them involved Chairman Chen.

    21                 There is missing source code.        There's an SVN

    22    repository that's been discussed that we have no record of.

    23    Nothing has been produced regarding that other SVN.               There are

    24    files -- there are thousands and thousands of files that could

    25    not be recovered from, for example, Peiyi Huang's laptop.                  And
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 130 of 200 PageID #:62355
                                     Wicker - direct by Brown
                                                                                     5134

     1    then there are laptops that have simply gone missing.               Sam

     2    Chia's laptop disappeared, and it has not been seen.

     3    Q.     And that's the laptop that Mr. Chia had from 2008 till

     4    2013?

     5    A.     That's right.

     6    Q.     Okay.    Now, you said that some stuff is missing.          Let's

     7    just talk about a few examples of how you know that.               I'm

     8    showing PTX- -- PDX-20.56, which shows a clip of PTX-100 and

     9    107.

    10                   Now, without going into too much detail, will you

    11    remind the jury what this document is and why it's relevant

    12    here.

    13    A.     Okay.    So this is an e-mail from Jue Liang to -- I believe

    14    it's to Y.T. Kok.       I'm sorry, this is to Sam Chia.

    15                   And what he's done is he has excerpted material from

    16    a Motorola document and he's asking questions about it.

    17    Q.     So we've gone through all of that before in other

    18    testimony.       Why is it relevant to whether things were deleted

    19    here?

    20    A.     Okay.    So when I looked to see what documents were

    21    actually available on Mr. Liang's documents storage, I found

    22    something interesting, namely that at the time he sent this

    23    e-mail, he apparently did not have a copy of this file, which

    24    doesn't make sense.

    25    Q.     Was it that he didn't have a copy of the file or he hadn't
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 131 of 200 PageID #:62356
                                    Wicker - direct by Brown
                                                                                     5135

     1    received -- there's no evidence of receiving it?

     2    A.   No evidence of having received it by e-mail.

     3    Q.   What does that mean?       So he's copying a file -- copying

     4    from a file into an e-mail.         But what do you mean there's no

     5    evidence he ever received it?         Of course he had it.

     6    A.   Okay.    So what this evidence shows is that Mr. Liang at

     7    this date -- actually it's a little hard to see the date, but

     8    I believe it's 2008.

     9                 At this point in time --

    10    Q.   You're correct.

    11    A.   Okay.    Good.   It's 2008.

    12                 At this point in time, he had a copy of this document

    13    because he took an excerpt from the document, pasted it into

    14    his e-mail and sent Sam Chia a question about it, but there's

    15    no evidence -- no record of him ever receiving this document.

    16                 According to the evidence, he received the

    17    document three years later, which, you know, clearly he had a

    18    copy before that.

    19    Q.   Where -- what are the ways in which you looked to see how

    20    he got this document?       What did you look at?

    21    A.   Okay.    I looked at e-mails.       I --

    22    Q.   We'll pause there for a second.

    23                 So are there any e-mails that sent him the document

    24    in -- any time before he sent this e-mail?

    25    A.   No.
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 132 of 200 PageID #:62357
                                    Wicker - direct by Brown
                                                                                     5136

     1    Q.   Okay.    Where else could you have looked?

     2    A.   He could have downloaded it from the SVN server.

     3    Q.   Was it on the SVN server?

     4    A.   No evidence that it was.        He could have actually had

     5    someone walk over to him with a thumb drive and say, "Here's a

     6    document you might like to have."

     7    Q.   Has any thumb drives or forensic analysis been produced to

     8    allow you to discern that?

     9    A.   No.

    10    Q.   Anywhere else?

    11    A.   Those are the ones that come to mind.           In other words,

    12    someone could have e-mailed it to him, he could have

    13    downloaded it, or someone could have brought it on a thumb

    14    drive or some other kind of drive.

    15    Q.   So what does that tell you about the materials that are

    16    available to us here in terms of figuring out how everybody

    17    got each document that they had?

    18    A.   Well, what it tells us is there is a lot of information in

    19    this.

    20    Q.   And we also heard testimony about a missing SVN

    21    repository.     Now, you gave testimony during your direct

    22    testimony about an SVN log.         Can you --

    23    A.   Yes.

    24    Q.   -- explain what that is.

    25    A.   Okay.    So an SVN is a repository of files of various
Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 133 of 200 PageID #:62358
                                    Wicker - direct by Brown
                                                                                     5137

     1    kinds.    The log denotes when people have downloaded or

     2    uploaded material.       SVN is a subversion tracking system.

     3                 So what it does is it keeps track of the activity

     4    with the documents as they're downloaded and uploaded.                And as

     5    we learned over the course of the testimony of the last couple

     6    weeks, I think it was, there may have been another SVN that we

     7    have no record of and we have no logs from.

     8    Q.   And so what -- how do you know that there's at least

     9    another SVN or there's a gap in the logs that we have?

    10    A.   Okay.    So the SVN that we're aware of, logs were provided.

    11    These logs show no record of activity that is documented in

    12    e-mails.     In other words, we've got e-mails that say such and

    13    such documents were uploaded to the SVN, but it's not in the

    14    logs.

    15    Q.   And so whether or not there's a gap in the logs that were

    16    produced or there's just a completely different server, what

    17    does that mean about the state of materials that have been

    18    brought in by Hytera here?

    19    A.   It's incomplete.      In other words, either way there has

    20    been an effort to conceal activity, and we don't have a

    21    complete record of what happened.

    22    Q.   And if we include in the charts you showed earlier -- I'm

    23    showing new charts at PDX-20.49 and 20.50.             If we include the

    24    files that were either present in Hytera's systems at the time

    25    the litigation began or were downloaded from -- by Mr. Chia,
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 134 of 200 PageID #:62359
                                           Wicker - cross by Cloern
                                                                                            5138

            1    what percentage of the confidential trade secret documents

            2    were used by Hytera?

            3    A.   100 percent.     All those numbers go up to 100 percent for

            4    each and every one of the trade secrets.

            5                 MR. BROWN:   I pass the witness, Your Honor.

            6                                CROSS-EXAMINATION

            7    BY MR. CLOERN:

            8    Q.   Good afternoon.

            9    A.   Good afternoon.

02:47:59   10    Q.   Okay.    When you were last on the stand in late

           11    November/early December, I think you were asked that on

           12    average a Hytera version -- a Hytera -- so let me back up.

           13                 Hytera has a number of source code versions, right?

           14    A.   That's correct.

02:48:21   15    Q.   So in 2010 when they released their first product, they

           16    had version one?

           17    A.   That's right.

           18    Q.   And today they have version --

           19    A.   Ten.

02:48:29   20    Q.   About ten?     Yeah, I think that's right.

           21    A.   There's some variations.        I think there's a total of 20

           22    versions of various kinds.

           23    Q.   So sometimes it's 2.3 or 7.6.         There's about 20 overall?

           24    A.   Yes.    That's right.

02:48:40   25    Q.   Okay.    And I think you agreed on cross-examination back in
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 135 of 200 PageID #:62360
                                           Wicker - cross by Cloern
                                                                                            5139

            1    November that each of those versions had about 3500 source

            2    code files, give or take; is that fair?

            3    A.   Roughly speaking, yes.        Yes.

            4    Q.   And I think you also agreed that in your Exhibit C and D,

02:48:58    5    that's where you identified the source code lines that you

            6    contend are copied from Motorola source code, correct?

            7    A.   That's correct.

            8    Q.   Okay.    And that's about -- and there are about 350 files

            9    that contain about one line -- or one or more lines of copied

02:49:20   10    code, right?

           11    A.   Actual copied code, that sounds right.

           12    Q.   Okay.    That's when you agreed to the ten percent figure,

           13    ten percent of the files in Motorola's code -- sorry.               Let me

           14    restate that.

02:49:31   15                 Ten percent of the files in Hytera's code are --

           16    contain at least one line of code copied from Motorola, right?

           17    A.   That's right, with the difference being in one case we're

           18    looking at just copying --

           19    Q.   That's all I'm talking about.

02:49:49   20    A.   -- as opposed to using --

           21    Q.   Just --

           22    A.   -- when -- right.

           23    Q.   Just to direct -- I want to limit right now to just -- I

           24    think you drew this distinction on cross-examination last time

02:49:57   25    to just the copied code as well.          And so that's to be -- for a
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 136 of 200 PageID #:62361
                                           Wicker - cross by Cloern
                                                                                            5140

            1    clear record, I'm just asking about the directly copied code

            2    that you identified in your Exhibit C and D.             Okay?

            3    A.   Okay.    That's fine.

            4    Q.   And that's what your ten percent admission applies to,

02:50:12    5    right?

            6    A.   That's right.     The ten percent applies to code where they

            7    literally copied lines of code from Motorola as opposed to

            8    just learning from it.

            9    Q.   And I'm going to address that next.

02:50:22   10    A.   Okay.

           11    Q.   Not every line in a file is copied, though, right?

           12    A.   I think there's one or two cases where if it's not all,

           13    it's really close; but in many cases, chunks are taken.                In

           14    other words, not every line.

02:50:42   15    Q.   Some files, it's darn near the whole file, if not the

           16    whole file.     Some files, it's one or two lines, right?             It

           17    just sort of runs the gamut across those 350 files; is that

           18    fair?

           19    A.   That's fair.

02:50:54   20    Q.   All right.     And you know that Barb Frederiksen-Cross, as

           21    opposed to looking at the file percentage, has looked at the

           22    percentage of lines.       And so Hytera's version one is about

           23    1.2 million lines, give or take.          Is that roughly --

           24    A.   That sounds right.

02:51:14   25    Q.   And I think by their current version, they're closer to 2
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 137 of 200 PageID #:62362
                                           Wicker - cross by Cloern
                                                                                            5141

            1    million lines; is that right?

            2    A.   It certainly increased.        I'm not sure it made it to 2

            3    million, but it's close.

            4    Q.   1.8, maybe, something like that?

02:51:26    5    A.   Something like that.

            6    Q.   Okay.    And Ms. Frederiksen-Cross calculated about four

            7    percent of those lines are directly copied Motorola -- are

            8    what you have identified as directly copied from Motorola

            9    code, right?

02:51:44   10    A.   That's over all of the versions, because I think she

           11    testified that the numbers varied somewhat from version to

           12    version, but that was her average.

           13    Q.   Correct.    I think --

           14    A.   And I think that sounds right.

02:51:55   15    Q.   I think some were as low as two percent, some were closer

           16    to four percent, and I think the average, I think, was 3.3

           17    percent.     Is that consistent with your recollection?

           18    A.   That's right.     And I think we discussed rounding at that

           19    point.

02:52:09   20    Q.   Okay.    Now, do you -- but you haven't -- you haven't

           21    disagreed with that four percent number for the directly

           22    copied code, correct?

           23    A.   No.

           24    Q.   Okay.

02:52:23   25    A.   Again, lines of code that have literally been copied over
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 138 of 200 PageID #:62363
                                            Wicker - cross by Cloern
                                                                                            5142

            1    as opposed to code that was used and studied in the creation

            2    of code.

            3    Q.   Okay.    Great.

            4                 So now I want to turn to the other 96 percent.            You

02:52:46    5    -- on your rebuttal direct examination today, you pointed to a

            6    number of Hytera documents that contain one or more pages,

            7    sometimes a lot of pages, of material that was copied from a

            8    Motorola document, right?

            9    A.   That's correct.

02:53:06   10                 MR. CLOERN:   And do we have -- I think it was --

           11    actually, I think I have it in my notes, if you give me one

           12    second.

           13    BY MR. CLOERN:

           14    Q.   Yeah, so it was the connectivity document, the CPA

02:53:34   15    architecture, the RAF core, and the application understanding

           16    documents.     And I'm talking about code right now, not the

           17    testing documents.

           18    A.   Okay.

           19    Q.   Right.    So just the code.

02:53:44   20                 So you pointed to those.      And it is your

           21    contention -- or let me restate that.

           22                 It is your opinion that the fact that those Hytera

           23    documents have some copied -- some amount of copied

           24    information from a Motorola document in them, that that --

02:54:13   25    that is how Hytera coders were influenced and that carried
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 139 of 200 PageID #:62364
                                           Wicker - cross by Cloern
                                                                                            5143

            1    into the other 96 percent of Hytera's code; is that right?

            2    A.   There were several different ways that Motorola's code was

            3    used.   One was in simply studying the code --

            4    Q.   Well, I'm asking just about --

02:54:30    5    A.   -- and writing.

            6    Q.   -- the documents.      That's all I asked about, was the

            7    documents.

            8    A.   Okay.

            9    Q.   Because -- I just want to be real clear.            I want to give

02:54:37   10    you a chance to address that, and we'll take each one in

           11    pieces.

           12    A.   Okay.

           13    Q.   So can we just talk -- try to limit the question --

           14    A.   Can you rephrase the question?

02:54:44   15    Q.   Sure.

           16    A.   Because I don't think I understood it.

           17    Q.   So the Hytera documents you identified which contain some

           18    amount of material copied from a Motorola document --

           19    A.   Okay.

02:54:54   20    Q.   -- like the RAF core, the application understanding, the

           21    connectivity document, the -- right, and the ROSAL and the

           22    RaPIS, those are key ones, correct?

           23    A.   Those are examples of documents that have been copied.

           24    Q.   And it is your position that when Hytera coders looked at

02:55:13   25    those Hytera documents that contained some Motorola
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 140 of 200 PageID #:62365
                                            Wicker - cross by Cloern
                                                                                            5144

            1    information, that that influenced how they wrote the portions

            2    of the other 96 percent of the code that's not directly

            3    copied; is that fair?

            4    A.   That's correct.       That is one way.

02:55:30    5    Q.   Okay.    So let's go back to the -- let's go back and talk

            6    about files as opposed to lines for a minute.

            7    A.   Okay.

            8    Q.   Putting aside the 350 files that you contend contain some

            9    amount of directly copied code, that leaves, roughly, 3,150

02:56:10   10    files that don't contain directly copied code, correct?

           11    A.   Yes.    That's right.

           12                 MR. CLOERN:    Okay.   Can we bring up PDX-20.32,

           13    please.     Do we have that?

           14    BY MR. CLOERN:

02:56:43   15    Q.   And so this is one example you pointed to, the Motorola

           16    ROS document and copied material into the Hytera ROSAL

           17    specification, correct?

           18    A.   That's right.     I think actually in this instance, it's

           19    slightly paraphrased, but I would agree that it's copied.

02:57:05   20    Q.   Paraphrased?     Copied?

           21    A.   Okay.

           22    Q.   Some information in the Hytera ROSAL spec that came --

           23    that looks like it certainly at least was paraphrased from the

           24    Motorola specification, correct?

02:57:16   25    A.   That's right.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 141 of 200 PageID #:62366
                                            Wicker - cross by Cloern
                                                                                            5145

            1                 MR. CLOERN:   Now, can we go to PDX-20.33, please.

            2    BY MR. CLOERN:

            3    Q.   Now, you identified here a source code file, and you

            4    related that to the information in the Hytera specification

02:57:33    5    that you found to be paraphrased from a Motorola document,

            6    correct?

            7    A.   That's right.

            8    Q.   Okay.    So that's one file, right?

            9    A.   That's right.

02:57:42   10    Q.   So out of the -- there's 350 files with directly copied

           11    information, according to your opinion --

           12    A.   Yes.

           13    Q.   -- correct?

           14                 That leaves 3,150 files.      Out of that -- that you

02:57:57   15    contend were influenced by the copied documentation.               And out

           16    of that, you have identified one file, one out of 3,150?

           17    A.   No.    I don't think that's fair because what I've done is

           18    I've described a process by which engineers looked at a wide

           19    variety of files and incorporated that knowledge into what

02:58:17   20    they were doing as they wrote source code.             This is an

           21    example.     I don't think I've limited it to just one.

           22    Q.   In your -- well, that's not what I asked you if you've

           23    limited it to that.

           24    A.   Okay.

02:58:27   25    Q.   Let me come at it a different way.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 142 of 200 PageID #:62367
                                           Wicker - cross by Cloern
                                                                                            5146

            1                In your direct examination -- I'm sorry.           In your

            2    cross-examination back in November, I asked you to confirm

            3    that you identified about 18 source code files in your direct,

            4    and I think you confirmed that, yep, you did about 18 source

02:58:46    5    code files.     Do you recall that?

            6    A.   18 files that I specifically referred to, that's correct.

            7    Q.   And all of those contained copied -- directly copied code,

            8    right?

            9    A.   Yes.   That's right.

02:58:54   10    Q.   And you didn't identify any source code files that you

           11    contended contained code that wasn't directly copied, but that

           12    was influenced?

           13    A.   Actually, I believe I did discuss that in my direct

           14    testimony, and I --

02:59:07   15    Q.   What files?

           16    A.   -- discussed it today.

           17    Q.   What files?

           18    A.   Specific files, I don't believe I pointed to specific

           19    files.    I pointed to instances where engineers had the

02:59:17   20    information and used it.

           21    Q.   Mm-hmm.    So you didn't do what you did here, which was to

           22    point to something in a Hytera document that was copied from

           23    Motorola and show specifically how that impacted a particular

           24    file of Hytera code, right?

02:59:38   25    A.   I don't agree.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 143 of 200 PageID #:62368
                                           Wicker - cross by Cloern
                                                                                            5147

            1    Q.   So then please identify the files that you did that for on

            2    your direct examination back in November.

            3    A.   What I did was I talked about a general process by which

            4    many files were written.        For example, we talked about the

02:59:52    5    application template, which contains Motorola information.

            6    That was used to write a large number of applications by

            7    Hytera engineers.

            8                Now, I agree I didn't pick apart a particular

            9    application, other than the one we talked about today, but I

03:00:07   10    showed the process.

           11    Q.   So we'll address the application template in a minute

           12    because that is -- that falls into your directly copied code.

           13                What I'm asking --

           14    A.   Yes.

03:00:18   15    Q.   -- is, again, beyond what -- the one file we've seen on

           16    the screen, what -- name one -- identi- -- you haven't

           17    identified a single additional file other than this one that's

           18    on the screen right now where you have said the source code

           19    file was in some way influenced by the documentation that you

03:00:48   20    contend was copied?

           21    A.   I agree that this is the one example I chose.             I do not

           22    agree that I haven't pointed out, for example, the process by

           23    which the ROSAL specification, which was copied, has found its

           24    way into a large amount of code and not just this one, single

03:01:06   25    example.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 144 of 200 PageID #:62369
                                           Wicker - cross by Cloern
                                                                                            5148

            1    Q.   But you've only identified one file.            This is it?

            2    A.   I --

            3    Q.   You --

            4    A.   -- provided one example.

03:01:16    5    Q.   You testified on your direct, I believe, that the

            6    ClearCase servers for Motorola are located in Illinois?

            7    A.   I believe I said that the system is based in Illinois.

            8    There are servers elsewhere around the world.

            9    Q.   Oh, no, we can read it back.

03:01:55   10                Are you disputing that you told everybody in this

           11    courtroom that the servers for ClearCase are located in

           12    Illinois?

           13    A.   There are servers in Illinois and it's based in Illinois.

           14    Q.   But there are servers all kinds of places around the

03:02:08   15    world, aren't there?

           16    A.   Yes, that's true.

           17    Q.   The same for Compass, right?

           18    A.   Compass has caches elsewhere.         I believe with regard to

           19    Compass, there's really one primary site, which is --

03:02:15   20    Q.   Let's stick with --

           21    A.   -- in Illinois.

           22    Q.   -- ClearCase.     We'll get to Compass in a minute.

           23                ClearCase is where Motorola keeps its -- it's the

           24    system where Motorola keeps its source code, right?

03:02:27   25    A.   That's right.     And tracks the versions of the source code
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 145 of 200 PageID #:62370
                                           Wicker - cross by Cloern
                                                                                            5149

            1    as they're made.

            2    Q.   And you testified that the code that Sam Chia and Y.T. Kok

            3    gathered from Motorola, that came from ClearCase, didn't it?

            4    A.   It did.

03:02:41    5    Q.   But you don't know that, do you?

            6    A.   That's -- it would have been on ClearCase, and I believe

            7    we -- there is evidence in the case that the code that was

            8    copied is in ClearCase.

            9    Q.   But you just said would have been.           This is your

03:02:56   10    supposition, right?

           11    A.   Yes.

           12    Q.   You don't know that it came from ClearCase, do you?

           13    A.   We don't have ClearCase logs, to my recollection, that

           14    shows that Sam Chia actually took it from ClearCase at a

03:03:08   15    particular point in time.

           16    Q.   Mm-hmm.    Sam could have taken it from a local copy of

           17    source code in Penang?

           18    A.   I don't believe there's evidence of that.

           19    Q.   What's the evidence that he took it from ClearCase?

03:03:20   20    A.   He has code that was developed at Motorola.             There's been

           21    testimony as to how this code was developed through

           22    engineering in Schaumburg.         There is no testimony that it was

           23    either developed or originally obtained in Malaysia.

           24    Q.   There is no testimony that Sam Chia downloaded it from

03:03:41   25    ClearCase, is there?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 146 of 200 PageID #:62371
                                           Wicker - cross by Cloern
                                                                                            5150

            1    A.   Not that I recall.

            2    Q.   There's no record that Sam Chia downloaded it from

            3    ClearCase?

            4    A.   Not that I've seen.

03:03:49    5    Q.   And even if Sam Chia did download it from ClearCase, you

            6    have no idea whether that came from a server in Illinois, in

            7    Florida, Bangladesh, Russia, South Africa, or Brazil, do you?

            8    A.   I don't agree because ClearCase is a system in which the

            9    servers are mirrored.       There is a main server in Illinois, as

03:04:10   10    Mr. Shepard testified.        And so other sites would simply be

           11    mirrors of what is in Illinois, and anything that happens on

           12    one of those other sites goes to Illinois.

           13    Q.   So it was downloaded from 20 different places

           14    simultaneously at the same time?

03:04:23   15    A.   That's not the way mirroring works.

           16    Q.   Have you studied the IT systems for ClearCase?

           17    A.   I'm familiar with them; but, no, I have not gone into

           18    detail --

           19    Q.   So you --

03:04:36   20    A.   -- with my testimony.

           21    Q.   -- don't know where the data -- where -- and let's just

           22    assume for a minute that Sam Chia downloaded in 2008 source

           23    code from ClearCase.       You have no idea what server that

           24    download came from, do you?

03:04:54   25    A.   I don't know which particular cache it would have come
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 147 of 200 PageID #:62372
                                           Wicker - cross by Cloern
                                                                                            5151

            1    from, but it would have reflected material that is in Illinois

            2    because it would have been a mirrored site that he took it

            3    from, if not directly from Illinois.

            4    Q.   So the answer to my question is, "No, Mr. Cloern, I don't

03:05:10    5    know where it came from"?

            6    A.   If you're asking me which particular cache or server he

            7    connected to obtain it, no, I don't know that.

            8    Q.   Thank you.

            9               The answer is the same for Compass, right?

03:05:33   10    A.   Compass is actually a truly cached system.             So it would

           11    have come from Illinois.        Anything that resides on a server,

           12    wherever that server is, would have come from Illinois.                It

           13    goes in both directions.        That's Mr. Shepard's testimony.

           14    Q.   Mr. Shepard's testimony is, "The computer servers for the

03:05:54   15    Compass systems are located in the United States."               That's

           16    transcript 380, 18 to 21.

           17    A.   That's true as well.

           18    Q.   He didn't say they were in Illinois, did he?

           19    A.   He either said it in his testimony or in my conversation

03:06:11   20    with him, but he did say that the main server was in Illinois.

           21    Q.   And Mr. Shepard also did not exclude that there are

           22    servers outside the United States, right?

           23    A.   Those would be cache servers.         Again, that's --

           24    Q.   And he never said --

03:06:28   25    A.   Activity --
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 148 of 200 PageID #:62373
                                           Wicker - cross by Cloern
                                                                                            5152

            1    Q.    -- that the --

            2    A.    -- on a cache server reflects activity that's in the main

            3    server.

            4    Q.    He never said that the downloads would necessarily have

03:06:38    5    come from data housed in the United States, did he?

            6    A.    If it comes from a cache, then the immediate location

            7    would have been wherever that cache is, but the material in

            8    the cache came from servers in the United States.

            9    Q.    I didn't ask that.      I asked what Scott Shepard testified

03:06:56   10    to.   And he didn't testify to that, did he?

           11    A.    I believe he did.     He did talk about caches.

           12    Q.    He didn't -- he never said that the -- that -- necessarily

           13    that when Sam Chia and Y.T. were conducting mass downloading,

           14    that the data that they were downloading came from a server

03:07:15   15    located in Illinois.       He never testified to that.

           16    A.    He never said it came immediately from a server in the

           17    United States, but it would have originated in the United

           18    States.

           19    Q.    He didn't say that it would have originated there.              He

03:07:29   20    didn't say that either.

           21    A.    He said they were mirrored.        Yes, he did.     I don't agree

           22    with that.

           23    Q.    You haven't studied the Compass system IT infrastructure,

           24    have you?

03:07:38   25    A.    I'm familiar with it.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 149 of 200 PageID #:62374
                                           Wicker - cross by Cloern
                                                                                            5153

            1    Q.     Have you looked at the code on exactly how it works?

            2    A.     No, I --

            3    Q.     You don't --

            4    A.     -- don't --

03:07:43    5    Q.     -- know where data is pulled from and the ordering, do

            6    you?    You haven't actually looked at the code?

            7    A.     I know its general architecture, and I know it's cached.

            8    Q.     So you don't actually know where data is pulled from and

            9    in what order?

03:07:56   10    A.     I don't know what order it comes in, no.

           11    Q.     Thank you.

           12                In fact, Motorola keeps its source code in ClearCase,

           13    but at the time in 2008, they didn't have the functionality

           14    turned on to track who accessed it, who downloaded something.

03:08:30   15    They have -- there's no records at all to show whether Sam or

           16    Y.T. accessed source code from ClearCase or not, right?

           17    A.     That's correct, other than their being in possession of it

           18    and their distributing it at Hytera, which would indicate they

           19    got it at some point in time.

03:08:49   20    Q.     But whether they downloaded it from ClearCase is pure

           21    speculation?

           22    A.     It's likely, given what ClearCase is, but, you're right,

           23    there's no evidence of the actual downloads from ClearCase.

           24    Q.     And that's not true with the Compass system, right?             So we

03:09:09   25    know that Sam Chia and Y.T. Kok downloaded thousands of
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 150 of 200 PageID #:62375
                                           Wicker - cross by Cloern
                                                                                            5154

            1    documents before they left Motorola, right?

            2    A.   That's correct.

            3    Q.   So they were Motorola employees and downloaded thousands

            4    of Motorola documents, right?

03:09:22    5    A.   Well, Y.T. was simultaneously an employee of Hytera, but

            6    they were also employees of Motorola.

            7    Q.   But not for the time -- for all of the downloads -- there

            8    were thousands of downloads that occurred prior to June of

            9    2008 when Y.T. and Sam joined Hytera, right?

03:09:40   10    A.   That's correct.

           11    Q.   And at that time, they were Motorola employees, right?

           12    A.   That's right.     At the time of the downloads.

           13    Q.   Now --

           14    A.   Just so I'm clear -- excuse me.          So with regard to Y.T.

03:09:59   15    Kok, he downloaded some files while he was a Motorola

           16    engineer.     He then joined Hytera and downloaded more files

           17    while he was simultaneously working for Hytera and Motorola.

           18    So there's two different periods of time that are covered

           19    here.

03:10:13   20    Q.   And Motorola knew that Y.T. Kok had left the company and

           21    even reassigned all of his responsibilities to other

           22    engineers, right?

           23    A.   They knew he was going to leave the company.

           24    Q.   And they reassigned all of his responsibilities to other

03:10:26   25    engineers?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 151 of 200 PageID #:62376
                                            Wicker - cross by Cloern
                                                                                            5155

            1    A.   I believe that was his testimony.

            2    Q.   But they left all of his access on?

            3    A.   That's right.

            4    Q.   It wasn't just his testimony, it was the testimony of his

03:10:33    5    boss, right, Kwai Song?

            6    A.   I think that's right.

            7    Q.   Or Lokang, yeah.

            8                THE COURT:    Did one of the Koks join Hytera in

            9    February of 2008 and one in June of 2008?

03:10:50   10                THE WITNESS:     Yes, Your Honor.      It would have been

           11    G.S. Kok was the first one.         The second was Y.T. Kok.

           12    BY MR. CLOERN:

           13    Q.   And the evidence of downloading is Sam Chia and Y.T. Kok,

           14    correct?

03:11:02   15    A.   Yes.

           16    Q.   And it's evidence -- actually, it's evidence of accessing

           17    on the Compass logs, correct?

           18    A.   There is evidence of those two downloading material from

           19    the Compass system.

03:11:16   20    Q.   And they did that -- that's -- that's what Motorola

           21    considers to be theft, correct?

           22    A.   That those -- that's an example of theft, yes.

           23    Q.   And that was theft conducted by Motorola employees, right?

           24    A.   Again, Y.T. was also a Hytera employee for part of that

03:11:35   25    time.   But, yes, the -- when the documents were taken from the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 152 of 200 PageID #:62377
                                           Wicker - cross by Cloern
                                                                                            5156

            1    Compass system, they were both Motorola employees.               When they

            2    took them over to Hytera, they were Hytera employees.               And

            3    when they used them at Hytera, they were Hytera employees.

            4    Q.   So Motorola employees stole trade secrets?

03:11:52    5               Let me give you a clear question.

            6               There were downloads from both Sam Chia and Y.T. Kok

            7    in March of 2008, right?

            8    A.   That's right.

            9    Q.   Mass downloads that Mr. Shepard described, right, which is

03:12:08   10    evidence of theft and misappropriation because they're mass

           11    downloads?     They happened in March of 2008, right?

           12    A.   That's correct.

           13    Q.   So right there, that's theft of trade secrets by Motorola

           14    employees, correct?

03:12:23   15    A.   I think you're asking me for a legal conclusion.              In other

           16    words, I don't know whether it became theft after they went to

           17    Hytera and gave it to other Hytera employees or the moment

           18    that they downloaded it.        That's not something that I would

           19    know.

03:12:36   20    Q.   Well, you've talked about -- you have opinions that --

           21    about theft and misappropriation of trade secrets.               You've

           22    called it theft.      The knowledge of it is widespread here and

           23    there.    You're now not going to take an opinion on whether --

           24    I think, in fact, all my prior questions you already answered

03:12:55   25    that it was theft.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 153 of 200 PageID #:62378
                                           Wicker - cross by Cloern
                                                                                            5157

            1    A.     What you -- as I understand your question, and I may have

            2    misunderstood it, but I think what you asked me was, at that

            3    moment when they were Motorola employees downloading

            4    documents, had they just committed an act of theft.               My

03:13:11    5    opinion is that when they took those documents over to Hytera

            6    and gave it to other Hytera engineers, that was

            7    misappropriation.      They stole the documents and they gave it

            8    to another company.

            9    Q.     So you disagree with Scott Shepard when he identified mass

03:13:27   10    downloading as evidence of theft?

           11    A.     It is evidence of theft, but he did not say that in and of

           12    itself was theft before they had left the company.

           13    Q.     So Compass logs show that a document on Compass was

           14    accessed, and then I think Scott Shepard testified that that

03:13:49   15    means a document ends up on the laptop of the accessor, such

           16    as Sam Chia, right?

           17    A.     That's right.

           18    Q.     And you say -- you pointed I think earlier to 10,000

           19    documents that were downloaded by Mr. Chia and Mr. Kok, Y.T.

03:14:05   20    Kok?

           21    A.     I think it's more than that, but quite a few.

           22    Q.     And you said that they put them on a hard drive or a thumb

           23    drive to get them over to Hytera, right?

           24    A.     They made it to Hytera somehow.        I don't know how.

03:14:18   25    Q.     All of those things would have been done while they were
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 154 of 200 PageID #:62379
                                           Wicker - cross by Cloern
                                                                                            5158

            1    Motorola employees, the downloading and the putting them onto

            2    something to get them out the door, right?

            3    A.   Yes.

            4    Q.   Are you still hesitant to confirm that Motorola employees

03:14:36    5    stole trade secrets?

            6    A.   The two former Motorola employees stole trade secrets.

            7    I'm only hesitating on one point.          And once again, at that

            8    moment as Motorola employees, as they were downloading that

            9    material, I don't know whether legally that in and of itself

03:14:55   10    was theft.     But the minute they took it and went somewhere

           11    else with it, that was theft.

           12    Q.   So it's not theft until they walk out the door of whatever

           13    building at Motorola they're in?

           14    A.   Again, you're asking me for a legal conclusion.              I don't

03:15:09   15    know at what point it became theft.           I know that when they

           16    took all that material, brought it to Hytera and used it, they

           17    have misappropriated the document and the source code.

           18                MR. CLOERN:    Can we -- Mr. Montgomery, can you bring

           19    up PDX-20.2, please.

03:15:32   20    BY MR. CLOERN:

           21    Q.   Now, you testified extensively about these documents back

           22    in November and December, correct?

           23    A.   That's correct.

           24    Q.   You're pointing on this slide, PDX-20.2, to two different

03:15:47   25    pages in what's called the FPGA analysis, right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 155 of 200 PageID #:62380
                                           Wicker - cross by Cloern
                                                                                            5159

            1    A.   That's correct.

            2    Q.   And you're putting statements on these two separate pages

            3    together.    And you're pointing out here in your slide -- you

            4    say, "Needed to change performance so Motorola would not

03:16:00    5    notice copying."      That's your point?

            6    A.   That's my point.

            7    Q.   Let's look at the document on the left side, PDX- -- which

            8    is representing PDX-18.6.

            9                Do you see that?

03:16:15   10    A.   Yes, I do.

           11    Q.   And what you've highlighted, the last sentence, it says,

           12    "Also the performance of squelch, MOD limiter, BER can be

           13    measured and can be seen to have the same performance as

           14    MOTO," right?

03:16:27   15    A.   That's right.

           16    Q.   And your contention is, is that's what Sam Chia is worried

           17    about.    Sam Chia wrote this document, right?

           18    A.   Yes.

           19    Q.   And he is worried about if Sam Chia uses Motorola code,

03:16:36   20    that these functions, squelch, MOD limiter, BER, can be

           21    measured by MOTO and seem to have the same performance?

           22    A.   That's what it says.

           23    Q.   And you are suggesting in your testimony -- or you have

           24    suggested, rather, in your testimony that based on what's

03:16:57   25    stated in this document, you believe that Sam Chia did, in
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 156 of 200 PageID #:62381
                                           Wicker - cross by Cloern
                                                                                            5160

            1    fact, degrade the performance of those algorithms so Motorola

            2    wouldn't notice, right?

            3    A.   Sam Chia or someone working for him, yes.

            4    Q.   But that's -- this document doesn't memorialize what

03:17:16    5    actually happened.       It -- you're reading it, putting a couple

            6    pieces together to say what you think Sam Chia is proposing to

            7    do, right?

            8    A.   That's correct with regard to the evidence in front of us.

            9    There's other evidence that shows how the material was

03:17:32   10    actually used.

           11    Q.   Well, let's stay focused on the evidence in front of us

           12    for just one second because on exactly what you highlight

           13    right here (indicating), it says the performance of squelch,

           14    MOD limiter, BER can be measured.

03:17:51   15    A.   That's right.

           16    Q.   The whole point is these could be measured and Motorola

           17    could compare the Hytera squelch to the Motorola squelch and

           18    see if it performs the same and, therefore, has been stolen,

           19    right?

03:18:01   20    A.   It's saying that Motorola could make this measurement and

           21    see that they had the same performance, which could raise some

           22    flags.

           23    Q.   You could have made that measurement, couldn't you?

           24    A.   Yes, with the right equipment.

03:18:15   25    Q.   You could have measured the Motorola squelch and the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 157 of 200 PageID #:62382
                                           Wicker - cross by Cloern
                                                                                            5161

            1    Hytera squelch and then you would know if performance was

            2    degrading, wouldn't you?

            3    A.   That's right.

            4    Q.   But you didn't do that?

03:18:24    5    A.   Oh, for this litigation, no.         No, I didn't.

            6    Q.   Did you do it outside this litigation and then not just

            7    mention it in this litigation?

            8    A.   No.   My point is --

            9    Q.   You didn't do it at all?

03:18:34   10    A.   -- the evidence of theft and the use of the material was

           11    so overwhelmingly I didn't feel the need to do the

           12    measurements.

           13    Q.   Well, we're not addressing your opinion generally.               We're

           14    addressing the statement that you made that you know based on

03:18:47   15    this document that the performance of these algorithms,

           16    squelch, MOD limiter, BER, that they were degraded.               That's

           17    what you testified, right?

           18    A.   What these documents show is that there was a plan to

           19    avoid detection by Motorola that involved changing

03:19:05   20    performance.

           21    Q.   And you could have -- but these documents don't show

           22    anything more than a plan?

           23    A.   This part shows the plan, that's correct.

           24    Q.   And you don't know if anyone degraded the performance of

03:19:20   25    anything, do you?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 158 of 200 PageID #:62383
                                           Wicker - cross by Cloern
                                                                                            5162

            1    A.   There is evidence of degraded performance.             For example,

            2    there were tests run in which a Hytera radio was compared to a

            3    Motorola radio.      And there were artifacts in the voice at

            4    various levels that indicate different performance.

03:19:35    5    Q.   And that's the unmute issue?

            6    A.   It's related to that, but it's more than just unmute.

            7    There were cases where it was unmuting, but the voice quality

            8    was different in the Hytera radio as opposed to the Motorola.

            9    So with that kind of evidence, I didn't need to do the

03:19:50   10    testing.

           11    Q.   There's no evidence that squelch was degraded, was there?

           12    A.   I don't believe squelch was actually listed.

           13    Q.   There's no evidence that MOD limiter was degraded, was

           14    there?

03:20:03   15    A.   The MOD limiter degradation would fit into the existence

           16    of waste artifacts.

           17    Q.   We're going to look at that document in a minute.              There's

           18    no MOD limiter evidence of degradation,

           19    A.   The voice artifacts may have been created by variations in

03:20:19   20    the MOD limiter.

           21    Q.   May have been?

           22    A.   It doesn't say, but that would -- variations in the

           23    modulation limiter could've caused those voice artifacts.

           24    Q.   The document you're talking about, which we're going to

03:20:31   25    get to, doesn't say anything about MOD limiter, does it?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 159 of 200 PageID #:62384
                                           Wicker - cross by Cloern
                                                                                            5163

            1    A.   No.   It --

            2    Q.   Okay.

            3    A.   -- talks about voice artifacts.

            4    Q.   So you could have tested these algorithms to see if they

03:20:40    5    were degraded, as you've been suggesting, but you didn't,

            6    correct?

            7    A.   I didn't in part for the reasons I've stated.             But also,

            8    please bear in mind that the library -- the code used to

            9    create the library was lost.         So I would not have had access

03:20:57   10    to Hytera's code for the MOD limiter because it had been lost.

           11    Q.   How about testing the radios?         Squelch is a radio feature.

           12    That's what you test, right?

           13    A.   And, again, there is testing results that you say we're

           14    going to talk about.

03:21:10   15    Q.   But not for squelch?

           16    A.   No, squelch isn't included in that.

           17    Q.   And not for MOD limiter?

           18    A.   I don't agree with that.

           19    Q.   You just said that the documentation -- never mind.               I'll

03:21:22   20    move on.

           21                 The DMR DSP library, that resulted from this FPGA

           22    removal, right?

           23    A.   Its use followed from the removal of the FPGA.              It is a

           24    Motorola library.      So it came over from Motorola and it was

03:22:03   25    subsequently used because the FPGA was removed.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 160 of 200 PageID #:62385
                                           Wicker - cross by Cloern
                                                                                            5164

            1    Q.   Well, you don't actually know that, right?             I mean, the --

            2    all you know is that Sam Chia sends out the DMR DSP library

            3    and that based on the function names inside the library, it

            4    appears to have been either built directly from Motorola code

03:22:27    5    or, perhaps, built in a modified or paraphrased way for

            6    Motorola code; is that fair?

            7    A.   No.    I've been through Hytera's software.          They have DMR

            8    DSP lib.lib files.       I have looked at that and compared it, as

            9    we did here in court.       Remember I had the semi-readable

03:22:48   10    material?     That was showing that was Motorola's library.

           11    Q.   My only question is, that -- so libraries are built from

           12    source code files, correct?

           13    A.   That's correct.

           14    Q.   Okay.    And you believe you've identified the Motorola

03:23:02   15    source code files that the DMR DSP library was built from --

           16    A.   That's correct.

           17    Q.   -- right?

           18                 Do you know whether Sam Chia built DMR DSP library

           19    directly from Motorola code files without changing them at all

03:23:17   20    or whether Sam Chia may have modified them, but starting with

           21    Motorola code, but then modified them and then compiled the

           22    modified files?      Can you say a hundred percent which happened?

           23    A.   There's actually evidence that he did make changes in

           24    parameters to make it more difficult for Motorola to detect.

03:23:36   25    Q.   But you don't know the extent to which the source code --
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 161 of 200 PageID #:62386
                                           Wicker - cross by Cloern
                                                                                            5165

            1    you've never seen the source code files that were actually

            2    compiled into DMR DSP by Sam Chia, right?

            3    A.   No, Hytera lost them.       They weren't produced in this case.

            4    Q.   So you don't know whether they're exactly the same as

03:23:55    5    Motorola files or they have been modified or if so, how much

            6    they've been modified?

            7    A.   I believe they've been modified.          I don't know how much.

            8    Q.   Mm-hmm.    So the --

            9    A.   Because they --

03:24:03   10    Q.   -- only way to know --

           11    A.   -- haven't been produced --

           12               THE COURT REPORTER:       I'm sorry.      Can you say that

           13    again?

           14               THE WITNESS:     Yeah.

03:24:04   15    BY THE WITNESS:

           16    A.   Because they haven't been produced, I don't know to what

           17    extent they've been modified.

           18    BY MR. CLOERN:

           19    Q.   And the only way to actually know would be to test their

03:24:16   20    function, correct, because you can't actually compare the code

           21    to see if the code was modified in an effort to hide it?

           22    A.   Just so I understand the question, what is it that I don't

           23    know?    In other words, why would I be testing it when there's

           24    evidence that it was taken from Motorola and used --

03:24:35   25    Q.   Oh, I'm sorry.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 162 of 200 PageID #:62387
                                           Wicker - cross by Cloern
                                                                                            5166

            1                 The only way to know whether code was modified to

            2    degrade performance would be to actually test the radios since

            3    you don't have the code that was used to actually compile --

            4    that Sam actually used to compile DMR DSP library?

03:24:52    5    A.   Okay.    And there's testing evidence that shows

            6    degradation.

            7    Q.   This is the testing evidence that isn't related to squelch

            8    and doesn't mention MOD limiter expressly?

            9    A.   That's correct.

03:25:07   10    Q.   Okay.    In the DMR DSP library you've got squelch, MOD

           11    limiter, carrier detect, and noise suppression?

           12    A.   Exactly.

           13    Q.   So those are the four features.          When Sam sends out the

           14    DMR DSP library, it says, "Use this library for these four

03:25:23   15    features"?

           16    A.   That's right.

           17    Q.   Noise suppression is obtained from a third party called

           18    DVSI.   And that's by agreement at the DMR Association for all

           19    DMR radios, correct?

03:25:38   20    A.   That's for the digital noise suppression, not the analog.

           21    Q.   And you understand that -- let's take them one at a time.

           22                 So nothing about noise suppression could have been

           23    degrading, right, because they -- everybody used the same

           24    third-party digital noise suppression?

03:25:55   25    A.   Again, that's only for the digital side, not for the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 163 of 200 PageID #:62388
                                           Wicker - cross by Cloern
                                                                                            5167

            1    analog.     Remember, the DSP in these radios has both an analog

            2    and a digital side.       So the analog would have used Motorola's

            3    noise suppression.

            4    Q.   Right.    So I'm asking about digital, and then I'm going to

03:26:07    5    ask you about analog.

            6    A.   Okay.

            7    Q.   So the answer to my question as to digital is yes?

            8    A.   That's correct.

            9    Q.   Okay.    Now, for analog, I think you agreed at your

03:26:15   10    deposition that Hytera doesn't use a DMR DSP library for

           11    analog noise suppression, right?

           12                 We talked about a flag, the flag being set, noise

           13    suppression --

           14    A.   There are conditions in which it's not used, that's

03:26:40   15    correct, but there are -- I believe there are conditions when

           16    it is used.     And it was certainly in the library.

           17    Q.   For analog noise suppression?

           18    A.   Yes.

           19    Q.   Hytera wrote separate analog noise suppression code that

03:26:59   20    is called and used in its DMR radios, correct?

           21    A.   That is true as well.

           22    Q.   And that wasn't degraded?

           23    A.   Not that I know of.

           24    Q.   So in any event, when Motorola looked at Hytera's radios,

03:27:47   25    the Motorola engineers realized that the Hytera radios had the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 164 of 200 PageID #:62389
                                           Wicker - cross by Cloern
                                                                                            5168

            1    exact same bug that the Motorola radios had, that they would

            2    unmute at about 118 dBm, correct?

            3    A.   I don't agree with that characterization because what

            4    happened was, they found that the Motorola radios unmuted at

03:28:06    5    minus 118 dBm, just like Hytera's radios, but they couldn't

            6    have known that the Motorola radios and the Hytera radios had

            7    the same bug because it would have been internal to the

            8    software.

            9    Q.   So unmuting at negative 118, that is itself a bug.               You

03:28:27   10    don't have to see the code.         It happens.      It's not supposed to

           11    happen and it happens, right?

           12    A.   It's certainly not -- the performance is not as good as,

           13    for example, in the Kenwood radio that's discussed in the

           14    testing that you're referring to.          So the minus 118 is -- you

03:28:43   15    could say it's a bug itself or it's caused by a bug.               It's

           16    certainly not good performance -- or not as good as it --

           17    Q.   There is --

           18    A.   -- could be.

           19    Q.   -- an odd behavior in both the Hytera and Motorola radios

03:28:56   20    in that they both unmute at negative 118 dBm.             And that was

           21    noticed by Motorola engineers who called it suspicious,

           22    correct?

           23    A.   One engineer noticed it and referred to it that way in an

           24    e-mail, that's right.

03:29:10   25    Q.   And then there were some discussion that -- I'm sorry.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 165 of 200 PageID #:62390
                                           Wicker - cross by Cloern
                                                                                            5169

            1    There's some discussion in the documents, about which there's

            2    been testimony, that in the Hytera radio, in certain -- for

            3    certain scenarios, under certain calls, types of calls, that

            4    there would be some voice degradation right after that

03:29:48    5    unmuting, correct?

            6    A.   That's right.     What --

            7    Q.   And that --

            8    A.   -- they referred to is voice artifacts, yes.

            9    Q.   And that wasn't present in the Motorola radio, correct?

03:29:55   10    A.   That's right.

           11    Q.   With respect to that behavior of the Hytera radio, have

           12    you provided any evidence, pointing to Hytera code, that

           13    Hytera code was purposefully degraded?

           14    A.   Again, I couldn't have done that because Hytera lost the

03:30:25   15    code that's in the DSP library.

           16    Q.   Have you provided any evidence that the code responsible

           17    for that behavior, that voice artifact that you mentioned, is,

           18    in fact, in the DMR DSP library?

           19    A.   The voice artifacts would have been part of the

03:30:46   20    modulation/demodulation process.          Part of the core of that

           21    process, converting waveforms to voice and vice versa, that

           22    would be calling on the DMR DSP library.

           23    Q.   Well, let's -- I have some questions about that.              The DMR

           24    DSP -- you talked about the overall DSP earlier, right?

03:31:05   25    A.   That's correct.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 166 of 200 PageID #:62391
                                           Wicker - cross by Cloern
                                                                                            5170

            1    Q.   You testified about it?

            2    A.   That's right.

            3    Q.   And you testified that's the -- that's really important,

            4    it takes voice and turns it into digital, correct?

03:31:13    5    A.   That's right.

            6    Q.   And then transmits that digital out?

            7    A.   That's correct.

            8    Q.   And in the other direction, it will take the -- receive

            9    the digital, turn it back into voice?

03:31:25   10    A.   That's right.

           11    Q.   So that's --

           12    A.   So you could --

           13    Q.   -- important?

           14    A.   -- hear it, mm-hmm.

03:31:28   15    Q.   And we've heard about the DSP framework, correct?

           16    A.   That's right.

           17    Q.   And you testified about it?

           18    A.   I did.

           19    Q.   In fact, I asked you a bunch of questions back in December

03:31:38   20    about comparing Hytera's DSP lineup and Motorola's DSP lineup

           21    in documents.     Do you remember that?

           22    A.   You did.    Yes.

           23    Q.   And you agreed that they weren't the same in the

           24    documents, but you suggested that the documents may not

03:31:51   25    reflect the actual code, correct?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 167 of 200 PageID #:62392
                                           Wicker - cross by Cloern
                                                                                            5171

            1    A.   That sounds familiar.

            2    Q.   The DMR DSP library is noise suppression, carrier detect,

            3    squelch, and modulation limiter.          Those are four -- four,

            4    let's say, algorithms in the DSP, right?

03:32:14    5    A.   That's right.

            6    Q.   Are those also called -- I think you referred to them as

            7    lineup entities.

            8    A.   Yes.

            9    Q.   Now there's 20 or 30 lineup entities in the DSP, right?

03:32:24   10    A.   There can be, yes.

           11    Q.   So this is -- this is -- can you think of this -- would it

           12    be fair to think of this as like a processing pipeline?                So

           13    the digital data comes in and there's all kinds of different

           14    boxes it has to run through, different pieces, steps in the

03:32:43   15    processing to get the voice, the analog voice out on the other

           16    side?

           17    A.   I think that's fair.       There's a number of things that have

           18    to be done, and some of them can be done at the same time.                  So

           19    it's not exactly a single pipeline, but still you could think

03:32:55   20    of it like that.

           21    Q.   And there's 20 or 30 of those steps that have to occur,

           22    right?

           23    A.   It depends on how you count.         For example, if you count

           24    low-pass filtering, if you got into the low-level detail, you

03:33:11   25    could probably get up to 20 or 30.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 168 of 200 PageID #:62393
                                           Wicker - cross by Cloern
                                                                                            5172

            1    Q.   The DMR DSP library does four of those things, right?

            2    A.   Four significant things, yes.

            3    Q.   But there's a lot of other things that have to happen in

            4    that process you described of turning digital to analog or

03:33:26    5    analog to digital.       It's not just those four things, noise

            6    suppression, carrier detect, squelch, and MOD limiter,

            7    correct?

            8    A.   Oh, no.    No.   Radio waves have to impinge on it, antenna

            9    signals are generated.        There's coupling electronics

03:33:39   10    amplification.      There's lots of things that happen other than

           11    the four things in the library.

           12    Q.   In fact, there's 300 libraries in Hytera's code, right?

           13    A.   I think that's right.

           14    Q.   And you have not provided evidence that the DMR DSP

03:33:54   15    library is any more or less important than any of the others,

           16    have you?

           17    A.   I don't believe I've compared the other 297.             However, I

           18    have testified to the fact and have written in my report and I

           19    believe I talked in my deposition about how important the DSP

03:34:14   20    library was and what it actually did.

           21    Q.   Well, it's the DMR DSP library.          It's not the entire DSP,

           22    correct?

           23    A.   That's right.

           24    Q.   And it's four out of 20 or 30 things, not all of the DSP,

03:34:28   25    as you testified, that takes digital to analog or backwards,
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 169 of 200 PageID #:62394
                                              Wicker - cross by Cloern
                                                                                            5173

            1    analog to digital, correct?

            2    A.    Again, it's not all of it, but it's an important part of

            3    it.

            4    Q.    Well, the rest of it is important, isn't it?

03:34:40    5    A.    There are varying levels of complexity, but it's all

            6    important, yes.      The DMR functionality --

            7    Q.    -- it's not --

            8    A.    -- makes the radio work.

            9    Q.    -- going to work -- the DSP --

03:34:54   10                  THE COURT REPORTER:      "Makes the" --

           11                  THE WITNESS:     Makes the radio work.

           12    BY MR. CLOERN:

           13    Q.    That DSP framework isn't going to work if you take any of

           14    those other blocks out, is it?

03:35:00   15    A.    They would have varying impacts, but certainly many of

           16    them, if you deleted them, the system would not work.

           17    Q.    Squelch has been in radios for decades, right?

           18    A.    Yes.

           19    Q.    Okay.    Noise suppression is provided by a third party.

03:35:22   20    It's not even something that Motorola or Hytera writes on

           21    their own?

           22    A.    That's actually not true.         As I've mentioned before,

           23    you're just talking about the digital.             That happens in the

           24    products to be licensed from a third party, but Motorola has

03:35:38   25    certainly written its own noise suppression analog -- noise
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 170 of 200 PageID #:62395
                                           Wicker - cross by Cloern
                                                                                            5174

            1    suppression algorithms in the past.

            2    Q.    Noise suppression is something that's been in analog

            3    radios going back a long time?

            4    A.    Varying versions of it, yes.

03:35:58    5    Q.    The same with carrier detect, right?

            6    A.    Absolutely.

            7    Q.    And noise suppression, carrier detect, squelch, not only

            8    have these been in Hytera and Motorola radios going back

            9    decades to analog, but they've been in radios for all of the

03:36:14   10    other radio manufacturers, Tait, Kenwood, Icom, Harris,

           11    et cetera, correct?

           12    A.    Certainly most of them, if not all.

           13    Q.    And these are basic features of any radio?

           14    A.    The general functionality generally has to be there.                 In

03:36:35   15    other words, let's take carrier detection.             It's really hard

           16    to make a system work if you can't detect the carrier in the

           17    first place.

           18    Q.    It's general functionality every radio has, correct?

           19    A.    Right.

03:36:45   20    Q.    It's like the steering wheel in a car, right?            You've got

           21    to have the steering wheel in the car, don't you?

           22    A.    Yes -- well, I'm sure there's side exceptions.             But, yes,

           23    generally speaking, you need a steering wheel.              I certainly

           24    do.

03:36:58   25    Q.    Radio manufacturers aren't competing on the differences in
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 171 of 200 PageID #:62396
                                           Wicker - cross by Cloern
                                                                                            5175

            1    their squelch.      Do you agree with that?

            2    A.     I don't agree.    I would think any radio manufacturer will

            3    attempt to distinguish his or her products from others on the

            4    quality of what the user is dealing with, and squelch is

03:37:20    5    certainly something that a user is aware of.

            6    Q.     Do you have any studies to cite for that?

            7    A.     No, I would simply cite common sense.         Squelch is

            8    something that has an attack in the sense that it has to come

            9    on quickly and go off quickly.          So if someone is talking and

03:37:38   10    they get clipped a little bit because the squelch isn't

           11    working fast enough, that's something a user would pick up on.

           12    Q.     Are you aware of any manufacturer ever marketing their

           13    squelch to sell their product?          Any example?     Can you give me

           14    one?

03:37:52   15    A.     Squelch is listed on both Hytera and Motorola's feature

           16    lists for its products.

           17    Q.     As a basic feature, correct?

           18    A.     It's listed as a feature, yes.

           19                MR. CLOERN:     Mr. Montgomery, can you pull up

03:38:17   20    DDX-21.35, please, and 21.36.

           21    BY MR. CLOERN:

           22    Q.     Now, there were a lot of -- we looked at -- we looked at

           23    PTX-22.    That's the FPGA analysis.         Remember that?

           24    A.     Yes, I do.

03:38:53   25    Q.     And the slide on the left, that pulls three pages out of
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 172 of 200 PageID #:62397
                                           Wicker - cross by Cloern
                                                                                            5176

            1    that FPGA analysis.       Do you see that?

            2    A.   Yes, I do.

            3    Q.   Okay.    Which is DDX-21.35.

            4                 And those are the three slides from PTX-21 that

03:39:11    5    identify the work that had to be done from the -- removing the

            6    FPGA, correct?

            7    A.   This is certainly three places.          I don't think that's all

            8    of it, but the three slides on the left do identify work that

            9    has to be done.

03:39:25   10    Q.   There's a fair amount of work that needed to be recoded

           11    when the FPGA was removed.         You agree with that?

           12    A.   That's right.     There were several places where it said we

           13    don't have an algorithm for this.          I think carrier detection

           14    was one.     And it said we're going to have to write one.             And

03:39:40   15    in other places, they said it didn't work well enough and

           16    they'd have to rewrite it.

           17    Q.   And there was many entries where the functionalities there

           18    are working fine and they just have to recode it, correct?

           19    A.   I don't think it literally said that.           There may have been

03:40:01   20    examples where they had the algorithm and they didn't feel the

           21    need -- in fact, I think there were a few examples where it

           22    said, you know, we've got this.

           23    Q.   And the document from Sam Chia says it's 80 percent done,

           24    right?

03:40:13   25    A.   I don't think that's entirely accurate.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 173 of 200 PageID #:62398
                                              Wicker - cross by Cloern
                                                                                            5177

            1    Q.     This very FPGA analysis from Sam Chia doesn't say that the

            2    FPGA -- one of the downsides of removing it is that it's

            3    already 70 to 80 percent done?

            4    A.     Can you bring up that -- I think you're leaving something

03:40:32    5    out.    If you could bring up that particular slide, that would

            6    be helpful.

            7                   MR. CLOERN:   Can we look at it.

            8    BY MR. CLOERN:

            9    Q.     Do you see the first bullet point under "Pros"?

03:41:02   10    A.     That's right.    Okay.

           11                   So it's within the context of -- you know, there's a

           12    lot of work that's been invested, but then I think the cons --

           13    Q.     Well, I'm not asking about the cons.

           14    A.     -- is part of it as well.

03:41:17   15    Q.     If we could just focus on the pros.          70 to 80 percent of

           16    the work has been completed, and it contains an L1 timer,

           17    right?

           18    A.     Okay.    So this is the FPGA summary.        This is the pros of

           19    using the FPGA.

03:41:28   20    Q.     Yep.

           21    A.     So it's the FPGA that's 70 to 80 percent complete.

           22    Q.     Correct.

           23    A.     Okay.

           24    Q.     So you agree with that?

03:41:36   25    A.     Yes.    My misunderstanding -- I thought you were saying
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 174 of 200 PageID #:62399
                                           Wicker - cross by Cloern
                                                                                            5178

            1    that 70 to 80 percent of the work was done for replacing the

            2    FPGA, and that wasn't the case.

            3    Q.   70 to 80 percent of the FPGA is already done?

            4    A.   That's correct.

03:41:49    5    Q.   So there's a lot that's just going to be recoded over to

            6    the OMAP, a lot of functionality that's just -- you're just

            7    recoding it because it's already done?

            8    A.   But not 70 to 80 percent, because this FPGA had a lot of

            9    things built into it; for example, the L1 timer.              See, it

03:42:04   10    contains an L1 timer.       We don't have to worry about that.

           11                And so when you replace the FPGA, you have to come up

           12    with a layer one timer.        So it's not simply a matter of taking

           13    that 70 to 80 percent work and porting it over.              That's not

           14    possible.

03:42:19   15    Q.   Well, I think my question was it has to be recoded,

           16    correct?

           17    A.   Some of it has to be recoded and some of it has to

           18    actually be done from scratch.

           19    Q.   The 70 to 80 percent that's done needs to be recoded,

03:42:37   20    correct?

           21    A.   That's what I'm trying to explain.           Some of that 70 to 80

           22    percent is built into the FPGA.          They didn't -- the Hytera

           23    engineers didn't have to do it.          They didn't have to worry

           24    about layer one timing because it's built into the FPGA they

03:42:50   25    bought from a third party.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 175 of 200 PageID #:62400
                                           Wicker - cross by Cloern
                                                                                            5179

            1               Now that they're switching to a DSP-based approach,

            2    they're going to have to write the code from scratch.               Some of

            3    the 70 to 80 percent, though, is code that they can use.

            4    Q.   In fact, you remember seeing PTX-483, the spreadsheet

03:43:09    5    where these tasks, the 30, 40 tasks that are listed in this

            6    document, they're going to have to be redone when the FPGA is

            7    taken out, that spreadsheet -- you know the one I'm talking

            8    about?

            9    A.   Yes, I do.

03:43:21   10    Q.   It says recode to C55, recode to C55, reuse FPGA solution.

           11    It says that over and over and over and over again, right?                  We

           12    can look at it if you want.

           13    A.   Yeah, I know what you're talking about.

           14    Q.   Out of all this work, there were -- the only copied code

03:43:41   15    from all this work is two libraries.           Four functions that go

           16    in the DMR DSP -- carrier detect, squelch, noise suppression,

           17    and MOD limiter -- and one function in the RFhal library,

           18    which is this L1 timer, right?

           19    A.   Actually copied line for line, that's correct.              But,

03:44:07   20    again, you're not accounting for the fact that there were

           21    documents from Motorola that explained how to do the other

           22    coding and that were used in the process of coding but not

           23    copied line for line.

           24    Q.   You haven't pointed to any documents related to the FPGA

03:44:28   25    functionality, have you?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 176 of 200 PageID #:62401
                                           Wicker - cross by Cloern
                                                                                            5180

            1    A.    Motorola didn't use an FPGA.

            2    Q.    Exactly.

            3    A.    The documents that I've pointed to have been, for example,

            4    DSP documents, things that would have been relevant to what is

03:44:39    5    being -- what is replacing the FPGA.

            6    Q.    And you've identified no source code file?            You've

            7    identified no source code file specifically that you can

            8    relate to any of the documents related to the DSP?

            9    A.    I don't agree.

03:44:57   10    Q.    Which source code files can you identify?

           11    A.    For example, I've pointed out files that use structures

           12    from Motorola's L1 timer.        This was in my expert report.

           13               You mean --

           14    Q.    The L1 --

03:45:08   15    A.    -- in my direct testimony?

           16    Q.    -- timer -- the L- -- no, I'm asking about trial, not your

           17    expert report.      And the L1 timer is within your directly

           18    copied code.

           19    A.    So that was what I focused on in my testimony.

03:45:19   20    Q.    So then the answer to my question was correct?

           21    A.    Here in court I haven't talked about the other software,

           22    no.

           23    Q.    You mentioned, I think, on your direct today that Hytera

           24    worked on their redesign for over a year, right?

03:45:43   25    A.    Yes, that's my recollection.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 177 of 200 PageID #:62402
                                           Wicker - cross by Cloern
                                                                                            5181

            1    Q.   But you know that's not true, right?            You know Hytera

            2    rewrote these libraries in a matter of months?

            3    A.   I have been looking at redesign code on and off for quite

            4    some time.

03:46:00    5    Q.   The first redesign code you got was in July.

            6    A.   That's right.

            7    Q.   And the last time you got redesign code, I think, was

            8    in --

            9    A.   Early December, late November.

03:46:09   10    Q.   But that wasn't related to the libraries.            The libraries,

           11    it was July through, I think, September or October; is that

           12    fair?

           13    A.   That's my recollection.

           14    Q.   And nobody started on a redesign of the libraries until

03:46:24   15    June?

           16    A.   I don't know that.       Furthermore, it was my conclusion that

           17    they weren't true redesigns.         They were modifications of

           18    essentially Motorola's code.

           19    Q.   But what you said earlier today that Hytera has been

03:46:36   20    trying to rewrite these libraries for over a year is not true.

           21    You don't have any evidence of that, do you?

           22    A.   I saw the first version of a revised code in June, I

           23    believe it was.      And it's February, so it's getting towards a

           24    year.

03:46:55   25    Q.   Did you see any evidence that Hy- -- Hytera concluded
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 178 of 200 PageID #:62403
                                           Wicker - cross by Cloern
                                                                                            5182

            1    their library rewrite in October.          What evidence do you have

            2    that there's been any further efforts to rewrite these -- to

            3    write code for these libraries since October?

            4    A.   The code that I saw in October was not truly revised.                 So

03:47:15    5    it's --

            6    Q.   You haven't seen no new code since then, right?

            7    A.   That's true.

            8    Q.   And Hytera had no code to revise for these libraries, did

            9    they?

03:47:25   10    A.   No, again, because they lost it.

           11    Q.   So they had to write that from scratch, right?

           12    A.   That's correct.

           13    Q.   And they wrote it from scratch in a few months?

           14    A.   I don't know that.

03:47:39   15    Q.   You may disagree with it, but they wrote it from scratch

           16    in a few months; is that fair?

           17    A.   It's been asserted they wrote it in a few months, but I do

           18    disagree.

           19    Q.   But you have no evidence they have been working on it for

03:47:50   20    over a year?

           21    A.   There's evidence in this case that things were pointed out

           22    that required rewriting up to two years ago; there was

           23    discussion of rewriting in the evidence one year ago; and then

           24    I've seen code coming out since then.

03:48:04   25    Q.   Okay.   Well, I have some questions about that, actually.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 179 of 200 PageID #:62404
                                            Wicker - cross by Cloern
                                                                                            5183

            1                 So the first time that Motorola identified copied --

            2    allegedly copied code in this case was in September of 2018,

            3    right?

            4                 Let me help you.    You're familiar with Motorola's

03:48:23    5    response to Hytera's Interrogatory No. 5 asking what code is

            6    intended to be copied?        You're familiar with that, right?

            7    A.   Yes, I am.

            8    Q.   And that was served in September of 2018, right?

            9    A.   My recollection is that it's 2018, but beyond that, I

03:48:41   10    don't recall.

           11                 MR. CLOERN:   Can we get that, please.

           12    BY MR. CLOERN:

           13    Q.   We'll come back to that.        Just --

           14    A.   Okay.

03:48:46   15    Q.   And I'm happy to show it to you, but for now let's just

           16    assume it was September of 2018.

           17    A.   Okay.

           18    Q.   This case was filed in March 2017, right?

           19    A.   That's correct.

03:48:54   20    Q.   So that took a year and a half to identify that copied

           21    code, right, allegedly copied code?           Correct?

           22    A.   Motorola apparently responded a year and a half later.                 I

           23    would have thought that Hytera was aware of what code was

           24    copied and what was not when the suit was initiated because

03:49:15   25    the code was before them.        They had the engineers who wrote
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 180 of 200 PageID #:62405
                                           Wicker - cross by Cloern
                                                                                            5184

            1    it.   They know who copied and who didn't.

            2    Q.    So the -- so your contention is, the day that this lawsuit

            3    was initiated in March 2017, Hytera, the company, has a full

            4    set of Motorola code at its disposal that it can go say, oh,

03:49:35    5    I've now been accused of copying, I'm going to get all

            6    Motorola source code and I'm going to compare it to all of

            7    Hytera source code?       Your contention is that could have

            8    happened?

            9    A.    It could have happened, but I don't think it did.             I think

03:49:48   10    that there were engineers, though, currently at that time at

           11    Hytera who would have known what was copied and what was not.

           12    Q.    Sam Chia, G.S. Kok, Peiyi Huang, and Y.T. Kok, right?

           13    A.    And the other engineers who worked from Motorola's code.

           14    Q.    What other Hytera engineer had any Motorola source code

03:50:08   15    found in their files?       Name one.

           16    A.    Huang Ni had source code or at least had op codes for the

           17    L1 timer.

           18    Q.    We'll address that.

           19                She didn't have -- did you find a document, an actual

03:50:24   20    source code file that said "Motorola" at the top of it in

           21    Huang Ni's files?

           22    A.    No, and that's something we discussed last time.             The

           23    source code files, it had Motorola's name deleted.

           24    Q.    So what you're referring to is an L1 timer specification

03:50:41   25    Huang Ni wrote in 2015, right?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 181 of 200 PageID #:62406
                                           Wicker - cross by Cloern
                                                                                            5185

            1    A.   That's correct.

            2    Q.   And in the back of it, it's got some -- what are called

            3    event codes, correct?

            4    A.   That's right.

03:50:49    5    Q.   And you gave a slide and said here's a Motorola source

            6    code file that list these event codes, and you showed Huang

            7    Ni's L1 timer spec, the appendix, that had those same event

            8    codes, right?

            9    A.   That's exactly right.

03:51:05   10    Q.   And from that, you said Huang Ni clearly had Motorola

           11    code, didn't you?

           12    A.   She had information from the Motorola code, that's right.

           13    Q.   You weren't trying to suggest that Huang Ni actually had

           14    Motorola code, knowingly had it?

03:51:16   15    A.   I believe she did, yes.

           16    Q.   Based on that?

           17    A.   That was simply showing she had the information from the

           18    code.

           19    Q.   Well, do you remember on your cross-examination back in

03:51:28   20    December you actually agreed that those event codes, they're

           21    in a Hytera source code file, that's part of the code that was

           22    copied from Motorola by Sam and Peiyi?

           23    A.   I agree with that.

           24    Q.   And when Huang Ni is writing a specification seven years

03:51:49   25    later about RFhal and the L1 timer, she goes to the code,
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 182 of 200 PageID #:62407
                                           Wicker - cross by Cloern
                                                                                            5186

            1    Hytera code, and what -- everything that you pointed to she

            2    copied from a Hytera code file?

            3    A.   That may have been the case; but, again, it originated

            4    with Motorola.

03:52:06    5    Q.   But it's not evidence that Huang Ni had Motorola code.

            6    A.   It's evidence of the process by which Motorola code has

            7    been assimilated into Hytera's code.

            8    Q.   Okay.    But that wasn't my question.         What I asked you is,

            9    what evidence do you have that any Hytera employee had an

03:52:24   10    actual Motorola source code file, and you pointed to Huang Ni

           11    and her L1 timer spec.

           12                 So can we at least agree now that that's not evidence

           13    that Huang Ni had Motorola source code files?

           14    A.   I disagree.     It is evidence.      And furthermore, you didn't

03:52:38   15    ask me about any Hytera employee, otherwise there would have

           16    been other obvious choices, but you asked for other than, and

           17    then you listed a few people.

           18    Q.   There is Huang -- there was no Motorola source code file

           19    found in Huang Ni's documents; is that correct?

03:52:53   20    A.   I do agree with that.

           21    Q.   And there was no Motorola source code file found in

           22    anyone's files at Hytera other than Sam, Y.T., and Peiyi,

           23    correct?

           24    A.   That's my recollection.

03:53:15   25    Q.   So you have no --
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 183 of 200 PageID #:62408
                                           Wicker - cross by Cloern
                                                                                            5187

            1    A.   Again, when we're saying Motorola source code files, we're

            2    saying the complete file with Motorola's name at the top --

            3    excuse me -- copyright notice, et cetera --

            4    Q.   That --

03:53:29    5    A.   -- because clearly they were rebranded, Hytera source code

            6    files that were simply copied.          And those were available to a

            7    large number of people.        So Motorola source code was available

            8    to lots of engineers at Hytera.

            9    Q.   Okay.    But I'm -- and I'm going to ask you again.

03:53:47   10                 What I am -- you have an opinion that -- you have

           11    offered an opinion that a lot of Hytera engineers were

           12    directly using Motorola source code files in their work.

           13    A.   Yes.

           14    Q.   And what I -- so I want to stay with that.             Okay?

03:54:05   15    A.   Okay.

           16    Q.   I'm not asking did a Hytera engineer see a Hytera code

           17    file that Peiyi or Sam copied and, therefore, unknowingly see

           18    Motorola code.

           19    A.   Okay.

03:54:16   20    Q.   I want to focus on your opinion that Hytera engineers

           21    other than Sam, Y.T., and Peiyi saw -- or directly used

           22    Motorola code.

           23    A.   Okay.

           24    Q.   No one other than Sam, Y.T., or Peiyi had Motorola code in

03:54:33   25    their files, correct?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 184 of 200 PageID #:62409
                                           Wicker - cross by Cloern
                                                                                            5188

            1    A.   As produced.     And, again, Motorola code, meaning code with

            2    a Motorola heading on it.        Because I don't agree that they

            3    didn't have Motorola code, because they did.             We've seen ample

            4    proof.

03:54:46    5    Q.   We just -- I just -- I just asked you that that was what I

            6    was asking about.

            7    A.   Okay.

            8    Q.   Knowing Motorola-badged source code was found in no one's

            9    files but Sam, Y.T., or Peiyi, correct?

03:55:04   10    A.   At the time this litigation began, that was correct.                  Or

           11    at least that's my recollection.

           12    Q.   And the L1 timer spec does not -- the fact that it has

           13    event codes at the end of it that match up to a Motorola

           14    source code file, they also match up to a Hytera source code

03:55:22   15    file written by Peiyi Huang, right?

           16    A.   They match up with a Hytera source code file that was

           17    copied from a Motorola source code, that's correct.

           18    Q.   Written by Peiyi Huang?

           19    A.   That's my recollection, yes.

03:55:34   20    Q.   So that's not evidence that Huang Ni got those event codes

           21    from a Motorola file?

           22    A.   It alone is not conclusive evidence, but it is evidence.

           23    She had information that was in Motorola source code.

           24    Q.   Which she didn't get directly from Motorola source code?

03:55:59   25    You don't have evidence that she got it directly from Motorola
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 185 of 200 PageID #:62410
                                           Wicker - cross by Cloern
                                                                                            5189

            1    source code.

            2    A.   There is no -- the Motorola source code file was not found

            3    in her possession when this litigation began.

            4    Q.   So let's talk about the RAF -- or I have some questions

03:56:11    5    about the RAF core UI document from Yang Shuang Feng.

            6    A.   Okay.

            7    Q.   There were some core UI -- and you remember the related

            8    e-mail as well?

            9    A.   Yes, I do.

03:56:23   10    Q.   And there were references to some files, core UIT source

           11    code files?

           12    A.   Yes.

           13    Q.   And you were here for the testimony of

           14    Ms. Frederiksen-Cross?

03:56:33   15    A.   That's correct.

           16    Q.   And did you see where Ms. Frederiksen-Cross was shown core

           17    U- -- source code files with the core UIT file name?

           18    A.   Yes.

           19    Q.   And there were two.       One that said "Motorola" at the top,

03:56:47   20    and one where "Motorola" had been taken off, right?

           21    A.   Exactly right, yes.

           22    Q.   And they were both on Peiyi Huang's computer, correct?

           23    A.   That is correct.

           24    Q.   And you don't know whether Yang Shuang Feng had in his

03:57:01   25    possession -- when he had the files, the core UIT files,
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 186 of 200 PageID #:62411
                                             Wicker - cross by Cloern
                                                                                            5190

            1    whether he had core UIT files that said "Motorola" on them or

            2    whether he had source code that nowhere referenced Motorola?

            3    A.   Well, again, I know that he had source code that

            4    referenced Motorola because there were Motorola terms in it,

03:57:17    5    terms that he was systemically changing to Hytera terms.                   So

            6    he knew this was a Motorola file.           However, I don't know

            7    whether it said "Motorola" at the top or not.

            8    Q.   So you don't know if -- so you don't have any evidence

            9    about whether Yang Shuang Feng had the file that said

03:57:38   10    "Motorola" at the top or the core UIT file where Peiyi Huang

           11    had stripped off "Motorola"?          Just a very limited question.

           12    Correct?

           13    A.   I don't know which he had.

           14    Q.   Okay.   So then the only question is whether -- so let's

03:57:48   15    just assume for a minute that Yang Shuang Feng had the

           16    white-labeled version, the version where Motorola's name had

           17    been stripped off.       Okay?

           18    A.   Okay.

           19    Q.   Now I want to turn to your contention that terms like

03:58:02   20    "SVC" or "EMT" or "UIT" should have put Yang Shuang Feng on

           21    notice that even though it didn't say "Motorola," he had code

           22    from Motorola.      Okay?

           23    A.   That's right.

           24    Q.   Now, you're aware, right, that when Y.T. Kok came over, he

03:58:19   25    gave -- let me back up for a second.           This code that we're
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 187 of 200 PageID #:62412
                                            Wicker - cross by Cloern
                                                                                            5191

            1    talking about, this code file, right, the one that you worked

            2    with -- or answered questions from Mr. Brown about, this is

            3    the one we're talking about, right?

            4    A.   Okay.

03:58:35    5    Q.   The one that ends HYT1973-SC-00021309.            You recall that?

            6    A.   The Bates number, no, I don't remember that, but I do

            7    recall talking about a source code document.

            8    Q.   Well, here, I'll -- I'm happy to let you look at it.

            9                 MR. CLOERN:   May I approach, Your Honor?

03:58:57   10                 THE COURT:    Yes.

           11    BY MR. CLOERN:

           12    Q.   It's the raf_display.cpp.        That's the one he --

           13    A.   I remember that.      I don't remember those Bates numbers.

           14    Q.   Okay.    And that's the one that you were pointing out the

03:59:06   15    YSF annotations?

           16    A.   Exactly.    Yes.

           17    Q.   And changing SVC to RAF?

           18    A.   For example, yes.

           19    Q.   All right.     So we're on the same page now.

03:59:14   20    A.   Sure.

           21    Q.   And this source code file, you understand, was not -- this

           22    is not in Hytera's SVN server, right?

           23    A.   At least it's not shown on the logs.

           24    Q.   This was from Peiyi's computer, correct?

03:59:29   25    A.   That particular version, yes.         I believe it was one of the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 188 of 200 PageID #:62413
                                           Wicker - cross by Cloern
                                                                                            5192

            1    recovered files from her computer.

            2    Q.   And, in fact, it doesn't say "Motorola" on it, does it?

            3    A.   I don't believe the word "Motorola" appears, but we talked

            4    about the things that would have pointed to Motorola, such as

03:59:45    5    the user interface task, SVC, and I believe there's an EMT

            6    reference as well.

            7    Q.   So other than references to terms like "EMT" -- which you

            8    contend that's a Motorola term, right?

            9    A.   It is.    We've seen evidence of that throughout the trial.

04:00:04   10    Q.   You -- ergonomic management technique.            That's what that

           11    stands for, right?

           12    A.   Task.

           13    Q.   Ergonomic management task.

           14    A.   Yes.

04:00:12   15    Q.   And you understand that that term is used by others in the

           16    radio industry, ergonomic management task, to refer to tasks

           17    related to when a human being interacts with a radio?

           18    A.   Certainly ergonomics is used, but I don't believe I've

           19    seen EMT actually used by others.

04:00:27   20    Q.   Ergonomics is a common term --

           21    A.   That's right.

           22    Q.   -- to indicate a human interaction with some nonhuman

           23    thing, a machine?

           24    A.   That's right.

04:00:34   25    Q.   And ergonomic management is frequently used in connection
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 189 of 200 PageID #:62414
                                           Wicker - cross by Cloern
                                                                                            5193

            1    with people interacting with electronic devices?

            2    A.   Certainly the question of ergonomics arises.             My point is

            3    simply that EMT as a term and as an acronym used in code, I've

            4    only seen it in Motorola's code, other than copied into

04:00:55    5    Hytera's.

            6    Q.   Well, you're aware that when Y.T. Kok first came to

            7    Hytera, he gave presentations on RAF, right?

            8    A.   Yes.

            9    Q.   And this relates to RAF, right?

04:01:08   10    A.   Yes.

           11    Q.   And when he gave presentations, he used the term "EMT,"

           12    correct?

           13    A.   That's right.

           14    Q.   And he said that was his term, EMT?

04:01:20   15    A.   Well, he had written on EMT while a Motorola employee.                 So

           16    there are Motorola documents that he created that talk about

           17    EMT, that's correct.

           18    Q.   When Y.T. Kok first came to Hytera, he -- what is now

           19    referred to as RAF he initially referred to as EMT, and then

04:01:38   20    Y.T. Kok later changed the name to RAF, correct?

           21    A.   I agree with that, yes.

           22    Q.   And Y- -- and no one ever told any Hytera employee that

           23    EMT was a Motorola word, right?

           24    A.   I think it would have been clear to them.            I don't know

04:01:53   25    whether they were told that explicitly or not.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 190 of 200 PageID #:62415
                                           Wicker - cross by Cloern
                                                                                            5194

            1    Q.   It would have been -- you just said no one knows that --

            2    why would it be clear to them that EMT is a Motorola term?

            3    A.   Because it was coming from someone who just came over from

            4    Motorola and was giving presentations on the topic.

04:02:07    5    Q.   Well, is using a term a problem?

            6    A.   I don't think I said it was a problem.            I just --

            7    Q.   Is the --

            8    A.   -- said it --

            9    Q.   -- word "EMT" --

04:02:13   10    A.   -- would have been --

           11    Q.   Is the acronym "EMT" -- is that a trade secret?

           12    A.   The acronym itself?       Not that I know of.

           13    Q.   Okay.    So -- so when Y.T. comes over and says we're going

           14    to do an application framework, we refer to this as EMT,

04:02:27   15    that's what people are told, right?

           16    A.   Yes.

           17    Q.   And later on they change it to RAF, radio application

           18    framework, right?

           19    A.   That's right.

04:02:34   20    Q.   So when somebody sees a reference to EMT, they have -- all

           21    they know is that's what Y.T. used to call the application

           22    framework?

           23    A.   When he worked on it at Motorola.

           24    Q.   And when he came over at Hytera?

04:02:48   25    A.   Right.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 191 of 200 PageID #:62416
                                           Wicker - cross by Cloern
                                                                                            5195

            1                MR. CLOERN:    Okay.    May I approach, Your Honor?

            2                THE COURT:    Yes.

            3    BY MR. CLOERN:

            4    Q.   The first page, that's the beginning of that source code

04:03:04    5    file.

            6                MR. BROWN:    Counsel, can I have a copy?

            7                MR. CLOERN:    It's the same one.

            8    BY THE WITNESS:

            9    A.   Yes, this is the first page.

04:03:13   10    BY MR. CLOERN:

           11    Q.   Does it say "Motorola" at the top?

           12    A.   No, it doesn't.      There's no heading.        It starts right away

           13    with an include.

           14    Q.   Thank you.

04:03:23   15                So this is code that Peiyi modified, right?            This was

           16    on her computer?

           17    A.   It was on her computer, that's right.

           18    Q.   And then the RAF core UI document, we see screenshots that

           19    are, you believe, of Motorola code, right?

04:03:39   20    A.   Yes.

           21    Q.   And they match up pretty well to Motorola code, correct?

           22    A.   I was about to say, I know it's Motorola code.              It matches

           23    up very well.

           24    Q.   And were you here in Ms. Frederiksen-Cross's testimony

04:03:50   25    when she was asked to compare these white-labeled files, the
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 192 of 200 PageID #:62417
                                           Wicker - cross by Cloern
                                                                                            5196

            1    white-labeled core UIT files in Peiyi's laptop, to the

            2    screenshots, and the screenshot code matched the modified code

            3    that didn't say Motorola?        Were you here for that?

            4    A.   Yes, I was.

04:04:08    5    Q.   So there's no evidence that Yang Shuang Feng was ever

            6    provided any Motorola-badged code, right?

            7    A.   Again, the Motorola-badged, that's right, but it's

            8    Motorola code that he was provided with.

            9    Q.   But you issued an opinion that Motorola coders were

04:04:24   10    knowingly, willfully using code that they knew to come from

           11    Motorola, correct?

           12    A.   Yeah, I think you meant Hytera coders.            And, yes, that's

           13    right.

           14    Q.   So isn't that a -- yes, you are correct.            I meant Hytera

04:04:35   15    coders.    Thank you for that clarification.

           16               So don't you think it's an important distinction

           17    about whether they were -- whether there's evidence that the

           18    Hytera coders were given from Peiyi or Sam or Y.T. actual

           19    Motorola source code that says "Motorola" at the top or

04:04:53   20    whether they might have been given code that didn't say

           21    Motorola and, as far as they knew, Sam or Peiyi wrote?                Isn't

           22    that an important distinction to you?

           23    A.   No, because the files themselves have clear references to

           24    a system that a Hytera engineer would not recognize as a

04:05:13   25    Hytera system.      They would have said, I've got this code all
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 193 of 200 PageID #:62418
                                           Wicker - cross by Cloern
                                                                                            5197

            1    of a sudden.     This wasn't written here.         It was given to me by

            2    these people who just came over from Motorola, and I see

            3    Motorola terms in it.

            4                I don't think you have to have Motorola branded at

04:05:27    5    the top for an engineer to realize this came from Motorola.

            6    Q.     You have no evidence that Yang Shuang Feng knew that EMT

            7    is a Motorola term, do you?

            8    A.     I have evidence that he should have known.

            9    Q.     Will you answer my question?

04:05:43   10    A.     Evidence where he actually says, I know this came from

           11    Motorola, no, I don't believe he ever said that.

           12    Q.     But there is evidence that when Y.T. came in and explained

           13    the application framework that Y.T. wanted to do, he called it

           14    EMT?

04:05:55   15    A.     There is evidence of that.

           16    Q.     So there's evidence that what Yang Shuang Feng actually

           17    was aware of is that new people come over and they say, we

           18    want to add an application framework to your radio and we're

           19    going to call it EMT, right?         That evidence is in the record?

04:06:10   20    A.     That's right.

           21    Q.     There's no evidence that EMT had anything to do with

           22    Motorola, right?

           23    A.     I don't agree with what you just said.          There's extensive

           24    evidence that EMT is a Motorola term.           And what we've seen is

04:06:30   25    successive scrubbing of the term "EMT" from Hytera's evidence
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 194 of 200 PageID #:62419
                                            Wicker - cross by Cloern
                                                                                            5198

            1    over time.

            2    Q.    So I think you testified that the --

            3                 MR. CLOERN:   Yeah, can we bring up 20 point --

            4    PDX-20.8, please.

04:07:02    5    BY MR. CLOERN:

            6    Q.    You've referred to code that gets used frequently and

            7    widely throughout the code, correct?

            8    A.    That's right.

            9    Q.    And so your little box house icon, that's a reference to

04:07:14   10    the RAF library, right?

           11    A.    That's right.    It's the skeleton, is the way I think of

           12    it.   The framework over -- through which applications interact

           13    with each other and with the rest of the radio.

           14    Q.    And this is a Motorola code file right here that you

04:07:30   15    contend was used to build the RAF library, right?

           16    A.    Yes.

           17    Q.    And this is the log entry, "in-app message queue."              You

           18    see that right up here, correct?

           19    A.    Yes.

04:07:55   20    Q.    That's a function of the application framework?

           21    A.    Yes, it is.

           22    Q.    Right.   And that function puts messages in a queue?

           23    A.    And logs it, yes.

           24    Q.    And logs it so that an application can pick it up, right?

04:08:04   25    A.    Or it's going to be processed.         It may lead to an
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 195 of 200 PageID #:62420
                                           Wicker - cross by Cloern
                                                                                            5199

            1    application being started up.         There's lots of things that can

            2    happen.

            3    Q.    So an application framework -- I think it was Mr. Zetzl

            4    said it was like a traffic cop --

04:08:17    5    A.    Yes.

            6    Q.    -- correct?

            7    A.    Yes, that was his analogy.

            8    Q.    So you've got applications up here, they sit on the

            9    application framework, messages that come from other parts of

04:08:29   10    the -- lower in the source code, and it will just direct them

           11    to the proper application, correct?

           12    A.    Just a little more -- again, more to it than that, but

           13    that's an example of what it can do.

           14    Q.    It might even turn the application on to receive the

04:08:45   15    message, right?

           16    A.    Or it may not even get the message, but it will be turned

           17    on.   Yes, there's other things that can happen.

           18    Q.    But that's the basic functionality, correct?

           19    A.    Yes.

04:08:53   20    Q.    Now, application frameworks can be purchased, correct?

           21    You can go out and buy one from a third party?

           22    A.    Certainly.

           23    Q.    And you're familiar with Android, right?

           24    A.    Yes, I am.

04:09:04   25    Q.    That's a -- that's public open source code?
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 196 of 200 PageID #:62421
                                           Wicker - cross by Cloern
                                                                                            5200

            1    A.   Yes, it is.

            2    Q.   And it has an application framework?

            3    A.   It does indeed.

            4    Q.   It's got its own traffic cop?

04:09:13    5    A.   It does.

            6    Q.   And it's equally as usable as the application framework

            7    here --

            8    A.   No --

            9    Q.   -- correct?

04:09:24   10    A.   -- absolutely not.       It would not function in a DMR radio

           11    for a variety of reasons, including the fact that an

           12    application framework in a cell phone serves a different

           13    function than an application framework in a radio that could

           14    be used in emergency situations.

04:09:41   15    Q.   Application frameworks are disclosed in textbooks.               You

           16    don't disagree with that?

           17    A.   I do not.

           18    Q.   Application framework is a fairly basic task.             It is

           19    routing messages.      Do you agree with that?

04:10:00   20    A.   That is one of its core functions; but as we have

           21    discussed and as I've shown with the various diagrams we've

           22    put up, there's a lot more to it.          It's not just moving a

           23    message from A to B.       In other words, it's far more than a

           24    router.    It actually processes the messages and makes

04:10:19   25    decisions on how applications are to interact.
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 197 of 200 PageID #:62422
                                           Wicker - cross by Cloern
                                                                                            5201

            1    Q.   So I want to hand you three files from previously admitted

            2    DTX-1862.     For the record, these are 1862-JJJJ -- that would

            3    be four Js -- PTX-1862-KKKK, and PTX-1862-LLLL.

            4                I think you pointed out on your slide --

04:11:08    5                MR. CLOERN:    Can I see that again, please,

            6    Mr. Montgomery.      20 point -- PDX-20.8.

            7    BY MR. CLOERN:

            8    Q.   There are more than 1300 references in Hytera's code to

            9    this part of the RAF library, right?

04:11:21   10    A.   To this particular -- yes, exactly.           To this --

           11    Q.   Did this --

           12    A.   -- particular function call code.

           13    Q.   Right.    So in the object code, we can look at that, we can

           14    see the log entry in that message queue, right?

04:11:34   15    A.   That's right, for example.

           16    Q.   So when you put the RAF library or any library into a code

           17    base, the rest of the code needs a way to call the

           18    functionality that the library performs?

           19    A.   Exactly right.

04:11:46   20    Q.   So you don't know what the code is in the library, but

           21    let's say I'm an application developer and somebody says

           22    here's an application framework library, I, as an application

           23    developer, will need to know how to call those functions?

           24    A.   That's right.

04:12:00   25    Q.   So that doesn't mean I have the code for it.             It just
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 198 of 200 PageID #:62423
                                           Wicker - cross by Cloern
                                                                                            5202

            1    means that somebody says in order -- it's like I need to have

            2    an owner's manual for the RAF library.            I need to know how to

            3    interact with it, correct?

            4    A.   Right.    And that's what -- that's the function of the

04:12:14    5    template, was to tell the Hytera engineers how to use things

            6    like log entry and app message.

            7    Q.   So one part of the code is going to be -- if you've got a

            8    part of the code that does something, all the other parts of

            9    the code will call into it.         And they have to call its name,

04:12:28   10    they have to reference it, right?

           11    A.   That's correct.

           12    Q.   That's what you're talking about here.            There's 1300-plus

           13    references where some other piece of the code is using the --

           14    is using this function in RAF?

04:12:40   15    A.   Or at least referring to it, that's right.

           16    Q.   Okay.    So can you please look at these three files I've

           17    just handed you.      These are all files from Hytera's code,

           18    right?

           19    A.   Yes.

04:12:51   20    Q.   And none of them appear in your Exhibit C or D.              So

           21    they're not accused of being copied, right?

           22    A.   I'm just making sure I know what --

           23    Q.   Sure, sure.

           24    A.   -- code we're talking about.

04:13:21   25                 Appendix C is pretty extensive.         It's my list of
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 199 of 200 PageID #:62424
                                             Wicker - cross by Cloern
                                                                                            5203

            1    every single example of a copied line that I could find, but I

            2    don't recall these particular files being in there.

            3    Q.   And I'll represent that's the case.              And I'm sure if I'm

            4    wrong about that, your counsel will point it out on redirect.

04:13:50    5                 So let's start with PTX-1862-LLLL, Page 42,

            6    Line 2645.     Let me know when you're with me.           We have it on

            7    the screen as well.

            8    A.   Okay.    I'm there.

            9                 THE COURT:    Are these files in evidence?

04:14:12   10                 MR. CLOERN:    I am sorry, Your Honor.         We would like

           11    to move them into evidence.

           12                 MR. BROWN:    No objection, Your Honor.

           13                 THE COURT:    They are received and may be published

           14    first thing tomorrow.

04:14:24   15                 All right.    Members of the jury, you are to return

           16    tomorrow morning at 10:00, and the witness will return at

           17    10:00.

           18                 THE WITNESS:     Yes, Your Honor.

           19                 THE COURT:    Counsel will return at 10:00.

04:14:32   20                 Thank you.

           21                 THE CLERK:    All rise.      Court is adjourned.

           22          (Exhibit Nos. PTX-1862-JJJJ, PTX-1862-KKKK, and

           23    PTX-1862-LLLL were received in evidence.)

           24          (Adjournment 4:14 p.m. to 10:00 a.m., February 5, 2020)

           25                                  *   *   *   *   *   *
       Case: 1:17-cv-01973 Document #: 927 Filed: 02/26/20 Page 200 of 200 PageID #:62425

                                                                                            0

            1                              C E R T I F I C A T E

            2               We do hereby certify that the foregoing is a

            3    complete, true, and accurate transcript of the proceedings had

            4    in the above-entitled case before the Honorable CHARLES R.

            5    NORGLE, one of the judges of said Court, at Chicago, Illinois,

            6    on February 4, 2020.

            7

            8    /s/ Amy Spee                                  2/5/2020

            9    Amy Spee, CSR, RPR, CRR                       Date
                 Official Court Reporter
09:36:17   10

           11    /s/ Jennifer Costales                         2/5/2020
                 __________
           12    Jennifer Costales, RMR, CRR                   Date
                 Official Court Reporter
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
